Exhibit 10.1

Execution Version

CUSIP#: 02133HAE8

 

 

$1,000,000,000

EIGHTH AMENDED AND RESTATED CREDIT AGREEMENT

Among

ALTA MESA HOLDINGS, LP

as Borrower,

THE LENDERS PARTY HERETO FROM TIME TO TIME

as Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent and as Issuing Lender

February 9, 2018

 

 

Wells Fargo Securities, LLC

as Sole Lead Arranger and Sole Bookrunner

Capital One, National Association and Natixis

as Co-Syndication Agents

Toronto Dominion (New York) LLC and ING Capital LLC

as Co-Documentation Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I DEFINITIONS AND ACCOUNTING TERMS      1  

Section 1.01

  Certain Defined Terms      1  

Section 1.02

  Computation of Time Periods      29  

Section 1.03

  Accounting Terms; Changes in GAAP      29  

Section 1.04

  Types of Advances      30  

Section 1.05

  Miscellaneous      30  

Section 1.06

  Letter of Credit Amounts      30   ARTICLE II CREDIT FACILITIES      30  

Section 2.01

  Commitment for Advances      30  

Section 2.02

  Borrowing Base      32  

Section 2.03

  Method of Borrowing      35  

Section 2.04

  Reduction of the Commitments      37  

Section 2.05

  Prepayment of Advances      39  

Section 2.06

  Repayment of Advances      41  

Section 2.07

  Letters of Credit      41  

Section 2.08

  Fees      45  

Section 2.09

  Interest      46  

Section 2.10

  Payments and Computations      47  

Section 2.11

  Sharing of Payments, Etc.      48  

Section 2.12

  Breakage Costs      48  

Section 2.13

  Increased Costs      49  

Section 2.14

  Taxes      50  

Section 2.15

  Designation of a Different Lending Office      53  

Section 2.16

  Replacement of Lender      53  

Section 2.17

  Payments and Deductions to a Defaulting Lender      54  

Section 2.18

  Optional Increase of Aggregate Elected Commitment Amounts      55   ARTICLE
III CONDITIONS      58  

Section 3.01

  Conditions Precedent to Effectiveness      58  

Section 3.02

  Conditions Precedent to All Credit Extensions      61  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   ARTICLE IV REPRESENTATIONS AND WARRANTIES      62  

Section 4.01

  Existence; Restricted Subsidiaries      62  

Section 4.02

  Power      63  

Section 4.03

  Authorization and Approvals      63  

Section 4.04

  Enforceable Obligations      63  

Section 4.05

  Financial Statements      63  

Section 4.06

  True and Complete Disclosure      64  

Section 4.07

  Litigation; Compliance with Laws      64  

Section 4.08

  Use of Proceeds      64  

Section 4.09

  Investment Company Act      64  

Section 4.10

  Taxes; Reports and Payments      64  

Section 4.11

  Pension Plans      65  

Section 4.12

  Condition of Property; Casualties      65  

Section 4.13

  No Burdensome Restrictions; No Defaults      65  

Section 4.14

  Environmental Condition      66  

Section 4.15

  Permits, Licenses, Etc.      66  

Section 4.16

  Gas Contracts      66  

Section 4.17

  Liens; Titles, Leases, Etc.      67  

Section 4.18

  Solvency and Insurance; EEA Financial Institution      67  

Section 4.19

  Material Agreements      67  

Section 4.20

  Hedging Agreements      67  

Section 4.21

  Sanctions; Anti-Corruption Laws; Anti-Terrorism/Money Laundering Laws      68
  ARTICLE V AFFIRMATIVE COVENANTS      68  

Section 5.01

  Compliance with Laws, Etc.      68  

Section 5.02

  Maintenance of Insurance      69  

Section 5.03

  Preservation of Corporate Existence, Etc.      70  

Section 5.04

  Payment of Taxes, Etc.      70  

Section 5.05

  Visitation Rights      70  

Section 5.06

  Reporting Requirements      70  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 5.07

  Maintenance of Property      74  

Section 5.08

  Agreement to Pledge      74  

Section 5.09

  Use of Proceeds      75  

Section 5.10

  Title Evidence      75  

Section 5.11

  Further Assurances; Cure of Title Defects      75  

Section 5.12

  Material Agreements      76  

Section 5.13

  Leases; Development and Maintenance      76  

Section 5.14

  Designations with Respect to Subsidiaries      77  

Section 5.15

  Designation of Senior Debt      78  

Section 5.16

  Anti-Corruption Laws; Sanctions      78   ARTICLE VI NEGATIVE COVENANTS     
78  

Section 6.01

  Liens, Etc.      78  

Section 6.02

  Debts, Guaranties, and Other Obligations      80  

Section 6.03

  Agreements Restricting Liens and Distributions      81  

Section 6.04

  Merger or Consolidation; Asset Sales; Hedge Terminations      82  

Section 6.05

  Restricted Payments      84  

Section 6.06

  Investments      85  

Section 6.07

  Affiliate Transactions      86  

Section 6.08

  Compliance with ERISA      86  

Section 6.09

  Sale-and-Leaseback      86  

Section 6.10

  Change of Business      87  

Section 6.11

  Organizational Documents, Name Change; Change in Accounting      87  

Section 6.12

  Use of Proceeds; Letters of Credit      87  

Section 6.13

  Gas Imbalances, Take-or-Pay or Other Prepayments      87  

Section 6.14

  Limitation on Hedging      88  

Section 6.15

  [Reserved]      90  

Section 6.16

  Additional Subsidiaries      90  

Section 6.17

  Current Ratio      90  

Section 6.18

  Leverage Ratio      90  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 6.19

  [Reserved.]      90  

Section 6.20

  Anti-Terrorism      91  

Section 6.21

  Account Payables      91  

Section 6.22

  Additional Subordinated Debt      91  

Section 6.23

  Additional Liens      91  

Section 6.24

  Deposit Accounts; Securities Accounts      91   ARTICLE VII EVENTS OF DEFAULT;
REMEDIES      92  

Section 7.01

  Events of Default      92  

Section 7.02

  Optional Acceleration of Maturity      94  

Section 7.03

  Automatic Acceleration of Maturity      94  

Section 7.04

  Right of Set-off      95  

Section 7.05

  Non-exclusivity of Remedies      95  

Section 7.06

  Application of Proceeds      95   ARTICLE VIII THE ADMINISTRATIVE AGENT AND
THE ISSUING LENDERS      96  

Section 8.01

  Authorization and Action      96  

Section 8.02

  Administrative Agent’s Reliance, Etc.      98  

Section 8.03

  The Administrative Agent and Its Affiliates      98  

Section 8.04

  Subagents      99  

Section 8.05

  Lender Credit Decision      99  

Section 8.06

  Indemnification      99  

Section 8.07

  Successor Administrative Agent and Issuing Lenders      100  

Section 8.08

  No Other Duties, etc.      101  

Section 8.09

  Administrative Agent May File Proofs of Claim      101  

Section 8.10

  Collateral Matters      102  

Section 8.11

  Credit Bidding      103   ARTICLE IX MISCELLANEOUS      103  

Section 9.01

  Amendments, Etc.      103  

Section 9.02

  Notices, Etc.      104  

Section 9.03

  No Waiver; Remedies      105  

Section 9.04

  Costs and Expenses      106  

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 9.05

  Binding Effect      106  

Section 9.06

  Successors and Assigns      106  

Section 9.07

  Indemnification; Waiver      109  

Section 9.08

  Confidentiality      111  

Section 9.09

  Execution in Counterparts      112  

Section 9.10

  Survival of Representations, Etc.      113  

Section 9.11

  Severability      113  

Section 9.12

  Governing Law; Submission to Jurisdiction; Waiver of Venue      113  

Section 9.13

  WAIVER OF JURY TRIAL      114  

Section 9.14

  Usury Not Intended      114  

Section 9.15

  Payments Set Aside      115  

Section 9.16

  Performance of Duties      115  

Section 9.17

  All Powers Coupled with Interest      115  

Section 9.18

  No Third Party Beneficiaries      115  

Section 9.19

  Keepwell      115  

Section 9.20

  Independent Effect of Covenants      116  

Section 9.21

  Injunctive Relief      116  

Section 9.22

  No Advisory or Fiduciary Responsibility      116  

Section 9.23

  Inconsistencies with Other Documents      117  

Section 9.24

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      117
 

Section 9.25

  USA Patriot Act      117  

Section 9.26

  Flood Insurance Regulations      118  

Section 9.27

  NON-RELIANCE      118  

Section 9.28

  PRIOR OR ORAL AGREEMENTS      118  

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page SCHEDULES:      

Schedule I

   —      Borrower, Administrative Agent, and Lender Information

Schedule II

   —      Maximum Credit Amount; Borrowing Base and Elected Commitment Amounts

Schedule III

   —      Applicable Margin

Schedule 1.02

   —      Approved Counterparties

Schedule 4.01

   —      Equity Interests

Schedule 4.05

   —      Permitted Debt

Schedule 4.19

   —      Material Agreements

Schedule 4.20

   —      Hedging Agreements EXHIBITS:      

Exhibit A

   —      Form of Assignment and Acceptance

Exhibit B

   —      Form of Compliance Certificate

Exhibit C

   —      Form of Guaranty

Exhibit D

   —      Form of Mortgage

Exhibit E

   —      Form of Note

Exhibit F

   —      Form of Notice of Borrowing

Exhibit G

   —      Form of Notice of Conversion or Continuation

Exhibit H

   —      Form of Pledge Agreement

Exhibit I

   —      Form of Security Agreement

Exhibit J

   —      Form of Transfer Letters

Exhibit K

   —      Form of Borrower’s Counsel Opinion

 

-vi-



--------------------------------------------------------------------------------

EIGHTH AMENDED AND RESTATED CREDIT AGREEMENT

This Eighth Amended and Restated Credit Agreement dated as of February 9, 2018
(the “Agreement”) is among Alta Mesa Holdings, LP, a Texas limited partnership
(“Borrower”), the lenders party hereto from time to time (“Lenders”), and Wells
Fargo Bank, National Association, as administrative agent for such Lenders (in
such capacity, the “Administrative Agent”) and as issuing lender (in such
capacity, the “Issuing Lender”).

A. The Borrower is a party to that certain Seventh Amended and Restated Credit
Agreement dated November 10, 2016 among the Borrower, the Administrative Agent,
the Issuing Lender and the lenders party thereto on the date hereof (the
“Existing Lenders”), as heretofore amended and modified (as so amended and
modified, the “Existing Credit Agreement”).

B. In order to secure the full and punctual payment and performance of the loans
under the Existing Credit Agreement, the Borrower and its Restricted
Subsidiaries (as defined below) executed and delivered mortgages, collateral
assignments, security agreements, financing statements and supplements thereto
(collectively, the “Existing Security Instruments”) granting a mortgage lien and
continuing security interest in and to the collateral described in such Existing
Security Instruments.

C. The Borrower, certain of the Existing Lenders, Administrative Agent and the
Issuing Lender desire to amend and restate (but not extinguish) the Existing
Credit Agreement in its entirety as hereinafter set forth herein.

D. It is the intention of the parties hereto that this Agreement is an amendment
and restatement of the Existing Credit Agreement, and is not a new or substitute
credit agreement or novation of the Existing Credit Agreement.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto (i) do hereby agree that the
Existing Credit Agreement is amended and restated (but not substituted or
extinguished) in its entirety as set forth herein, and (ii) do hereby agree as
follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Certain Defined Terms. As used in this Agreement, the terms defined
above shall have the meanings set forth therein and the following terms shall
have the following meanings (unless otherwise indicated, such meanings to be
equally applicable to both the singular and plural forms of the terms defined):

“Acceptable Security Interest” in any Property means a Lien which (a) exists in
favor of the Administrative Agent for the benefit of the Secured Parties, (b) is
superior to all Liens or rights of any other Person in the Property encumbered
thereby, other than Permitted Subject Liens, (c) secures the Obligations, and
(d) is perfected and enforceable.

“Account Control Agreement” shall mean, as to any deposit account or security
account of the Borrower or any Restricted Subsidiary held with a bank or other
financial institution, an agreement or agreements governing such deposit account
or security account, as applicable, in form and substance reasonably acceptable
to the Administrative Agent, among such Loan Party owning such deposit account
or security account, as applicable, the Administrative Agent, and such other
bank or financial institution.

 

1



--------------------------------------------------------------------------------

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Restricted Subsidiaries (a) acquires any going business or all or
substantially all of the assets of any firm, corporation, general partnership,
limited liability partnership or limited liability company, or division thereof,
whether through the purchase of assets, merger or otherwise or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage or voting power) of the
outstanding ownership interests of a partnership or limited liability company.

“Additional Subordinated Debt” means any term (and not “revolving”) indebtedness
of the Borrower for borrowed money, including any such Debt evidenced by bonds,
debentures, notes or other similar instruments, or any redeemable preferred
equity of the Borrower, in any event, issued after the Effective Date and only
to the extent such Debt complies with all of the following requirements:

(a) the agreements and instruments governing such Debt shall not contain (i) any
affirmative or negative covenant (including financial covenants) that is
materially more restrictive than those set forth in this Agreement; provided
that the inclusion of any covenant that is customary with respect to such type
of Debt and that is not found in this Agreement shall not be deemed to be more
restrictive for purposes of this clause (a)(i), (ii) any restriction on the
ability of the Borrower or any of its Restricted Subsidiaries to amend, modify,
restate or otherwise supplement this Agreement or the other Loan Documents,
(iii) any restrictions on the ability of any Restricted Subsidiary to guarantee
the Obligations (as such Obligations may be amended, supplemented, modified, or
amended and restated but not increased), provided that a requirement that any
such Subsidiary also guarantee such Debt shall not be deemed to be a violation
of this clause (ii), (iv) any restrictions on the ability of any Restricted
Subsidiary or the Borrower to pledge assets as collateral security for the
Obligations (as such Obligations may be amended, supplemented, modified, or
amended and restated but not increased) other than, with respect to such Debt
that is secured, any such restrictions which are otherwise satisfactory to the
Administrative Agent and the Majority Lenders; provided that, in any event,
(x) a requirement that such Debt be secured in compliance with clause (b) below
shall not be deemed to be a violation of this clause (iv) and (y) a requirement
that such Debt be secured by the same assets that serve as collateral security
for the Obligations shall not be deemed to be a violation of this clause (iv),
(v) any cap or restrictions on the ability of any Restricted Subsidiary or the
Borrower to incur Debt under this Agreement or any other Loan Document (other
than a cap as to the maximum principal amount of Debt incurred hereunder of not
less than $300,000,000); (vi) a scheduled maturity date that is earlier than the
date 180 days after the Maturity Date in effect at the time such Debt is
incurred, or (vii) any amortization or other requirement to purchase, redeem,
retire, defease or otherwise make any payment in respect thereof, other than at
scheduled maturity thereof and mandatory prepayments or puts triggered upon a
change in control, sale of all or substantially all assets and certain asset
sales, in each case which are customary with respect to such type of Debt;

(b) if such Debt is secured, (i) the Liens securing such Debt covers the same
assets which serve as collateral for the Obligations pursuant to the Loan
Documents and are subordinated to the Liens securing the Obligations pursuant to
an intercreditor agreement the terms of which are satisfactory to the
Administrative Agent and the Majority Lenders and (ii) the Majority Lenders, in
their sole discretion, shall have consented to such Debt;

(c) if such Debt is preferred equity, such Debt shall not be secured and shall
not, by its terms (or by the terms of any security or instrument into which it
is convertible or for which it is exchangeable or exercisable), or upon the
happening of any event, (i) mature (excluding any maturity as the result of an
optional redemption by the Borrower) or be mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or be redeemable at the option of the
holder thereof, in whole or in part, on or

 

2



--------------------------------------------------------------------------------

prior to the first anniversary of the Maturity Date in effect at the time such
Debt is incurred, (ii) be convertible into or exchangeable or exercisable
(unless at the sole option of the Borrower) for (A) debt securities or other
Debt or (B) any Equity Interests with terms set forth in the immediately
preceding clause (ii), in each case at any time on or prior to the first
anniversary of the Maturity Date in effect at the time such Debt is incurred, or
(iii) contain any repurchase or payment obligation which may come into effect
prior to the first anniversary of the Maturity Date in effect at the time such
Debt is incurred;

(d) on the date of incurrence of such Debt, immediately before and after giving
effect to such incurrence and any concurrent repayment of Debt with the proceeds
thereof, the Borrower is in compliance, on a pro forma basis, with Sections 6.17
and 6.18 of this Agreement; and

(e) no Default or Event of Default exists on the date of incurrence of such Debt
or will occur immediately after, and as a result of, the issuance of such Debt.

“Adjusted EBITDAX” means:

(a) for the fiscal quarter ending June 30, 2018, EBITDAX for such fiscal quarter
multiplied by four;

(b) for the fiscal quarter ending September 30, 2018, EBITDAX for the two fiscal
quarters then ended multiplied by two;

(c) for the fiscal quarter ending December 31, 2018, EBITDAX for the three
fiscal quarters then ended multiplied by 4/3; and

(d) for each fiscal quarter ending on or after March 31, 2019, EBITDAX for the
four-fiscal quarter period then ended.

“Adjusted Reference Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greatest of (a) the Reference Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus  1⁄2 of 1% and (c) the
Daily One-Month LIBOR plus 1.00%. Any change in the Adjusted Reference Rate due
to a change in the Reference Rate, Daily One-Month LIBOR or the Federal Funds
Rate shall be effective on the effective date of such change in the Reference
Rate, Daily One-Month LIBOR or the Federal Funds Rate.

“Administrative Agent” means Wells Fargo Bank, National Association in its
capacity as agent pursuant to Article VIII, and any successor agent pursuant to
Section 8.07.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Advance” means an advance by a Lender to the Borrower pursuant to
Section 2.01(a) or Section 2.01(b) as part of a Borrowing and refers to a
Reference Rate Advance or a Eurodollar Rate Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of a Control Percentage, by contract, or otherwise.

 

3



--------------------------------------------------------------------------------

“Agent Parties” has the meaning specified in Section 9.02.

“Agreement” means this Eighth Amended and Restated Credit Agreement, as the same
may be amended, supplemented, and otherwise modified from time to time.

“Anticipated Production” means the anticipated production of oil, gas or natural
gas liquids volumes, as applicable, which are attributable to the Borrower’s and
its Restricted Subsidiaries’ Proven Reserves, as reflected in the most recently
delivered Engineering Report delivered pursuant to Section 2.02(b) and
calculated on an aggregate basis for the Borrower and its Restricted
Subsidiaries’, taken as a whole.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption, including the United
States Foreign Corrupt Practices Act of 1977, as amended, assuming in all cases
that such Act applies to the Borrower and its Subsidiaries.

“Anti-Terrorism/Money Laundering Laws” means any laws or regulations relating to
money laundering or terrorist financing, including (a) the Bank Secrecy Act, 31
U.S.C. sections 5301 et seq.; (b) the Patriot Act; (c) Laundering of Monetary
Instruments, 18 U.S.C. section 1956; (d) Engaging in Monetary Transactions in
Property Derived from Specified Unlawful Activity, 18 U.S.C. section 1957; (e)
the Financial Recordkeeping and Reporting of Currency and Foreign Transactions
Regulations, 31 C.F.R. Part 103; (f) the Trading with the Enemy Act, any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V); (g) any similar laws or regulations currently in
force or hereafter enacted; and (h) any enabling legislation or executive order
relating to any of the foregoing.

“Applicable Margin” means with respect to any Advance, (a) other than as
provided in the following clause (b), the rate per annum set forth in Schedule
III for the relevant Type of such Advance based on the relevant Utilization
Level applicable from time to time, and (b) at all times if a Borrowing Base
Deficiency exists the rate per annum set forth in Schedule III for the relevant
Type of such Advance based on the relevant Utilization Level applicable from
time to time plus 2.00% per annum. The Applicable Margin for any Advance shall
change when and as the relevant Utilization Level changes; provided, however,
that if at any time the Borrower fails to deliver an Engineering Report pursuant
to Section 2.02(b)(i) or (ii), then upon notice from the Administrative Agent,
the “Applicable Margin” shall mean the rate per annum set forth in Schedule III
when Utilization Level is at its highest level, until such Engineering Report is
delivered and the Borrowing Base is redetermined as provided herein.

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender,
(b) any other Person whose long term senior unsecured debt rating is, or any
other Person who has an Affiliate that guarantees such Hedge Contract and such
Affiliate has a long term senior unsecured debt rating of, A-/A3 by S&P or
Moody’s (or their equivalent) or higher (at the time the Hedge Contract is
entered into) and (c) any other Person listed on Schedule 1.02.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Wells Fargo Securities, LLC in its capacity as the sole lead
arranger.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of the attached Exhibit A.

 

4



--------------------------------------------------------------------------------

“Banking Service Provider” means any Lender or any Affiliate of a Lender that
provides Banking Services to the Borrower or any Restricted Subsidiary.

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Restricted Subsidiary by any Lender or any Affiliate of a
Lender: (a) commercial credit cards, (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).

“Banking Services Obligations” means any and all obligations of the Borrower or
any Restricted Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bayou City JDA” means the Joint Development Agreement between BCE-STACK
Development LLC and Oklahoma Energy Acquisitions, LP in such form and substance
substantially similar to the draft thereof provided to the Administrative Agent
on January 6, 2016, or such other form and substance reasonably acceptable to
the Administrative Agent.

“BCE” means BCE-MESA Holdings LLC, a Delaware limited liability company.

“Borrowing” means a borrowing consisting of Advances made on the same day by the
Lenders pursuant to Section 2.01(a) or Section 2.01(b).

“Borrowing Base” means at any particular time, the Dollar amount determined by
the Lenders to be the Borrowing Base in accordance with Section 2.02.

“Borrowing Base Deficiency” means, at any time, an amount equal to the excess of
(a) the sum of the aggregate outstanding amount of the Advances plus the Letter
of Credit Exposure over (b) the aggregate Commitments.

“Business Day” means (a) a day of the year other than (i) a Saturday or a Sunday
or (ii) a legal holiday on which banks are required or authorized to close in
Houston, Texas or New York, New York and (b) if the applicable Business Day
relates to any Eurodollar Rate Advances, then in addition to the requirements of
clause (a) above, a day on which dealings are carried on by banks in the London
interbank market.

“Capital Expenditures” means, for the Borrower and its Restricted Subsidiaries
for any period, the aggregate of all expenditures and costs paid, or if
applicable, budgeted to be paid, by the Borrower and such Restricted
Subsidiaries during such period that are for items which should be capitalized
in accordance with GAAP, including intangible drilling and development
expenditures.

 

5



--------------------------------------------------------------------------------

“Capital Leases” means, as applied to any Person, any lease of any Property by
such Person as lessee that would, in accordance with GAAP, be required to be
classified and accounted for as a capital lease on the balance sheet of such
Person.

“Cash Collateral Account” means a special interest bearing cash collateral
account pledged by the Borrower to the Administrative Agent containing cash
deposited pursuant to Sections 2.04(e), 2.05, 2.17, 5.11, 7.02(b), or 7.03(b) or
any other provision hereof to be maintained with the Administrative Agent in
accordance with Section 2.07(g).

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

“Change in Control” means the occurrence of any of the following events:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) other than a Permitted Investor becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a person or group shall be deemed to have “beneficial ownership” of all
securities that such person or group has the right to acquire (such right, an
“option right”), whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of 35% or more of the Equity Interests
of the Parent Company on a fully-diluted basis (and taking into account all such
Voting Securities that such person or group has the right to acquire pursuant to
any option right);

(b) the Parent Company shall cease to, directly or indirectly, have voting power
(by contract or otherwise) over 100% of the Equity Interests (including the
Voting Securities) of the Borrower;

(c) during any period of 12 consecutive months following the Effective Date, a
majority of the members of the board of directors or other equivalent governing
body of the Borrower or the Parent Company cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body; or

(d) any “change in control” or similar event occurs (as set forth in the
indenture, agreement or other evidence of Debt or Equity Interests) which
obligates the Borrower or any of its Restricted Subsidiaries to repurchase,
redeem or repay, or to offer to repurchase, redeem or repay, all or any part of
the Debt or Equity Interests provided for therein.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

6



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute and all regulations thereunder.

“Collateral” means (a) all “Collateral,” “Pledged Collateral,” and “Mortgaged
Properties” (as defined in each of the Mortgages, the Security Agreements, and
the Pledge Agreements, as applicable) or similar terms used in the Security
Instruments, and (b) all amounts contained in the Borrower’s and its Restricted
Subsidiaries’ Cash Collateral Accounts.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Advances and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Credit Exposure hereunder, as such commitment may be modified from time
to time pursuant to Section 2.04, Section 2.18 or Article VII or otherwise under
this Agreement, including pursuant to assignments by or to such Lender pursuant
to Section 9.06(b). The amount representing each Lender’s Commitment shall at
any time be the least of (a) such Lender’s Maximum Credit Amount, (b) such
Lender’s Pro Rata Share of the then effective Borrowing Base, and (c) such
Lender’s Elected Commitment Amount.

“Commitment Termination Date” means the earlier of (a) the Maturity Date and
(b) the earlier termination in whole of the Commitments pursuant to Section 2.04
or Article VII.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).

“Communications” has the meaning specified in Section 9.02.

“Compliance Certificate” means a compliance certificate in the form of the
attached Exhibit B signed by a Responsible Officer of the Borrower.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Net Income” means, with respect to any Person and its consolidated
Subsidiaries (or in the case of the Borrower, its consolidated Restricted
Subsidiaries), for any period, the net income (or loss) for such period after
Taxes, as determined in accordance with GAAP, excluding, however,
(a) extraordinary items, including (i) any net non-cash gain or loss during such
period arising from the sale, exchange, retirement or other disposition of
capital assets (such term to include all fixed assets and all securities) other
than in the ordinary course of business and (ii) any write-up or write-down of
assets and (b) the cumulative effect of any change in GAAP.

“Contribution Agreements” means, collectively, (a) that certain Contribution
Agreement dated as of August 16, 2017, among High Mesa Holdings, LP, High Mesa
Holdings GP, LLC, the Borrower, the Parent Company, the General Partner, and
solely for certain provisions therein, the equity owners of High Mesa Holdings,
LP; (b) that certain Contribution Agreement dated as of August 16, 2017, among
KFM Holdco, LLC, Kingfisher, the Parent Company, and solely for certain
provisions therein, the equity owners of KFM Holdco, LLC; and (c) that certain
Contribution Agreement dated as of August 16, 2017, between Riverstone VI Alta
Mesa Holdings, L.P. and the Parent Company.

 

7



--------------------------------------------------------------------------------

“Control Percentage” means, with respect to any Person, the percentage of the
outstanding Equity Interest (including any options, warrants or similar rights
to purchase such Equity Interest) of such Person having ordinary voting power
which gives the direct or indirect holder of such Equity Interest the power to
elect a majority of the board of directors (or other applicable governing body)
of such Person.

“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.

“Conversion Transaction” means a conversion, whether by merger, statutory
conversion or otherwise) of the Borrower from a limited partnership to a limited
liability company or a corporation or an exchange of some or all of the
outstanding partnership interest in the Borrower for Equity Interests in a
corporation or a limited liability company.

“Convert,” “Conversion,” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.03(b).

“Credit Exposure” means, as to any Lender at any time, (i) aggregate outstanding
principal amount of all Advances owed to such Lender at such time plus (ii) such
Lender’s Pro Rata Share of the aggregate Letter of Credit Exposure at such time
(including any such Letter of Credit Exposure that has been reallocated pursuant
to Section 2.17(c)(i)).

“Credit Extension” means (a) an Advance made by any Lender and (b) the issuance,
increase, or extension of any Letter of Credit by the applicable Issuing Lender.

“Current Production” means, for each month, the lesser of (a) the highest of the
most recent three (3) prior months’ production volume of crude oil, natural gas
liquids and natural gas, of the Borrower and the Restricted Subsidiaries and
(b) the internally forecasted production of crude oil and natural gas,
calculated on a natural gas equivalent basis, of the Borrower and the Restricted
Subsidiaries for each month for the next 60 months.

“Daily One-Month LIBOR” means, for any day, the rate of interest equal to the
Eurodollar Rate then in effect for delivery of funds for a one (1) month period.

“Debt,” for any Person, means without duplication:

(a) indebtedness of such Person for borrowed money, including, without
limitation, obligations under letters of credit and agreements relating to the
issuance of letters of credit or acceptance financing;

(b) obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments;

(c) obligations of such Person to pay the deferred purchase price of Property or
services (including, without limitation, obligations that are non-recourse to
the credit of such Person but are secured by the assets of such Person, but
excluding trade accounts payable);

(d) obligations of such Person as lessee under Capital Leases and obligations of
such Person in respect of synthetic leases;

(e) obligations of such Person under any Hedge Contract;

 

8



--------------------------------------------------------------------------------

(f) obligations of such Person owing in respect of redeemable preferred stock or
other preferred equity interest of such Person;

(g) any obligations of such Person owing in connection with any volumetric or
production prepayments;

(h) obligations of such Person under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) of such Person to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses (a)
through (g) above;

(i) indebtedness or obligations of others of the kinds referred to in
clauses (a) through (h) secured by any Lien on or in respect of any Property of
such Person; and

(j) all liabilities of such Person in respect of unfunded vested benefits under
any Plan.

“Debt Incurrence Proceeds” means, with respect to any Additional Subordinated
Debt, all cash and cash equivalent investments received by the Borrower from
such Additional Subordinated Debt after payment of, or provision for, all
underwriter fees and expenses, original issue discount, securities and exchange
commission and blue sky fees, printing costs, fees and expenses of accountants,
lawyers and other professional advisors, brokerage commissions and other
out-of-pocket fees and expenses actually incurred in connection with such
Additional Subordinated Debt; provided that, an original issue discount shall
not reduce the amount of such Debt Incurrence Proceeds unless such discount is
due and payable at or immediately following the closing of such Additional
Subordinated Debt and such discount has not already been taken into account to
reduce the amount of proceeds received by the Borrower from such Additional
Subordinated Debt.

“Debtor Relief Law” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would become an Event of Default.

“Default Rate” means a per annum rate equal to (a) in the case of principal of
any Advance, 2.00% plus the rate otherwise applicable to such Advance as
provided in Section 2.09(a), (b) in the case of any other Obligation other than
Letter of Credit fees, 2.00% plus the non-default rate applicable to Reference
Rate Advances as provided in Section 2.09(a), and (c) when used with respect to
Letter of Credit fees, a rate equal to the Applicable Margin for Eurodollar Rate
Advances plus 2.00% per annum.

“Defaulting Lender” means, subject to Section 2.17, any Lender that (a) has
failed to (i) fund its Pro Rata Share of any Advance or participation in Letters
of Credit required to be funded by it hereunder within two Business Days of the
date required to be funded by it hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within three Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent, or
any Issuing Lender in writing that it does not intend to comply with its funding
obligations

 

9



--------------------------------------------------------------------------------

hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund an Advance
hereunder and states that such position is based on such Lender’s good faith
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, or assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-In Action; provided that (x) a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any Equity Interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority and (y) the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
supervisory authority or regulator with respect to a Lender or any direct or
indirect parent company of a Lender under the Dutch Financial Supervision Act
2007 (as amended from time to time and including any successor legislation)
shall not be deemed to result in an event described in (d)(i) or (ii) hereof, in
each case under the foregoing clauses (x) and (y), so long as such ownership
interest or such appointment, as applicable, does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17) upon delivery of written notice of such determination
to the Borrower, any Issuing Lender and each Lender.

“Disposition” means any sale, lease, transfer, assignment, farm-out, conveyance,
or other disposition of any Property (including any working interest, overriding
royalty interest, production payments, net profits interest, royalty interest,
or mineral fee interest).

“Distribution Period” has the meaning specified in Section 6.05.

“Dollars” and “$” mean lawful money of the United States of America.

“EBITDAX” means without duplication, for any Person and its consolidated
Subsidiaries (or in the case of the Borrower, its consolidated Restricted
Subsidiaries) for any period (it being understood that, for the Borrower, no
amounts of the Unrestricted Subsidiaries of the Borrower shall be taken into
account in calculating EBITDAX),

(a) Consolidated Net Income for such period plus

(b) to the extent deducted in determining Consolidated Net Income, (i) Interest
Expense, income Taxes, depreciation, depletion, amortization, and exploration
expenses and costs (including customary expenditures such as geological and
geophysical seismic expenditures, exploratory dry holes, surrendered and expired
leasehold and plug and abandonment expenditures and delay rentals), accretion
and impairment of Oil and Gas Properties, (ii) unrealized losses on Hedge
Contracts and losses on Disposition of assets, including settlement of hedge
contracts prior to contract expiry for such period outside the

 

10



--------------------------------------------------------------------------------

ordinary course of business (other than settlement of hedge contracts prior to
contract expiry which would have otherwise been recognized within the 12-month
period immediately following such period as a result of scheduled monthly
settlements within such 12-month period), (iii) fees or expenses paid to counsel
of Administrative Agent or the Lenders and reimbursement obligations incurred by
Administrative Agent or the Lenders in connection with this Agreement,
(iv) expenses with respect to liability or casualty events to the extent covered
by insurance and actually reimbursed, or as to which the insurer has made a
determination that such amount will be reimbursed by the insurer, and (v) other
non-cash charges for such period, but excluding, in any event, to the extent
that such non-cash charges are reserved for cash charges to be taken in the
future, minus

(c) to the extent included in determining Consolidated Net Income: (i) non-cash
income and other non-cash gains for such period (excluding any non-cash gain to
the extent it represents the reversal of a reserve for a potential cash item
that reduced EBITDAX in any prior period), including gains on asset acquisitions
(bargain purchase gains), and (ii) unrealized gains on Hedge Contracts and gains
on Disposition of assets (including settlement of hedge contracts prior to
contract expiry outside the ordinary course of business (other than settlement
of hedge contracts prior to contract expiry which were permitted under
Section 6.14 and which would have otherwise been recognized within the 12-month
period immediately following such period as a result of scheduled monthly
settlements within such 12-month period);

provided that, such EBITDAX shall be subject to pro forma adjustments for
Material Acquisitions (as defined below) and Material Dispositions (as defined
below) assuming that such Acquisitions and/or Dispositions had occurred on the
first day of the test period, which adjustments shall be calculated in a manner
reasonably acceptable to the Administrative Agent. For purposes of this
definition, as applied to the Borrower or any of its Restricted Subsidiaries,
(1) “Material Acquisition” shall mean any Acquisition consummated by the
Borrower or any of its Restricted Subsidiaries within the applicable test
period, in which the consideration for such Acquisition exceeds: (A) $5,000,000
individually or (B) $10,000,000 in the aggregate when combined with all other
Acquisitions consummated in such test period and (2) “Material Disposition”
shall mean any Disposition consummated by the Borrower or any of its Restricted
Subsidiaries within the applicable test period, in which the consideration for
such Disposition exceeds: (A) $5,000,000 individually or (B) $10,000,000 in the
aggregate when combined with all other Dispositions consummated in such test
period.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means February 9, 2018, which is the Closing Date referred to
in the Fee Letters.

 

11



--------------------------------------------------------------------------------

“Elected Commitment Amount” means, as to each Lender, the amount set forth
opposite such Lender’s name on Schedule II under the caption “Elected Commitment
Amount”, as the same may be increased, reduced or terminated from time to time
in connection with an optional increase, reduction or termination of the
aggregate Elected Commitment Amounts pursuant to Section 2.04 or Section 2.18 or
termination of such Lender’s Elected Commitment Amount pursuant to Article VII
or otherwise under this Agreement. The aggregate amount of the Elected
Commitment Amounts on the date hereof is $350,000,000.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.06(b)(iii)).

“Engineering Report” means either an Independent Engineering Report or an
Internal Engineering Report.

“Environment” or “Environmental” shall have the meanings set forth in 43 U.S.C.
9601(8) (1988).

“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) that seeks to impose liability under any Environmental Law.

“Environmental Law” means, as to the Borrower or its Restricted Subsidiaries,
all Legal Requirements or common law theories applicable to the Borrower or its
Restricted Subsidiaries arising from, relating to, or in connection with the
Environment, health, or safety, including without limitation CERCLA, relating to
(a) pollution, contamination, injury, destruction, loss, protection, cleanup,
reclamation or restoration of the air, surface water, groundwater, land surface
or subsurface strata, or other natural resources; (b) solid, gaseous or liquid
waste generation, treatment, processing, recycling, reclamation, cleanup,
storage, disposal or transportation; (c) exposure to pollutants, contaminants,
hazardous substances, medical infections, or toxic substances, materials or
wastes; (d) the safety or health of employees; or (e) the manufacture,
processing, handling, transportation, distribution in commerce, use, storage or
disposal of hazardous substances, medical infections, or toxic substances,
materials or wastes.

“Environmental Permit” means any permit, license, order, approval, registration
or other authorization under any Environmental Law.

“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person, including any options, warrants or similar rights to purchase
such Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board (or any successor), as in effect from time to time.

 

12



--------------------------------------------------------------------------------

“Eurodollar Base Rate” means, (a) in determining Eurodollar Base Rate for
purposes of the “Daily One Month LIBOR”, the rate per annum for Dollar deposits
quoted by the Administrative Agent for the purpose of calculating effective
rates of interest for loans making reference to the “Daily One-Month LIBOR”, as
the inter-bank offered rate in effect from time to time for delivery of funds
for one (1) month in amounts approximately equal to the principal amount of the
applicable Advances; provided that, the Administrative Agent may base its
quotation of the inter-bank offered rate upon such offers or other market
indicators of the inter-bank market as the Administrative Agent in its
reasonable discretion deems appropriate including, but not limited to, the rate
determined under the following clause (b), and (b) in determining Eurodollar
Base Rate for all other purposes, with respect to any Eurodollar Rate Advance
for any Interest Period, the rate appearing on the applicable Reuters page (or
on any successor or substitute page or service providing quotations of interest
rates applicable to dollar deposits in the London interbank market comparable to
those currently provided on such page, as determined by the Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period; provided that
(i) if such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” with respect to such Eurodollar Rate Advance for such
Interest Period shall be the Interpolated Rate, and (ii) if the Interpolated
Rate is not available, the “Eurodollar Base Rate” with respect to such
Eurodollar Rate Advance for such Interest Period shall be the offered quotation
rate to first class banks in the London interbank market by the Person that is
the Administrative Agent for deposits (for delivery on the first day of the
relevant period) in Dollars of amounts in same day funds comparable to the
principal amount of the applicable Advance of such Person, in its capacity as a
Lender (or, if it is not a Lender of such Advance, in such amount determined by
the Administrative Agent) for which the Eurodollar Rate is then being determined
with maturities comparable to such Interest Period at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period. Notwithstanding the foregoing, if the Eurodollar Base Rate at any
determination is less than zero, such rate shall be deemed to be zero for
purposes of such determination under this Agreement.

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Advance (or with respect to the Daily One Month LIBOR), a rate per annum
determined by the Administrative Agent (which determination shall be conclusive
in the absence of manifest error) pursuant to the following formula:

 

Eurodollar Rate =   

Eurodollar Base Rate                                

1.00 – Eurodollar Rate Reserve Percentage

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.09(a)(ii) (or if applicable, Section 2.09(d) with reference to
Section 2.09(a)(ii)).

“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Federal Reserve Board for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental, or
other marginal reserve requirement) for such Lender with respect to liabilities
or assets consisting of or including Eurocurrency Liabilities having a term
equal to such Interest Period.

“Event of Default” has the meaning specified in Section 7.01.

“Excess Cash Flow” means, for any fiscal quarter, (a) the Borrower’s
consolidated EBITDAX for such fiscal quarter minus (b) without duplication
within such fiscal quarter and without duplication of any amounts used in
calculating Excess Cash Flow for any previous fiscal quarter, the sum of:
(i) Capital Expenditures for such fiscal quarter, (ii) all Restricted Payments
made in such fiscal quarter, (iii) the Borrower’s consolidated Interest Expense
for such fiscal quarter, (iv) all optional repayments and prepayments of Debt
made in such fiscal quarter, and (v) all repayments and prepayments of Debt
required to be made in such fiscal quarter, regardless of whether such payment
is actually made.

 

13



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guaranty thereof) is or becomes illegal under the Commodity
Exchange Act by virtue of such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guaranty of such Guarantor or the grant of such Lien becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap (as defined by the
Commodity Exchange Act), such exclusion shall apply only to the portion of such
Swap Obligation that is attributable to swaps (as defined by the Commodity
Exchange Act) for which such Guaranty or Lien is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrower hereunder), any U.S.
federal withholding tax that is imposed on amounts payable to such Foreign
Lender at the time (i) such Foreign Lender becomes a party hereto or
(ii) designates a new Lending Office, except, in each case, to the extent that,
pursuant to Section 2.14, amounts with respect to such Taxes were payable either
to such Foreign Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.14(e) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

“Existing Advances” has the meaning set forth in Section 2.01 hereof.

“Existing Letters of Credit” means all letters of credit issued by Wells Fargo
as the issuing lender under the Existing Credit Agreement and outstanding on the
Effective Date.

“Exiting Lender” has the meaning set forth in Section 2.01 hereof.

“Expiration Date” means, with respect to any Letter of Credit, the date on which
such Letter of Credit will expire or terminate in accordance with its terms.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the greater of (a) the rate calculated
by the Federal Reserve Bank of New York based on such day’s Federal funds
transactions by depositary institutions (as determined in such manner as the
Federal Reserve Bank of New York shall set forth on its public website from time
to time) and published on the next succeeding Business Day by the Federal
Reserve Bank of New York as the Federal funds effective rate and (b) 0%.

 

14



--------------------------------------------------------------------------------

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

“Fee Letters” means (a) that certain amended and restated engagement and fee
letter agreement dated January 26, 2018 from Wells Fargo Securities, LLC to the
Borrower and (b) that certain administrative agent fee letter agreement dated
January 26, 2018 from Wells Fargo Bank to the Borrower.

“Financial Statements” means the unaudited consolidating financial statements
including the balance sheet of the Borrower and its Restricted Subsidiaries for
the fiscal year ended December 31, 2016 and the related statements of income,
cash flow, and retained earnings of the Borrower and its consolidated
Subsidiaries for such fiscal year end and referred to in Section 4.05, copies of
which have been delivered to the Administrative Agent and the Lenders.

“Flood Insurance Regulations” has the meaning specified in Section 9.26.

“Forecasted Production” means the projected production of oil or gas or natural
gas liquids (measured by volume unit or BTU equivalent, not sales price)
contained in internal forecasts of the Borrower, for the term of the contracts
or a particular month, as applicable, from Oil and Gas Properties owned by the
Borrower or any Subsidiary Guarantor which are located in or offshore of the
United States, as reasonably approved by the Administrative Agent.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.03.

“General Partner” means Alta Mesa Holdings GP, LLC, a Texas limited liability
company.

“Governmental Authority” means, as to any Person in connection with any subject,
any foreign, national, state or provincial governmental authority, or any
political subdivision of any state thereof, or any agency, department,
commission, board, authority or instrumentality, bureau or court, in each case
having jurisdiction over such Person or such Person’s Property in connection
with such subject.

“Guarantor” means each entity that is party to a Guaranty, including (a) the
General Partner and (b) each Subsidiary Guarantor.

“Guaranty” means (a) a Guaranty in substantially the form of the attached
Exhibit C and executed by a Guarantor, and (b) such other forms of guaranty
acceptable to the Administrative Agent whereby the guarantors named therein
guarantee the Obligations.

“Hazardous Substance” means the substances identified as such pursuant to CERCLA
and those regulated under any other Environmental Law, including without
limitation pollutants, contaminants, petroleum, petroleum products,
radionuclides, radioactive materials, and medical and infectious waste.

“Hazardous Waste” means the substances regulated as such pursuant to any
Environmental Law.

 

15



--------------------------------------------------------------------------------

“Hedge Contract” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, deferred premium
commodity contracts, equity or equity index swaps or options, bond or bond price
or bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”).

“Hedge Event” means the novation, assignment, unwinding, termination, amendment
or other monetization of a hedge position or Hedge Contract.

“Highbridge” means Highbridge Principal Strategies, LLC, a Delaware limited
liability company.

“Hydrocarbon Hedge Agreement” means a Hedge Contract that is intended to reduce
or eliminate the risk of fluctuations in the price of Hydrocarbons.

“Hydrocarbons” means oil, gas, coal seam gas, coalbed methane, casinghead gas,
drip gasoline, natural gasoline, condensate, distillate, and all other liquid
and gaseous hydrocarbons produced or to be produced in conjunction therewith
from a well bore and all products, by-products, and other substances derived
therefrom or the processing thereof, and all other minerals and substances
produced in conjunction with such substances, including, but not limited to,
sulfur, geothermal steam, water, carbon dioxide, helium, and any and all
minerals, ores, or substances of value and the products and proceeds therefrom.

“Increase Agreement” has the meaning specified in Section 2.18.

“Increase Date” has the meaning specified in Section 2.18.

“Increasing Lender” has the meaning specified in Section 2.18.

“Indemnified Party” has the meaning specified in Section 9.07.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

“Independent Engineer” means (a) Netherland, Sewell and Associates, Inc.,
(b) Ryder Scott Company, L.P., or (c) any other independent, third-party
engineering firm acceptable to the Administrative Agent in its reasonable
judgment.

“Independent Engineering Report” means a report, in form and substance
satisfactory to the Administrative Agent and each of the Lenders, prepared by an
Independent Engineer, addressed to the Administrative Agent and the Lenders with
respect to the Oil and Gas Properties owned by the Borrower or its Restricted
Subsidiaries (or to be acquired by the Borrower or any of its Restricted
Subsidiaries, as applicable) that are or are to be included in the Borrowing
Base, which report shall (a) specify the location, quantity, and type of the
estimated Proven Reserves attributable to such Oil and Gas Properties,

 

16



--------------------------------------------------------------------------------

(b) contain a projection of the rate of production of such Oil and Gas
Properties, (c) contain an estimate of the net operating revenues to be derived
from the production and sale of Hydrocarbons from such Proven Reserves based on
product price and cost escalation assumptions specified by the Administrative
Agent and the Lenders, and (d) contain such other information as is customarily
obtained from and provided in such reports or is otherwise reasonably requested
by the Administrative Agent or any Lender. Notwithstanding the foregoing, a
report audited by (rather than prepared by) an Independent Engineer shall
qualify as an “Independent Engineering Report” so long as (x) such report
otherwise meets the criteria set forth about in this definition and (y) such
report is accompanied by an audit opinion of such Independent Engineer
satisfactory to the Administrative Agent and each Lender covering, among other
things, the estimate of Proven Reserves set forth in such report are within the
ten percent (10%) tolerance threshold set forth in the SPE Standards Pertaining
to the Estimated and Auditing of Oil and Gas Reserves Information.

“Interest Expense” means, for any Person and its consolidated Subsidiaries (or
in the case of the Borrower, its consolidated Restricted Subsidiaries) for any
period, total interest, letter of credit fees, and other fees and expenses
incurred in connection with any Debt for such period, whether paid or accrued,
including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance financing
and net costs under Interest Hedge Agreements, all as determined in conformity
with GAAP.

“Interest Hedge Agreement” means a Hedge Contract between the Borrower and one
or more financial institutions providing for the exchange of nominal interest
obligations between the Borrower and such financial institution or the cap of
the interest rate on any Debt of the Borrower.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Reference Rate Advance into a
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03 and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03. The duration of each
such Interest Period shall be one month, three months, or six months, in each
case as the Borrower may, upon notice received by the Administrative Agent not
later than 12:00 p.m. (noon) (Houston, Texas time) on the third Business Day
prior to the first day of such Interest Period, select; provided, however, that:

(a) the Borrower may not select any Interest Period that ends after the Maturity
Date;

(b) Interest Periods commencing on the same date for Advances comprising part of
the same Borrowing shall be of the same duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and

(d) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month in which it would have ended if there were a numerically
corresponding day in such calendar month.

 

17



--------------------------------------------------------------------------------

“Internal Engineering Report” means a report, in form and substance satisfactory
to the Administrative Agent and each Lender, prepared by the Borrower and
certified by a Responsible Officer of the Borrower, addressed to the
Administrative Agent and the Lenders with respect to the Oil and Gas Properties
owned by the Borrower or any Restricted Subsidiary (or to be acquired by the
Borrower or any Restricted Subsidiary, as applicable), that are or are to be
included in the Borrowing Base, which report shall (a) specify the location,
quantity, and type of the estimated Proven Reserves attributable to such Oil and
Gas Properties, (b) contain a projection of the rate of production of such Oil
and Gas Properties, (c) contain an estimate of the net operating revenues to be
derived from the production and sale of Hydrocarbons from such Proven Reserves
based on product price and cost escalation assumptions specified by the
Administrative Agent and the Lenders, and (d) contain such other information as
is customarily obtained from and provided in such reports or is otherwise
reasonably requested by the Administrative Agent or any Lender.

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the rate as displayed on the applicable Reuters page
(or on any successor or substitute page or service providing quotations of
interest rates applicable to dollar deposits in the London interbank market
comparable to those currently provided on such page, as determined by the
Administrative Agent from time to time; in each case the “Screen Rate”) for the
longest period (for which that Screen Rate is available) that is shorter than
the Interest Period and (b) the Screen Rate for the shortest period (for which
that Screen Rate is available) that exceeds the Interest Period, in each case,
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“IRS” means the United States Internal Revenue Service.

“Issuing Lender” means (a) Wells Fargo and any successor issuing bank pursuant
to Section 8.07, and (b) at the option of the Borrower, one other Lender
selected by Borrower and agreed to by such other Lender and reasonably
acceptable to the Administrative Agent, and any successor issuing bank pursuant
to Section 8.07.

“Kingfisher” means Kingfisher Midstream, LLC, a Delaware limited liability
company.

“Leases” means all oil and gas leases, oil, gas and mineral leases, oil, gas and
casinghead gas leases or any other instruments, agreements, or conveyances under
and pursuant to which the lessee thereof has or obtains the right to enter upon
lands and explore for, drill, and develop such lands for the production of
Hydrocarbons.

“Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing) of, and the terms of any license or
permit issued by, any Governmental Authority, including, but not limited to,
Regulations D, T, U, and X, that is applicable to such Person.

“Lender Parties” means Lenders, the Issuing Lenders, and the Administrative
Agent.

“Lenders” means a party hereto that (a) is a lender listed on the signature
pages of this Agreement on the date hereof or (b) is an Eligible Assignee that
became a lender under this Agreement pursuant to Section 2.16, 2.18 or 9.06.

 

18



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means, individually, any standby letter of credit issued or
deemed issued by an Issuing Lender for the account of the Borrower or any
Restricted Subsidiary thereof in connection with the Commitments and that is
subject to this Agreement, including the Existing Letters of Credit, and
“Letters of Credit” means all such letters of credit collectively.

“Letter of Credit Application” means the applicable Issuing Lender’s standard
form letter of credit application for standby letters of credit that has been
executed by the Borrower and accepted by such Issuing Lender in connection with
the issuance of a Letter of Credit.

“Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications, and agreements, documents, and instruments entered into in
connection therewith or relating thereto.

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn maximum face amount of each Letter of Credit at such time plus (b) the
aggregate unpaid amount of all Reimbursement Obligations at such time.

“Letter of Credit Obligations” means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit, including the Reimbursement
Obligations.

“Letter of Credit Sublimit” means (a) as to Wells Fargo as an Issuing Lender,
$30,000,000 or such lesser amount as may be agreed to between such Issuing
Lender and the Borrower after the Effective Date, and (b) as to any other
Issuing Lender, such amount as agreed to between such Issuing Lender and the
Borrower from time to time; provided that, in any event, the aggregate Letter of
Credit Sublimit for all Issuing Lenders shall not exceed $30,000,000 unless a
lesser amount is agreed to by all the Issuing Lenders and the Borrower.

“Leverage Ratio” means, as of the last day of any fiscal quarter, the ratio of
(a) all Debt (other than obligations under Hedge Contracts) of the Borrower and
its Restricted Subsidiaries as of such day to (b) Adjusted EBITDAX.

“Lien” means any mortgage, lien, pledge, assignment, charge, deed of trust,
security interest, hypothecation, preference, deposit arrangement or encumbrance
(or other type of arrangement having the practical effect of the foregoing) to
secure or provide for the payment of any obligation of any Person, whether
arising by contract, operation of law, or otherwise (including, without
limitation, the interest of a vendor or lessor under any conditional sale
agreement, synthetic lease, Capital Lease, or other title retention agreement).

“Liquid Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States maturing within 180 days
from the date of any acquisition thereof;

(b) (i) negotiable or nonnegotiable certificates of deposit, time deposits, or
other similar banking arrangements maturing within 180 days from the date of
acquisition thereof (“bank debt securities”), issued by (A) any Lender (or any
Affiliate of any Lender) or (B) any other bank or trust company so long as such
certificate of deposit is pledged to secure the Borrower’s or any Restricted

 

19



--------------------------------------------------------------------------------

Subsidiaries’ ordinary course of business bonding requirements, or any other
bank or trust company which has primary capital of not less than $500,000,000,
if at the time of deposit or purchase, such bank debt securities are rated not
less than “AA” (or the then equivalent) by the rating service of Standard &
Poor’s Ratings Group or of Moody’s Investors Service, Inc., and (ii) commercial
paper issued by (A) any Lender (or any Affiliate of any Lender) or (B) any other
Person if at the time of purchase such commercial paper is rated not less than
“A-1” (or the then equivalent) by the rating service of Standard & Poor’s
Ratings Group or not less than “P-1” (or the then equivalent) by the rating
service of Moody’s Investors Service, Inc., or upon the discontinuance of both
of such services, such other nationally recognized rating service or services,
as the case may be, as shall be selected by the Borrower with the consent of the
Majority Lenders;

(c) deposits in money market funds investing exclusively in investments
described in clauses (a) and (b) above; and

(d) repurchase agreements relating to investments described in clauses (a) and
(b) above with a market value at least equal to the consideration paid in
connection therewith, with any Person who regularly engages in the business of
entering into repurchase agreements and has a combined capital surplus and
undivided profit of not less than $500,000,000, if at the time of entering into
such agreement the debt securities of such Person are rated not less than “AA”
(or the then equivalent) by the rating service of Standard & Poor’s Ratings
Group or of Moody’s Investors Service, Inc.

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranties, the Security Instruments, the Fee Letters, Account
Control Agreements and each other agreement, instrument, or document executed by
the General Partner, the Borrower or any of its Restricted Subsidiaries or any
other Loan Party or any of their officers at any time in connection with this
Agreement or any other Loan Document.

“Loan Party” means the Borrower and each Guarantor.

“Lost Interest” has the meaning specified in Section 2.09.

“Majority Lenders” means Lenders holding more than 50.0% of the aggregate amount
of the Commitments; provided that, if there are two or more Lenders, the
Commitment of, and the portion of the Advances and Letter of Credit Exposure
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Majority Lenders unless all Lenders are Defaulting
Lenders.

“Material Adverse Change” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
business, assets (including the Oil and Gas Properties of the Borrower and its
Restricted Subsidiaries (when taken as a whole)), condition (financial or
otherwise), or results of operations of the Borrower and its Restricted
Subsidiaries, (b) the Borrower’s ability to perform its obligations under this
Agreement, any Note, any other Loan Document, (c) the Borrower’s ability to
perform its obligations under Hedge Contracts with Swap Counterparties, taken as
a whole, (d) the Restricted Subsidiaries’ and the Parent Pledgors’ (when taken
as a whole) ability to perform their obligations under this Agreement, any
Guaranty, any Note, any other Loan Document, or any Hedge Contract with a Swap
Counterparty, (e) the validity or enforceability of any of the Loan Documents,
or (f) the rights or remedies of or benefits available to the Administrative
Agent, any Issuing Lender or any Lender under any of the Loan Documents.

“Maturity Date” means February 9, 2023.

 

20



--------------------------------------------------------------------------------

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Schedule II under the caption “Maximum Credit Amounts”, as
such amount may be increased, reduced or terminated pursuant to Section 2.04,
Section 2.18 or Article VII or otherwise under this Agreement. The aggregate
amount of the Maximum Credit Amount on the date hereof is $1,000,000,000.

“Maximum Rate” means the maximum nonusurious interest rate under applicable law
(determined under such laws after giving effect to any items which are required
by such laws to be construed as interest in making such determination, including
without limitation if required by such laws, certain fees and other costs).

“Measurement Date” has the meaning specified in Section 6.14.

“Merger Net Equity” means the net equity raised as a direct result of the Merger
Transaction.

“Merger Transaction” means the business combination of the Borrower, the Parent
Company, and Kingfisher, pursuant to the Contribution Agreements.

“Mortgage” means any mortgage or deed of trust executed by any one or more of
the Borrower or its Restricted Subsidiaries in favor of the Administrative Agent
for the ratable benefit of the Secured Parties in substantially the form of the
attached Exhibit D or such other form as may be requested by the Administrative
Agent, in each case as the same may be amended, modified, partially released or
cancelled, restated or supplemented from time-to-time, together with any
assumptions or assignments of the Obligations thereunder by the Borrower or its
Restricted Subsidiaries, and “Mortgages” shall mean all of such Mortgages
collectively.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” means (a) with respect to any Disposition of Oil and Gas
Properties of the Borrower or any Restricted Subsidiary that have a positive
value in the most recently delivered Engineering Report or in the Engineering
Report evaluated for the then effective Borrowing Base, all cash and Liquid
Investments received by the Borrower or any of its Restricted Subsidiaries from
such Disposition after payment of, or provision for, all estimated cash taxes
attributable to such Disposition and payable by the Borrower or such Restricted
Subsidiary, and other reasonable out of pocket fees and expenses actually
incurred by the Borrower or such Restricted Subsidiary directly in connection
with such Disposition, and (b) with respect to any novation, assignment,
unwinding, termination, or amendment of any hedge position or any other Hedge
Contract by the Borrower or any Restricted Subsidiary, the sum of the cash and
Liquid Investments received by the Borrower or any Restricted Subsidiary in
connection with such transaction after giving effect to any netting agreements.

“New Lender” has the meaning specified in Section 2.18.

“Non-Consenting Lender” means any Lender that does not consent to a proposed
amendment, waiver, consent or release with respect to this Agreement or any
other Loan Document that requires the consent of each Lender.

“Non-Defaulting Lender” means any Lender that is not then a Defaulting Lender.

“Non-Funding Lender” has the meaning specified in Section 2.03.

 

21



--------------------------------------------------------------------------------

“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of the attached Exhibit E, evidencing
indebtedness of the Borrower to such Lender resulting from Advances owing to
such Lender.

“Notice of Borrowing” means a notice of borrowing in the form of the attached
Exhibit F signed by a Responsible Officer of the Borrower.

“Notice of Conversion or Continuation” means a notice of conversion or
continuation in the form of the attached Exhibit G signed by a Responsible
Officer of the Borrower.

“Obligations” means (a) all principal, interest, fees, reimbursements,
indemnifications, and other amounts payable by the Parent Pledgors, the Borrower
or any Restricted Subsidiary to the Administrative Agent, the Issuing Lenders or
the Lenders under the Loan Documents, including without limitation, the Letter
of Credit obligations and to the extent legally permitted, all interest accrued
thereon after the commencement of any bankruptcy, insolvency, reorganization or
similar proceeding under any Debtor Relief Law at the rate, including without
limitation any applicable post-default rate, allowable or allowed as a claim in
such proceeding, (b) all obligations of the Borrower or any of its Restricted
Subsidiaries owing to any Swap Counterparty under any Hedge Contract; provided
that, (i) when any Swap Counterparty assigns or otherwise transfers any interest
held by it under any Hedge Contract to any other Person pursuant to the terms of
such agreement, the obligations thereunder shall constitute obligations only if
such assignee or transferee is also then a Lender or an Affiliate of a Lender
and (ii) if a Swap Counterparty ceases to be a Lender hereunder or an Affiliate
of a Lender hereunder, obligations owing to such Swap Counterparty shall be
included as obligations only to the extent such obligations arise from
transactions under such individual Hedge Contracts (and not the Master Agreement
between such parties) entered into at the time such Swap Counterparty was a
Lender hereunder or an Affiliate of a Lender hereunder (or lender under the
Existing Credit Agreement, or an Affiliate thereof, at the time such Hedge
Contract was entered into), without giving effect to any extension, increases,
or modifications thereof which are made after such Swap Counterparty ceases to
be a Lender hereunder or an Affiliate of a Lender hereunder, and (c) the Banking
Services Obligations. Notwithstanding anything herein to the contrary, no
Excluded Swap Obligation shall constitute an Obligation.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Oil and Gas Properties” means fee mineral interests, term mineral interests,
Leases, subleases, farm-outs, royalties, overriding royalties, net profit
interests, carried interests, production payments and similar mineral interests,
and all unsevered and unextracted Hydrocarbons in, under, or attributable to
such oil and gas Properties and interests, or any interest therein.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.16 or Section 2.18).

 

22



--------------------------------------------------------------------------------

“Parent Company” means Alta Mesa Resources, Inc., a Delaware corporation.

“Parent Pledge Agreement” means a parent pledge agreement executed by each
Parent Pledgor in such form and substance reasonably satisfactory to the
Administrative Agent.

“Parent Pledgors” means such Persons directly owning, or having the right to
control the vote of, any Equity Interests of the Borrower.

“Participant” has the meaning set forth in Section 9.06.

“Participant Register” has the meaning set forth in Section 9.06.

“Partnership Agreement” means the Fourth Amended and Restated Agreement of
Limited Partnership of Alta Mesa Holdings, LP.

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“PDP Reserves” means Proven Reserves which are categorized as both “Developed”
and “Producing” in the definitions promulgated by the Society of Petroleum
Evaluation Engineers and the World Petroleum Congress as in effect at the time
in question.

“Permit” means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including without limitation, an
Environmental Permit.

“Permitted Asset Swap” has the meaning specified in Section 6.04(b)(vi).

“Permitted Investor” means each of (a) Michael Ellis, (b) Harlan Chappelle,
(c) Highbridge and each Affiliate fund managed by Highbridge, (d) BCE and each
Affiliate fund managed by BCE or Affiliates of BCE, (e) Riverstone, (f) High
Mesa Holdings, LP and (g) High Mesa Inc.

“Permitted Liens” means the Liens permitted to exist pursuant to Section 6.01.

“Permitted Subject Liens” means Permitted Liens other than the judgment Liens
permitted under clause (l) of Section 6.01.

“Permitted Tax Distributions” means, for any taxable period or portion thereof
in which the Borrower is a pass through entity for federal income tax purposes,
payments and distributions which are distributed to the direct or indirect
members of the Borrower on or prior to each estimated payment date as well as
each other applicable due date to enable such holders to timely make payments of
federal, state and local taxes for such taxable period as a result of the
operations of the Borrower not to exceed the product of (a) the net taxable
income of the Borrower for such taxable period, and (b) the highest applicable
marginal U.S. federal, state and local tax rates applicable to an individual or
corporation, as applicable, residing in New York City, New York.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability corporation or company, limited
liability partnership, trust, unincorporated association, joint venture or other
entity, or a government or any political subdivision or agency thereof or any
trustee, receiver, custodian or similar official.

 

23



--------------------------------------------------------------------------------

“Plan” (whether or not capitalized) means an employee benefit plan (other than a
Multiemployer Plan) maintained for employees of the Borrower or any member of
the Controlled Group and covered by Title IV of ERISA or subject to the minimum
funding standards under Section 412 of the Code.

“Platform” has the meaning specified in Section 9.02.

“Pledge Agreements” means (a) the amended and restated pledge agreement in
substantially the form of the attached Exhibit H, executed by the Borrower or
any of its Restricted Subsidiaries or any of the Guarantors, as the same may be
amended, modified, restated or supplemented from time to time, and (b) the
Parent Pledge Agreement.

“Pro Rata Share” means, with respect to any Lender, (a) with respect to amounts
owing under the Commitments, (i) if such Commitments have not been canceled, the
ratio (expressed as a percentage) of such Lender’s uncancelled Commitment at
such time to the aggregate uncancelled Commitments at such time or (ii) if the
aggregate Commitments have been terminated, the Pro Rata Share of such Lender as
determined pursuant to the preceding clause (i) immediately prior to such
termination, or (b) with respect to amounts owing generally under this Agreement
and the other Loan Documents, the ratio (expressed as a percentage) of the
Commitment of such Lender to the aggregate Commitments of all the Lenders (or if
such Commitments have been terminated, the ratio (expressed as a percentage) of
Credit Extensions owing to such Lender to the aggregate Credit Extensions owing
to all such Lenders).

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

“Proven Reserves” means, at any particular time, the estimated quantities of
Hydrocarbons which geological and engineering data demonstrate with reasonable
certainty to be recoverable in future years from known reservoirs attributable
to Oil and Gas Properties under then existing economic and operating conditions
(i.e., prices and costs as of the date the estimate is made).

“PV-10” means, on any date of determination, with respect to any Proven
Reserves, the net present value, discounted at 10% per annum, of the future net
revenues expected to accrue to the Borrower’s and the Restricted Subsidiaries’
collective interests in such Proven Reserves during the remaining expected
economic lives of such reserves.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, (a) each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant Lien becomes effective with respect to such
Swap Obligation or (b) a Loan Party for which another Person who constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder can cause such Loan Party to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Lender, as applicable.

“Reference Rate” means the fluctuating per annum rate of interest established
from time to time by the Administrative Agent at its principal office in San
Francisco as its prime rate, which rate may not be the lowest rate of interest
charged by such Lender to its customers and whether or not the Borrower has
notice thereof. Notwithstanding the foregoing, if the Reference Rate at any
determination is less than zero, such rate shall be deemed to be zero for
purposes of such determination under this Agreement.

 

24



--------------------------------------------------------------------------------

“Reference Rate Advance” means an Advance which bears interest as provided in
Section 2.09(a)(i) (or if applicable, Section 2.09(d) with reference to
Section 2.09(a)(i)).

“Refinancing Debt” means Senior Unsecured Notes but only to the extent the
proceeds thereof refinance (a) Senior Unsecured Notes outstanding on the
Effective Date, (b) Specified Additional Subordinated Debt incurred after the
Effective Date, and (c) Refinancing Debt which refinanced the Debt described in
the foregoing clause (a) or (b).

“Register” has the meaning set forth in paragraph (c) of Section 9.06.

“Regulations D, T, U, and X” mean Regulations D, T, U, and X of the Federal
Reserve Board, as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.

“Reimbursement Obligations” means all of the obligations of the Borrower to
reimburse any Issuing Lender for amounts paid by such Issuing Lender under
Letters of Credit as established by the Letter of Credit Applications and
Section 2.07(d).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” has the meaning set forth in CERCLA or under any other Environmental
Law.

“Removal Effective Date” has the meaning specified in Section 8.07.

“Required Lenders” means, at any time, Lenders holding not less than 66 2/3% of
the Commitments or, if the Commitments have been terminated, the outstanding
principal amount of the Advances and Letter of Credit Exposure; provided that,
if there are two or more Lenders, the Commitment of, and the portion of the
Advances and Letter of Credit Exposure held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders unless all Lenders are Defaulting Lenders.

“Resignation Effective Date” has the meaning specified in Section 8.07.

“Response” has the meaning set forth in CERCLA or under any other Environmental
Law.

“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, Chief Financial
Officer (or other financial officer), or Vice President, (b) with respect to any
Person that is a limited liability company, a manager or the Responsible Officer
of such Person’s managing member or manager, and (c) with respect to any Person
that is a general partnership or a limited liability partnership, the
Responsible Officer of such Person’s general partner or partners.

“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) in respect of the Equity Interest of such Person or any direct or
indirect payment of any kind or character (whether in cash, securities or other
Property) on account of any Equity Interest of such Person, including in
consideration for or otherwise in connection with any retirement, purchase,
redemption or other acquisition of any Equity Interest of such Person, or any
options, warrants or rights to purchase or acquire any such Equity Interest of
such Person, or (b) principal or interest payments (in cash, Property or
otherwise) on, or redemptions of, subordinated debt of such Person; provided
that the term “Restricted Payment” shall not include any dividend or
distribution payable solely in common Equity Interests of the Borrower or
warrants, options or other rights to purchase such Equity Interests.

 

25



--------------------------------------------------------------------------------

“Restricted Subsidiary” means each Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Riverstone” means Riverstone Manager, and Riverstone Global Energy and Power
Fund VI, L.P., together with the parallel investment entities and alternative
investment entities of the foregoing, and any other investment fund or
co-investment fund managed by the Riverstone Manager or any of its Affiliates,
and any Affiliates of one or more of the foregoing.

“Riverstone Manager” means Riverstone Investment Group LLC, a Delaware limited
liability company.

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means the Administrative Agent, the Issuing Lenders, the
Lenders, the Swap Counterparties and the Lenders and Banking Service Providers.

“Security Agreements” means the Security Agreements, each in substantially the
form of the attached Exhibit I, executed by the Borrower or any Restricted
Subsidiary, as the same may be amended, modified, partially released, or
supplemented from time to time.

“Security Instruments” means, collectively, (a) the Mortgages, (b) the Transfer
Letters, (c) the Pledge Agreements, (d) the Security Agreements, (e) each other
agreement, instrument or document executed at any time in connection with the
Pledge Agreements, the Security Agreements, or the Mortgages, (f) each
agreement, instrument or document executed in connection with the Cash
Collateral Account, and (g) each other agreement, instrument or document
executed at any time in connection with securing the Obligations.

“Senior Unsecured Notes” means (a) senior, unsecured notes issued by the
Borrower outstanding on the Effective Date and (b) Additional Subordinated Debt
issued by the Borrower in the form of senior, unsecured notes after the
Effective Date.

“Solvent” means, with respect to any Person as of the date of any determination,
that on such date (a) the fair value of the Property of such Person (both at
fair valuation and at present fair saleable value) is greater than the total
liabilities, including contingent liabilities, of such Person, (b) the present
fair

 

26



--------------------------------------------------------------------------------

saleable value of the assets of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations, and
other commitments as they mature in the normal course of business, (d) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
Property would constitute unreasonably small capital after giving due
consideration to current and anticipated future capital requirements and current
and anticipated future business conduct and the prevailing practice in the
industry in which such Person is engaged. In computing the amount of contingent
liabilities at any time, such liabilities shall be computed at the amount which,
in light of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“Specified Additional Subordinated Debt” means Senior Unsecured Notes incurred
after the Effective Date in an aggregate principal amount not to exceed
$300,000,000.

“Subject Increase” has the meaning specified in Section 2.18.

“Subject Lender” has the meaning specified in Section 2.16.

“Subject Quarter” has the meaning specified in Section 6.05.

“Subsidiary” of a Person means any corporation or other entity of which more
than 50% of the outstanding Equity Interests having ordinary voting power under
ordinary circumstances to elect a majority of the board of directors or similar
governing body of such corporation or other entity (irrespective of whether at
such time Equity Interests of any other class or classes of such corporation or
other entity shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more Subsidiaries of such Person or by one or
more Subsidiaries of such Person. Unless otherwise indicated herein, each
reference to the term “Subsidiary” shall mean a Subsidiary of the Borrower.

“Subsidiary Guarantor” means each Restricted Subsidiary of the Borrower that is
party to a Guaranty.

“Swap Counterparty” means (a) any Lender or Affiliate of a Lender that is a
counterparty to any Hedge Contract with the Borrower or any Restricted
Subsidiary listed on Schedule 4.20 and (b) any counterparty to any other Hedge
Contract with the Borrower or any Restricted Subsidiary; provided that such
counterparty is a Lender or an Affiliate of a Lender. For the avoidance of
doubt, “Swap Counterparty” shall not include any participant of a Lender
pursuant to Section 9.06(d) other than to the extent such participant is
otherwise a Lender or an Affiliate of a Lender.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Tax Group” has the meaning specified in Section 4.10.

“Tax Returns” mean any federal, state, local, or foreign report, estimate,
declaration of estimated Tax, information statement or return relating to, or
filed or required to be filed in connection with, any Taxes, including any
information return or report with respect to backup withholding or other
payments of third parties.

 

27



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Event” means (a) a Reportable Event described in Section 4043 of
ERISA and the regulations issued thereunder (other than a Reportable Event not
subject to the provision for 30-day notice to the PBGC under such regulations),
(b) the withdrawal of the Borrower or any of its Affiliates from a Plan during a
plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041 of
ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.

“Test Date” means (a) each date that the financial statements are required to be
delivered pursuant to Sections 5.06(a) or (b) and (b) the last day of any
calendar month if the aggregate notional volume covered by Hedge Contracts in
respect of commodities (other than basis differential hedges so long as the
volumes of such basis differential hedges are not in excess of the volumes of
the underlying commodity hedges) for the immediately preceding calendar month
exceeds 100% of the actual production for each of crude oil, natural gas and
natural gas liquids, calculated separately, in such preceding calendar month.

“Trade Date” has the meaning specified in Section 9.06.

“Transactions” means, collectively, (a) the initial borrowings and other
extensions of credit under this Agreement (including any deemed borrowings and
any deemed issuances of Letters of Credit), including the renewal, extension,
and rearrangement (but not substitution or extinguishment) of advances under the
Existing Credit Agreement as Advances under this Agreement pursuant to the terms
of this Agreement, and (b) the payment of fees, commissions and expenses in
connection with each of the foregoing.

“Transfer Letters” means, collectively, the letters in lieu of transfer orders
in substantially the form of the attached Exhibit J and executed by the Borrower
or any Restricted Subsidiary executing a Mortgage, as each of the same may be
amended, modified or supplemented from time-to-time.

“Triggering Event” means (a) the Disposition of Oil and Gas Properties of the
Borrower or any Restricted Subsidiary that have a positive value in the most
recently delivered Engineering Report or in the Engineering Report evaluated for
the then effective Borrowing Base or the Disposition of the Equity Interests
issued by any Restricted Subsidiary that owns such Oil and Gas Properties and
(b) a Hedge Event of a hedge position or Hedge Contract considered by the
Administrative Agent in determining the then effective Borrowing Base to the
extent that after giving to any new hedge position or new Hedge Contract (or in
the case of an amendment, an amended hedge position or amended Hedge Contract)
entered into since the most recent redetermination of the Borrowing Base or
concurrently with or immediately following such hedge event, the Borrower’s
hedged positions would result in a lower Borrowing Base (as determined by the
Administrative Agent in its sole discretion). For the avoidance of doubt, a
Permitted Asset Swap which involves the Disposition of Oil and Gas Properties to
which Proven Reserves are attributable constitutes a Triggering Event only as to
such Oil and Gas Properties.

“Type” has the meaning set forth in Section 1.04.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower that has been
designated as an Unrestricted Subsidiary in compliance with Section 5.14.

 

28



--------------------------------------------------------------------------------

“Unused Commitment Amount” means, with respect to a Lender at any time, (a) such
Lender’s Commitment at such time minus, (b) such Lender’s Credit Exposure.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Utilization Level” means the applicable category (being Level I, Level II,
Level III, Level IV or Level V) of pricing criteria contained in Schedule III,
which is based, at any time of its determination, on the percentage obtained by
dividing (a) the outstanding principal amount of the Advances and the Letter of
Credit Exposure at such time by (b) the aggregate Commitments.

“Voting Securities” means (a) with respect to any corporation, Equity Interest
of the corporation having general voting power under ordinary circumstances to
elect directors of such corporation (irrespective of whether at the time stock
of any other class or classes shall have or might have special voting power or
rights by reason of the happening of any contingency), (b) with respect to any
partnership, any Equity Interest thereof having general voting power to elect
the general partner or other management of the partnership or other Person, and
(c) with respect to any limited liability company, any Equity Interests thereof
having general voting power under ordinary circumstances to elect managers of
such limited liability company.

“Wells” has the meaning set forth in Section 2.02.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02 Computation of Time Periods. In this Agreement, with respect to the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding.”

Section 1.03 Accounting Terms; Changes in GAAP. Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Lenders hereunder shall (unless otherwise
disclosed to the Lenders in writing at the time of delivery thereof) be
prepared, in accordance with GAAP applied on a basis consistent with those used
in the preparation of the latest financial statements furnished to the Lenders
hereunder (which prior to the delivery of the first financial statements under
Section 5.06 hereof, shall mean the Financial Statements). All calculations made
for the purposes of determining compliance with this Agreement shall (except as
otherwise expressly provided herein) be made by application of GAAP applied on a
basis consistent with those used in the preparation of the annual or quarterly
financial statements furnished to the Lenders pursuant to Section 5.06 hereof
most recently delivered prior to or concurrently with such calculations (or,
prior to the delivery of the first financial statements under Section 5.06
hereof, used in the preparation of the Financial Statements). If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth herein, and either the Borrower or the Majority Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Majority Lenders); provided that, until so amended, (a) such ratio or
requirement shall continue to be computed in

 

29



--------------------------------------------------------------------------------

accordance with GAAP prior to such change therein, and (b) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. In
addition, all calculations and defined accounting terms used herein shall,
unless expressly provided otherwise, when referring to any Person, refer to such
Person on a consolidated basis and mean such Person and its consolidated
Subsidiaries.

Section 1.04 Types of Advances. Advances are distinguished by “Type”. The “Type”
of an Advance refers to the determination whether such Advance is a Eurodollar
Rate Advance or Reference Rate Advance.

Section 1.05 Miscellaneous. Article, Section, Schedule, and Exhibit references
are to Articles and Sections of and Schedules and Exhibits to this Agreement,
unless otherwise specified. All references to instruments, documents, contracts,
and agreements are references to such instruments, documents, contracts, and
agreements as the same may be amended, supplemented, and otherwise modified from
time to time, unless otherwise specified and shall include all schedules and
exhibits thereto unless otherwise specified. The words “hereof,” “herein,” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” means “including, without limitation,”.
Paragraph headings have been inserted in this Agreement as a matter of
convenience for reference only and it is agreed that such paragraph headings are
not a part of this Agreement and shall not be used in the interpretation of any
provision of this Agreement.

Section 1.06 Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).

ARTICLE II

CREDIT FACILITIES

Section 2.01 Commitment for Advances.

(a) Advances. Each Lender severally agrees, on the terms and conditions set
forth in this Agreement, to make Advances to the Borrower from time to time on
any Business Day during the period from the date of this Agreement until the
Commitment Termination Date in an amount for each Lender not to exceed such
Lender’s Unused Commitment Amount. Each Borrowing shall, in the case of
Borrowings consisting of Reference Rate Advances, be in an aggregate amount not
less than the lesser of (i) $500,000 and (ii) the Unused Commitment Amount, and
in integral multiples of $100,000 in excess thereof, and in the case of
Borrowings consisting of Eurodollar Rate Advances, be in an aggregate amount not
less than $1,000,000 and in integral multiples of $500,000 in excess thereof,
and in each case shall consist of Advances of the same Type made on the same day
by the Lenders ratably according to their respective Commitments. Within the
limits of each Lender’s Commitment, and subject to the terms of this Agreement,
the Borrower may from time to time borrow, prepay, and reborrow Advances.

 

30



--------------------------------------------------------------------------------

(b) Existing Advances under the Existing Credit Agreement. The parties hereto
acknowledge and agree that, effective as of the Effective Date, in order to
accommodate and orderly effect the reallocations, adjustments, acquisitions and
decreases under this (b), (i) all outstanding Eurodollar Rate Advances (as
defined in the Existing Credit Agreement) on the date hereof are (and shall be
deemed to be) Converted to Reference Rate Advances under, and as defined in, the
Existing Credit Agreement (and the Borrower agrees to pay to each Exiting Lender
and each Existing Lender such costs and expenses would have been due under
Section 2.12 of the Existing Credit Agreement as a result of such Conversion
unless waived by such Exiting Lender or Existing Lender), and (ii) after giving
effect to clause (i) above, all outstanding Advances (as defined in the Existing
Credit Agreement) under the Existing Credit Agreement on the date hereof (the
“Existing Advances”) are (and shall be deemed to be) continued as the initial
Reference Rate Advances (as defined in this Agreement) made under this Agreement
on the Effective Date. The outstanding Debt under the Existing Credit Agreement
shall be assigned, renewed, extended, modified, and rearranged as Obligations
outstanding under and pursuant to the terms of this Agreement. The Existing
Lenders have agreed among themselves, in consultation with the Borrower, to
adjust their respective Commitments and to pay-off in full such Existing
Lenders, if any, which will not become a Lender hereunder (each an “Exiting
Lender”). The Administrative Agent, the Lenders, the Borrower and each Exiting
Lender (by receipt of the payment in full of the Advances as defined in, and
owing to it under, the Existing Credit Agreement and under a separate exiting
agreement executed by such Exiting Lender) consent to such reallocation and each
Existing Lender’s adjustment of, and each Existing Lender’s assignment of, an
interest in the Existing Commitments and the Existing Lenders’ partial
assignments of their respective Existing Commitments (pursuant to this
Section 2.01). On the Effective Date and after giving effect to such
reallocations, adjustments, assignments and decreases, the Maximum Credit
Amounts and Elected Commitment Amounts of each Lender shall be as set forth on
Schedule II. The Lenders shall make all appropriate adjustments and payments
between and among themselves to account for the revised pro rata shares
resulting from the initial allocation of the Lenders’ Commitments under this
Agreement. The Borrower and each Existing Lender party hereto hereby agrees and
this Section 2.01 and any exiting agreement executed by an Exiting Lender that
is acceptable to the Administrative Agent shall be deemed approved assignment
forms as required under the Existing Credit Agreement.

(c) Evidence of Indebtedness. The Advances made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and the Lenders shall be
conclusive absent manifest error of the amount of the Advances made by such
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to the Borrower made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) the
applicable Notes which shall evidence such Lender’s Advances to the Borrower in
addition to such accounts or records. Each Lender may attach schedules to such
Notes and endorse thereon the date, Type (if applicable), amount, and maturity
of its Advances and payments with respect thereto. Failure to make any such
endorsement or to attach a schedule shall not affect any Lender’s or the
Borrower’s rights or obligations in respect of such Advances or affect the
validity of such transfer by any Lender of its Note. In addition to the accounts
and records referred to in the immediately preceding sentences, each Lender, the
applicable Issuing Lender and Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender (other than the applicable Issuing

 

31



--------------------------------------------------------------------------------

Lender) in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. In the
event of any conflict among the accounts and records maintained by the
Administrative Agent, the accounts and records maintained by the applicable
Issuing Lender as to Letters of Credit issued by it, and the accounts and
records of any other Lender in respect of such matters, the accounts and records
of such Issuing Lender shall control in the absence of manifest error. In the
event that any Lender’s Maximum Credit Amount increases or decreases for any
reason, the Borrower shall, upon request of such Lender, deliver or cause to be
delivered on the effective date of such increase or decrease, a new Note payable
to such Lender in a principal amount equal to its Maximum Credit Amount after
giving effect to such increase or decrease, and otherwise duly completed,
against the return to the Borrower of the Note so replaced.

Section 2.02 Borrowing Base.

(a) Borrowing Base. The initial Borrowing Base in effect as of the Effective
Date has been set by the Administrative Agent and the Lenders and acknowledged
by the Borrower as $350,000,000 and each Lender’s Pro Rata Share of such
Borrowing Base, as of the Effective Date, are set forth on Schedule II. Such
Borrowing Base shall remain in effect until the next redetermination made
pursuant to this Section 2.02. The Borrowing Base shall be determined in
accordance with the standards set forth in Section 2.02(d) and is subject to
periodic redetermination pursuant to Sections 2.02(b) and 2.02(c) and is subject
to mandatory reductions pursuant to Section 2.02(e).

(b) Calculation of Borrowing Base.

(i) The Borrower shall deliver to the Administrative Agent and each of the
Lenders on or before each April 1, beginning April 1, 2018, an Independent
Engineering Report dated effective as of the immediately preceding January 1,
and, in any case, such other information as may be reasonably requested by the
Administrative Agent or any Lender with respect to the Oil and Gas Properties
included or to be included in the Borrowing Base. Within 30 days after the
Administrative Agent and the Lenders’ receipt of such Independent Engineering
Report and other information, (A) the Administrative Agent shall deliver to each
Lender the Administrative Agent’s recommendation for the redetermined Borrowing
Base, (B) the Administrative Agent and the Required Lenders shall redetermine
the Borrowing Base in accordance with Section 2.02(d) (except that any increase
in the Borrowing Base shall require the consent of all the Lenders), and (C) the
Administrative Agent shall promptly notify the Borrower in writing of the amount
of the Borrowing Base as so redetermined.

(ii) The Borrower shall deliver to the Administrative Agent and each Lender on
or before each October 1, beginning October 1, 2018, an Internal Engineering
Report dated effective as of the immediately preceding July 1, and such other
information as may be reasonably requested by the Administrative Agent or any
Lender with respect to the Oil and Gas Properties included or to be included in
the Borrowing Base. Within 30 days after the Administrative Agent and the
Lenders’ receipt of such Internal Engineering Report and other information,
(A) the Administrative Agent shall deliver to each Lender the Administrative
Agent’s recommendation for the redetermined Borrowing Base, (B) the
Administrative Agent and the Required Lenders shall redetermine the Borrowing
Base in accordance with Section 2.02(d) (except that any increase in the
Borrowing Base shall require the consent of all the Lenders), and (C) the
Administrative Agent shall promptly notify the Borrower in writing of the amount
of the Borrowing Base as so redetermined.

(iii) In the event that the Borrower does not furnish to the Administrative
Agent and the Lenders the Independent Engineering Report, Internal Engineering
Report, or other information specified in clauses (i) and (ii) above by the date
specified therein, the Administrative Agent and the Required Lenders (except
that any increase in the Borrowing Base shall require the consent of all the

 

32



--------------------------------------------------------------------------------

Lenders) may nonetheless redetermine the Borrowing Base and redesignate the
Borrowing Base from time-to-time thereafter in their sole discretion until the
Administrative Agent and the Lenders receive the relevant Independent
Engineering Report, Internal Engineering Report, or other information, as
applicable, whereupon the Administrative Agent and the Required Lenders (except
that any increase in the Borrowing Base shall require the consent of all the
Lenders) shall redetermine the Borrowing Base as otherwise specified in this
Section 2.02.

(iv) Each delivery of an Engineering Report by the Borrower to the
Administrative Agent and the Lenders shall constitute a representation and
warranty by the Borrower to the Administrative Agent and the Lenders that
(A) the Borrower and its Restricted Subsidiaries, as applicable, own the Oil and
Gas Properties specified therein with at least 90% (by value) of the PV-10 of
the Proven Reserves covered therein subject to an Acceptable Security Interest
and free and clear of any Liens (except Permitted Liens), (B) on and as of the
date of such Engineering Report, the PDP Reserves identified therein were
developed for Hydrocarbons, and the wells pertaining to such Oil and Gas
Properties that are described therein as producing wells (“Wells”), were each
producing Hydrocarbons in paying quantities, except for Wells that were utilized
as water or gas injection wells or as water disposal wells, (C) the descriptions
of quantum and nature of the record title interests of the Borrower and its
Restricted Subsidiaries, as applicable, set forth in such Engineering Report
include the entire record title interests of the Borrower and its Restricted
Subsidiaries in such Oil and Gas Properties, are complete and accurate in all
respects, and take into account all Permitted Liens, (D) there are no “back-in”
or “reversionary” interests held by third parties which could reduce the
interests of the Borrower or any of its Subsidiaries in such Oil and Gas
Properties except as set forth in Engineering Report, (E) no operating or other
agreement to which the Borrower or any of its Restricted Subsidiaries is a party
or by which the Borrower or any of its Restricted Subsidiaries is bound
affecting any part of such Oil and Gas Properties requires the Borrower or any
of its Restricted Subsidiaries to bear any of the costs relating to such Oil and
Gas Properties greater than the record title interest of the Borrower or any of
its Restricted Subsidiaries in such portion of the such Oil and Gas Properties
as set forth in such Engineering Report, except in the event the Borrower or any
of its Restricted Subsidiaries is obligated under an operating agreement to
assume a portion of a defaulting party’s share of costs, and (F) the Borrower’s
and the Restricted Subsidiaries’ ownership of the Hydrocarbons and the undivided
interests in the Oil and Gas Properties as specified in such Engineering Report
(i) will, after giving full effect to all Permitted Liens afford the Borrower or
the applicable Restricted Subsidiary not less than those net interests
(expressed as a fraction, percentage or decimal) in the production from or which
is allocated to such Hydrocarbons specified as net revenue interest in such
Engineering Report and (ii) will cause the Borrower or the applicable Restricted
Subsidiary to bear not more than that portion (expressed as a fraction,
percentage or decimal), specified as working interest in such Engineering
Report, of the costs of drilling, developing and operating the wells identified
in such Engineering Report or identified in the exhibits to the Mortgages
encumbering such Oil and Gas Properties.

(c) Interim Redeterminations. In addition to the Borrowing Base redeterminations
provided for in Section 2.02(b) and based on such information as the
Administrative Agent and the Lenders deem relevant (but in accordance with
Section 2.02(d)):

(i) at the election of the Required Lenders, the Administrative Agent and the
Lenders may make one additional redetermination of the Borrowing Base during any
six-month period between scheduled redeterminations; and

(ii) at the request of the Borrower, the Administrative Agent and the Lenders
may make one additional redetermination of the Borrowing Base during any
six-month period between scheduled redeterminations.

 

33



--------------------------------------------------------------------------------

The party requesting the redetermination under this paragraph (c) shall give the
other party at least 10 days’ prior written notice that a redetermination of the
Borrowing Base pursuant to this paragraph (c) is to be performed (or such
shorter period as the Administrative Agent and the Borrower may agree to in
their sole discretion); provided that, no such prior written notice shall be
required for any redetermination made by the Lenders during the existence of a
Default. In connection with any redetermination of the Borrowing Base under this
Section 2.02(c), the Borrower shall provide the Administrative Agent and the
Lenders with such information regarding the Borrower and the Guarantors’
business (including, without limitation, its Oil and Gas Properties, the Proven
Reserves, and production relating thereto) as the Administrative Agent or any
Lender may reasonably request; provided that, in the case of requests for an
increase to the Borrowing Base of an amount in excess of 5% of the Borrowing
Base then in effect, the request of an updated Independent Engineering Report is
deemed to be reasonable. The Administrative Agent shall promptly notify the
Borrower in writing of each redetermination of the Borrowing Base pursuant to
this Section 2.02(c) and the amount of the Borrowing Base as so redetermined.

(d) Standards for Redetermination. Each redetermination of the Borrowing Base by
the Administrative Agent and the Lenders pursuant to this Section 2.02 shall be
made (i) in the sole discretion of the Administrative Agent and the Lenders (but
in accordance with the other provisions of this Section 2.02(d)), (ii) in
accordance with the Administrative Agent’s and the Lenders’ customary internal
standards and practices for valuing and redetermining the value of Oil and Gas
Properties in connection with reserve based oil and gas loan transactions,
(iii) in conjunction with the most recent Independent Engineering Report or
Internal Engineering Report, as applicable, or other information received by the
Administrative Agent and the Lenders relating to the Proven Reserves of the
Borrower and the Subsidiary Guarantors, and (iv) based upon the estimated value
of the Proven Reserves owned by the Borrower and the Subsidiary Guarantors as
determined by the Administrative Agent and the Lenders. In valuing and
redetermining the Borrowing Base, the Administrative Agent and the Lenders may
also consider the business, financial condition, and Debt obligations of the
Borrower and its Restricted Subsidiaries and such other factors as the
Administrative Agent and the Lenders customarily deem appropriate, including
without limitation, commodity price assumptions, projections of production,
operating expenses, general and administrative expenses, capital costs, working
capital requirements, liquidity evaluations, dividend payments, environmental
costs, and legal costs. In that regard, the Borrower acknowledges that the
determination of the Borrowing Base contains a value cushion (market value in
excess of loan value), which is essential for the adequate protection of the
Administrative Agent and the Lenders. No Proven Reserves shall be included or
considered for inclusion in the Borrowing Base unless the Administrative Agent
shall have received, at the Borrower’s expense, (A) evidence of title reasonably
satisfactory in form and substance to the Administrative Agent covering at least
80% (by value) of the PV-10 of the Proven Reserves and the Oil and Gas
Properties relating thereto, and (B) Mortgages and such other Security
Instruments requested by the Administrative Agent to the extent necessary to
cause the Administrative Agent to have an Acceptable Security Interest in at
least 90% (by value) of the PV-10 of the Proven Reserves and the Oil and Gas
Properties relating thereto. At all times after the Administrative Agent has
given the Borrower notification of a redetermination of the Borrowing Base under
this Section 2.02, the Borrowing Base shall be equal (i) to the redetermined
amount or (ii) such lesser amount designated by the Borrower and disclosed in
writing to the Administrative Agent and the Lenders, provided that the Borrower
shall not request that the Borrowing Base be reduced to a level that would
result in a Borrowing Base Deficiency, until the Borrowing Base is subsequently
redetermined in accordance with this Section 2.02.

 

34



--------------------------------------------------------------------------------

(e) Mandatory Reductions in the Borrowing Base. In addition to the Borrowing
Base redeterminations provided for otherwise in this Section 2.02, the Borrowing
Base shall be automatically reduced as follows:

(i) effective immediately upon the issuance of any Additional Subordinated Debt
(including Specified Additional Subordinated Debt) by the Borrower or any
Restricted Subsidiary and unless otherwise consented to by the Required Lenders,
the Borrowing Base shall automatically reduce on the effective date of such
issuance by an amount equal to 25% of (A) the principal amount of such
Additional Subordinated Debt minus (B) to the extent such Additional
Subordinated Debt constitutes Refinancing Debt, the principal amount of other
Senior Unsecured Notes being refinanced thereby; and

(ii) if any Triggering Event occurs which results in the aggregate amount of all
Triggering Events (including such Triggering Event) effected since the most
recent redetermination of the Borrowing Base to exceed 5% of the Borrowing Base
then in effect, then effective immediately upon the occurrence of such
Triggering Event, the Borrowing Base shall automatically reduce on the date such
Triggering Event is effected by an amount equal to (A) in the case of a
Disposition of Oil and Gas Properties (or any Restricted Subsidiary that owns
Oil and Gas Properties), the value, if any, assigned such Oil and Gas Properties
under the then effective Borrowing Base, as reasonably determined by the
Administrative Agent, and (B) in the case of Hedge Event, the value, if any,
assigned to such applicable hedge position or Hedge Contract under the then
effective Borrowing Base, as reasonably determined by the Administrative Agent.

For the avoidance of doubt, the automatic reductions of the Borrowing Base
provided for in this Section 2.02 shall not constitute nor be construed as a
consent to any Disposition, Hedge Event or Debt that would not be permitted
under the terms of this Agreement.

Section 2.03 Method of Borrowing.

(a) Notice. Each Borrowing shall be made pursuant to a Notice of Borrowing (or
by telephone notice promptly confirmed in writing by a Notice of Borrowing),
given not later than 11:00 a.m. (Houston, Texas time) (i) on the third Business
Day before the date of the proposed Borrowing, in the case of a Borrowing
comprised of Eurodollar Rate Advances or (ii) on the Business Day of the
proposed Borrowing, in the case of a Borrowing comprised of Reference Rate
Advances, by the Borrower to the Administrative Agent, which shall in turn give
to each Lender prompt notice of such proposed Borrowing by telecopier. Each
Notice of a Borrowing shall be given in writing, including by telecopier,
specifying the information required therein. In the case of a proposed Borrowing
comprised of Eurodollar Rate Advances, the Administrative Agent shall promptly
notify each Lender of the applicable interest rate under Section 2.09(a)(ii).
Each Lender shall, before 11:00 a.m. (Houston, Texas time) on the date of such
Borrowing, make available for the account of its applicable Lending Office to
the Administrative Agent at its address referred to in Section 9.02, or such
other location as the Administrative Agent may specify by notice to the Lenders,
in same day funds, in the case of a Borrowing, such Lender’s Pro Rata Share of
such Borrowing. After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent shall make such funds available to the Borrower at its
account with the Administrative Agent.

(b) Conversions and Continuations. The Borrower may elect to Convert or continue
any Borrowing under this Section 2.03 by delivering an irrevocable Notice of
Conversion or Continuation to the Administrative Agent at the Administrative
Agent’s office no later than 11:00 a.m. (Houston, Texas time) (i) on the date
which is at least three Business Days in advance of the proposed Conversion or
continuation date in the case of a Conversion to or a continuation of a
Borrowing comprised of Eurodollar Rate Advances and (ii) on the Business Day of
the proposed Conversion in the case of a Conversion to a Borrowing comprised of
Reference Rate Advances. Each such Notice of Conversion or Continuation shall be
in writing or by telephone notice promptly confirmed immediately in writing
specifying the information required therein. Promptly after receipt of a Notice
of Conversion or Continuation under this Section, the Administrative Agent shall
provide each Lender with a copy thereof and, in the case of a Conversion to or a
continuation of a Borrowing comprised of Eurodollar Rate Advances, notify each
Lender of the applicable interest rate under Section 2.09(a)(ii).

 

35



--------------------------------------------------------------------------------

(c) Certain Limitations. Notwithstanding anything to the contrary contained in
paragraphs (a) and (b) above:

(i) at no time shall there be more than four Interest Periods applicable to
outstanding Eurodollar Rate Advances and the Borrower may not select Eurodollar
Rate Advances for any Borrowing at any time that a Default has occurred and is
continuing;

(ii) if any Lender shall, at least one Business Day before the date of any
requested Borrowing, Conversion, or continuation, notify the Administrative
Agent that the introduction of or any change in or in the interpretation of any
law or regulation makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful, for such Lender or its
applicable Lending Office to perform its obligations under this Agreement to
make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances,
the right of the Borrower to select Eurodollar Rate Advances from such Lender
shall be suspended until such Lender shall notify the Administrative Agent that
the circumstances causing such suspension no longer exist, and the Advance made
by such Lender in respect of such Borrowing, Conversion, or continuation shall
be a Reference Rate Advance;

(iii) if the Administrative Agent is unable to determine the Eurodollar Rate for
Eurodollar Rate Advances comprising any requested Borrowing, the right of the
Borrower to select Eurodollar Rate Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Reference Rate Advance;

(iv) if the Majority Lenders shall, at least one Business Day before the date of
any requested Borrowing, notify the Administrative Agent that the Eurodollar
Rate for Eurodollar Rate Advances comprising such Borrowing will not adequately
reflect the cost to such Lenders of making or funding their respective
Eurodollar Rate Advances, as the case may be, for such Borrowing, the right of
the Borrower to select Eurodollar Rate Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Reference Rate Advance; and

(v) if the Borrower shall fail to select the duration or continuation of any
Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01 and
paragraph (b) above, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders and such Advances shall be made available to the
Borrower on the date of such Borrowing as Reference Rate Advances or, if
existing Eurodollar Rate Advances, Convert into Reference Rate Advances.

(d) Notices Irrevocable. Each Notice of Borrowing and Notice of Conversion or
Continuation shall be irrevocable and binding on the Borrower. In the case of
any Borrowing for which the related Notice of Borrowing specifies is to be
comprised of Eurodollar Rate Advances, the Borrower shall indemnify each Lender
against any loss, out-of-pocket cost, or expense incurred by such Lender as a
result of any failure by the Borrower to fulfill on or before the date specified
in such Notice of Borrowing for such Borrowing the applicable conditions set
forth in Article III including, without limitation, any loss (including any loss
of anticipated profits), cost, or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

 

36



--------------------------------------------------------------------------------

(e) Administrative Agent Reliance. Unless the Administrative Agent shall have
received notice from a Lender before the date of any Borrowing that such Lender
shall not make available to the Administrative Agent such Lender’s Pro Rata
Share of a Borrowing, the Administrative Agent may assume that such Lender has
made its Pro Rata Share of such Borrowing available to the Administrative Agent
on the date of such Borrowing in accordance with paragraph (a) of this
Section 2.03 and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount. If and to
the extent that any Lender shall not have so made its Pro Rata Share of such
Borrowing available to the Administrative Agent (the “Non-Funding Lender”), such
Non-Funding Lender and the Borrower severally agree to immediately repay to the
Administrative Agent on demand such corresponding amount, together with interest
on such amount, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Administrative Agent, at
(i) in the case of the Borrower, the interest rate applicable on such day to
Advances comprising such Borrowing and (ii) in the case of such Non-Funding
Lender, the Federal Funds Rate for such day. If such Non-Funding Lender shall
repay to the Administrative Agent such corresponding amount and interest as
provided above, such corresponding amount so repaid shall constitute such
Non-Funding Lender’s Advance as part of such Borrowing for purposes of this
Agreement even though not made on the same day as the other Advances comprising
such Borrowing.

(f) Lender Obligations Several. The failure of any Non-Funding Lender to make
the Advance to be made by it as part of any Borrowing shall not relieve any
other Lender of its obligation, if any, to make its Advance on the date of such
Borrowing. No Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on the date of any Borrowing.

Section 2.04 Reduction of the Commitments.

(a) Reductions of Maximum Credit Amounts; Corresponding Reductions to Elected
Commitment Amounts. The Borrower shall have the right, upon at least three
Business Days’ notice to the Administrative Agent, to terminate in whole or
reduce ratably in part the unused portion of the Maximum Credit Amounts;
provided that each partial reduction shall be in the aggregate amount of
$3,000,000 or in integral multiples of $1,000,000 in excess thereof. The
Borrower shall not terminate or reduce the aggregate Maximum Credit Amounts if,
after giving effect to any concurrent prepayment of the Advances thereof, the
aggregate Credit Exposure would exceed the total Commitments. Upon any reduction
of the aggregate Maximum Credit Amounts that would otherwise result in the
aggregate Maximum Credit Amounts being less than the aggregate Elected
Commitment Amounts, the aggregate Elected Commitment Amounts shall be
automatically reduced ratably among the Lenders in accordance with each Lender’s
Pro Rata Share so that they equal the aggregate Maximum Credit Amounts as so
reduced. The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the aggregate Maximum Credit Amounts under Section 2.04(a)
at least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section 2.04(a) shall be irrevocable.

(b) Optional Reductions and Terminations of Aggregate Elected Commitment
Amounts. The Borrower may from time to time terminate or reduce the aggregate
Elected Commitment Amounts; provided that (i) each reduction of the aggregate
Elected Commitment Amounts shall be in an amount that is an integral multiple of
$3,000,000 and not less than $1,000,000 and (ii) the Borrower shall not reduce
the aggregate Elected Commitment Amounts if, after giving effect to any
concurrent prepayment of the

 

37



--------------------------------------------------------------------------------

Advances, the aggregate Credit Exposures would exceed the aggregate Elected
Commitment Amounts. The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the aggregate Elected Commitment Amounts under
Section 2.04(b) at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.04(b) shall be irrevocable.

(c) Automatic Reduction in Aggregate Elected Commitment Amounts. Upon any
redetermination or other adjustment in the Borrowing Base pursuant to this
Agreement that would otherwise result in the Borrowing Base becoming less than
the aggregate Elected Commitment Amounts, the aggregate Elected Commitment
Amounts shall be automatically reduced (ratably among the Lenders in accordance
with each Lender’s Pro Rata Share) so that they equal such redetermined
Borrowing Base (and Schedule II shall be deemed amended to reflect such
amendments to each Lender’s Elected Commitment Amount and the aggregate Elected
Commitment Amounts).

(d) Ratable Application; No Obligation to Reinstate. Other than as provided in
Section 2.04(e) below, any reduction and termination of the Commitments pursuant
to this Section 2.04 shall be applied ratably to each Lender’s Commitment and
shall be permanent, with no obligation of the Lenders to reinstate such
Commitments.

(e) Defaulting Lender. In the event of a Defaulting Lender, the Borrower, at the
Borrower’s election may elect to terminate such Defaulting Lender’s Commitment
hereunder; provided that (i) such termination must be of the Defaulting Lender’s
entire Commitment, (ii) subject to the set-off rights set forth in the
immediately following sentence, the Borrower shall pay all amounts owed by the
Borrower to such Defaulting Lender under this Agreement and under the other Loan
Documents (including principal of and interest on the Advances owed to such
Defaulting Lender, accrued commitment fees, and letter of credit fees but
specifically excluding any amounts owing under Section 2.12 as result of such
payment of Advances) and shall deposit with the Administrative Agent into the
Cash Collateral Account cash collateral in the amount equal to such Defaulting
Lender’s ratable share of the Letter of Credit Exposure, including any such
Letter of Credit Exposure that has been reallocated pursuant to
Section 2.17(c)(i); (iii) a Defaulting Lender’s Commitment may be terminated by
the Borrower under this Section 2.04(e) if and only if at such time, the
Borrower has elected, or is then electing, to terminate the Commitments of all
then existing Defaulting Lenders. With respect to the amounts described in
clause (ii) above which would be payable by the Borrower to the Defaulting
Lender (but not including any deposits that the Borrower is required to make
with respect to the Letter of Credit Exposure), the Borrower may set-off and
apply any amounts owing from such Defaulting Lender or Affiliate thereof to the
Borrower under any Hedge Contract against any such amounts payable to the
Defaulting Lender. Upon written notice to the Defaulting Lender and
Administrative Agent of the Borrower’s election to terminate a Defaulting
Lender’s Commitment pursuant to this clause (c) and the payment and deposit of
amounts required to be made by the Borrower under clause (ii) above, (A) such
Defaulting Lender shall cease to be a “Lender” hereunder for all purposes except
that such Lender’s rights under Sections 2.13, 2.14, and 9.07 shall continue
with respect to events and occurrences occurring before or concurrently with its
ceasing to be a “Lender” hereunder, (B) such Defaulting Lender’s Commitment
shall be deemed terminated, and (C) such Defaulting Lender shall be relieved of
its obligations hereunder, provided that, any such termination will not be
deemed to be a waiver or release of any claim by Borrower, the Administrative
Agent or any Lender may have against such Defaulting Lender.

(f) Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Commitment Termination Date. If at any time
the aggregate Maximum Credit Amounts, the Borrowing Base or the aggregate
Elected Commitment Amounts is terminated or reduced to zero, then the
Commitments shall terminate on the effective date of such termination or
reduction.

 

38



--------------------------------------------------------------------------------

Section 2.05 Prepayment of Advances.

(a) Optional. The Borrower may prepay the Advances, after giving by 10:00 a.m.
(Houston, Texas time) (i) in the case of Eurodollar Rate Advances, at least
three Business Days’ or (ii) in the case of Reference Rate Advances, same
Business Day’s, irrevocable prior written notice (or irrevocable telephone
notice promptly confirmed in writing) to the Administrative Agent stating the
proposed date and aggregate principal amount of such prepayment. If any such
notice is given, the Borrower shall prepay the Advances in whole or ratably in
part in an aggregate principal amount equal to the amount specified in such
notice, together with accrued interest to the date of such prepayment on the
principal amount prepaid and amounts, if any, required to be paid pursuant to
Section 2.12 as a result of such prepayment being made on such date; provided,
however, that each partial prepayment with respect to: (A) any amounts prepaid
in respect of Eurodollar Rate Advances shall be applied to Eurodollar Rate
Advances comprising part of the same Borrowing; (B) any amounts prepaid in
respect of Reference Rate Advances shall be made in a minimum amount of
$1,000,000 and in integral multiples of $500,000 in excess thereof, and (C) any
prepayments made in respect of Borrowings comprised of Eurodollar Rate Advances
shall be made in a minimum amount of $3,000,000 and in integral multiples of
$1,000,000 in excess thereof and in an aggregate principal amount such that
after giving effect thereto such Borrowing shall have a remaining principal
amount outstanding with respect to such Borrowings of at least $1,000,000. Full
prepayments of any Borrowing are permitted without restriction of amounts.

(b) Borrowing Base Deficiencies.

(i) Other than as provided in clause (ii) and clause (iii) below, in
Section 2.05(c) and in Section 5.11, if a Borrowing Base Deficiency exists, then
the Borrower shall, after receipt of written notice from the Administrative
Agent regarding such deficiency, take any of the following actions (and the
failure of the Borrower to take such actions to remedy such Borrowing Base
Deficiency shall constitute an Event of Default):

(A) prepay the Advances or, if the Advances have been repaid in full, make
deposits into the Cash Collateral Account to provide cash collateral for the
Letter of Credit Exposure, such that such Borrowing Base Deficiency is cured
within 10 days after the date such deficiency notice is received by the Borrower
from the Administrative Agent;

(B) pledge as Collateral for the Obligations additional Oil and Gas Properties
acceptable to the Administrative Agent and the Required Lenders such that the
applicable Borrowing Base Deficiency is cured within 10 days after the date of
such notice by the Administrative Agent is received;

(C) (1) deliver within 10 days after the date such deficiency notice is received
by the Borrower from the Administrative Agent, written notice to the
Administrative Agent indicating the Borrower’s election to repay the Advances
and make deposits into the Cash Collateral Account to provide cash collateral
for the Letters of Credit, each in five monthly installments equal to one-fifth
of such Borrowing Base Deficiency with the first such installment due 30 days
after the date such deficiency notice is received by the Borrower from the
Administrative Agent and each following installment due 30 days after the
preceding installment and (2) make such payments and deposits within such time
period; or

 

39



--------------------------------------------------------------------------------

(D) (1) deliver within 10 days after the date such deficiency notice is received
by the Borrower to the Administrative Agent written notice to the Administrative
Agent indicating the Borrower’s election to combine the options provided in
clause (B) and clause (C) above, and also indicating the amount to be prepaid in
installments and the amount to be provided as additional Collateral, and
(2) make such five equal consecutive monthly installments and deliver such
additional Collateral within the time required under clause (B) and clause
(C) above.

The failure of the Borrower to deliver an election notice pursuant to the terms
of this clause (b)(i) shall be deemed to be an election by the Borrower of the
option set forth in clause (C) above.

(ii) Upon each reduction of the Borrowing Base under Section 2.02(e)(i)
resulting from the issuance of Additional Subordinated Debt, if a Borrowing Base
Deficiency then exists or results therefrom, then the Borrower shall prepay the
Advances or, if the Advances have been repaid in full, make deposits into the
Cash Collateral Account to provide cash collateral for the Letter of Credit
Exposure, in an amount equal to (A) such portion of the Borrowing Base
Deficiency resulting from such reduction plus (B) if a Borrowing Base Deficiency
exists prior to such reduction, then an amount equal to the lesser of (i) the
Debt Incurrence Proceeds of such Additional Subordinated Debt and (ii) such
portion of the Borrowing Base Deficiency in existence immediately prior to such
reduction.

(iii) Upon each reduction of the Borrowing Base under Section 2.02(e)(ii) from
the occurrence of a Triggering Event, if a Borrowing Base Deficiency then exists
or results therefrom, then the Borrower shall prepay the Advances or, if the
Advances have been repaid in full, make deposits into the Cash Collateral
Account to provide cash collateral for the Letter of Credit Exposure, in an
amount equal to (A) such portion of the Borrowing Base Deficiency resulting from
such reduction plus (B) if a Borrowing Base Deficiency exists prior to such
reduction, then an amount equal to the lesser of (i) the Net Cash Proceeds of
such Triggering Event and (ii) such portion of the Borrowing Base Deficiency in
existence immediately prior to such reduction.

(iv) Each prepayment pursuant to this Section 2.05(b) shall be accompanied by
accrued interest on the amount prepaid to the date of such prepayment and
amounts, if any, required to be paid pursuant to Section 2.12 as a result of
such prepayment being made on such date. Each prepayment under this
Section 2.05(b) shall be applied to the Advances as determined by the
Administrative Agent.

(c) Reduction of Commitments.

(i) On the date of each reduction of the aggregate Commitments pursuant to
Section 2.04, the Borrower agrees to first, make a prepayment in respect of the
outstanding amount of the Advances and second, deposit funds into the Cash
Collateral Account the extent, if any, that the aggregate unpaid principal
amount of all Advances plus the Letter of Credit Exposure exceeds the aggregate
Commitments, as so reduced.

(ii) Each prepayment pursuant to this Section 2.05(c) shall be accompanied by
accrued interest on the amount prepaid to the date of such prepayment and
amounts, if any, required to be paid pursuant to Section 2.12 as a result of
such prepayment being made on such date. Each prepayment under this
Section 2.05(c) shall be applied to the Advances as determined by the
Administrative Agent and agreed to by the Lenders in their sole discretion.

(d) Illegality. If any Lender shall notify the Administrative Agent and the
Borrower that the adoption of or any change in any applicable Legal Requirement
or in the interpretation of any applicable Legal Requirement by any Governmental
Authority makes it unlawful, or that any central bank or other Governmental
Authority asserts that it is unlawful for such Lender or its applicable Lending
Office to

 

40



--------------------------------------------------------------------------------

perform its obligations under this Agreement to maintain any Eurodollar Rate
Advances of such Lender then outstanding hereunder, (i) the Borrower shall, no
later than 11:00 a.m. (Houston, Texas time) and if not prohibited by law, (A) on
the last day of the Interest Period for each outstanding Eurodollar Rate Advance
made by such Lender, or (B) if required by such notice, on the second Business
Day following its receipt of such notice, either prepay all of the Eurodollar
Rate Advances made by such Lender then outstanding or Convert all of the
Eurodollar Rate Advances made by such Lender then outstanding to Reference Rate
Advances, and, in either case, pay all accrued interest on the principal amount
prepaid or Converted to the date of such prepayment or Conversion and amounts,
if any, required to be paid pursuant to Section 2.12 as a result of such
prepayment or Conversion being made on such date, (ii) to the extent the
principal amount of Eurodollar Rate Advances are prepaid, such Lender shall
simultaneously make a Reference Rate Advance to the Borrower on such date in an
amount equal to the aggregate principal amount of the Eurodollar Rate Advances
prepaid to such Lender, and (iii) the right of the Borrower to select Eurodollar
Rate Advances from such Lender for any subsequent Borrowing shall be suspended
until such Lender giving notice referred to above shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist.

(e) No Additional Right; Ratable Prepayment. The Borrower shall have no right to
prepay any principal amount of any Advance except as provided in Section 2.04(e)
and this Section 2.05, and all notices given pursuant to this Section 2.05 shall
be irrevocable and binding upon the Borrower. Each payment of any Advance
pursuant to this Section 2.05 shall be made in a manner such that all Advances
comprising part of the same Borrowing are paid in whole or ratably in part other
than Advances owing to a Defaulting Lender as provided in Section 2.17.

Section 2.06 Repayment of Advances. The Borrower shall repay to the
Administrative Agent for the ratable benefit of the Lenders the outstanding
principal amount of each Advance, together with any accrued interest on the
Commitment Termination Date or such earlier date pursuant to Section 7.02 or
Section 7.03.

Section 2.07 Letters of Credit.

(a) Commitment. From time to time from the date of this Agreement until 30 days
prior to the Commitment Termination Date, at the request of the Borrower, the
applicable Issuing Lender shall, on the terms and conditions hereinafter set
forth, issue, increase, or extend the Expiration Date of, Letters of Credit for
the account of the Borrower or any Restricted Subsidiary on any Business Day. No
Letter of Credit will be issued, increased, or extended:

(i) if such issuance, increase, or extension would cause the Letter of Credit
Exposure to exceed the lesser of (A) the Letter of Credit Sublimit and (B) the
aggregate Commitments at such time minus the sum of the aggregate outstanding
principal amount of all Advances at such time;

(ii) if such Letter of Credit has an Expiration Date later than the earlier of
(A) one year after the date of issuance thereof (or, in the case of any
extension thereof, one year after the date of such extension, including
automatic renewal for additional one (1) year periods pursuant to the terms of
the Letter of Credit Application or other documentation acceptable to the
applicable Issuing Lender) and (B) in any event, ten days prior to the
Commitment Termination Date;

(iii) unless the Letter of Credit Documents are in form and substance acceptable
to the applicable Issuing Lender in its sole discretion;

(iv) unless such Letter of Credit is a standby letter of credit not supporting
the repayment of indebtedness for borrowed money of any Person;

 

41



--------------------------------------------------------------------------------

(v) unless the Borrower has delivered to the applicable Issuing Lender a
completed and executed Letter of Credit Application; provided that, if the terms
of any such Letter of Credit Application conflicts with the terms of this
Agreement, the terms of this Agreement shall control;

(vi) unless such Letter of Credit is governed by (A) the Uniform Customs and
Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, or (B) the International Standby Practices
(ISP98), International Chamber of Commerce Publication No. 590, in either case,
including any subsequent revisions thereof approved by a Congress of the
International Chamber of Commerce and adhered to by the applicable Issuing
Lender;

(vii) if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the applicable
Issuing Lender from issuing such Letter of Credit, or any Legal Requirement
applicable to the applicable Issuing Lender or any request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over the applicable Issuing Lender shall prohibit, or request that
the applicable Issuing Lender refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
applicable Issuing Lender with respect to such Letter of Credit any restriction,
reserve or capital requirement (for which the applicable Issuing Lender is not
otherwise compensated hereunder) not in effect on the date hereof, or shall
impose upon the applicable Issuing Lender any unreimbursed loss, cost or expense
which was not applicable on the date hereof and which the applicable Issuing
Lender in good faith deems material to it;

(viii) if the issuance of such Letter of Credit would violate one or more
policies of the applicable Issuing Lender applicable to letters of credit
generally;

(ix) except as otherwise agreed by the applicable Issuing Lender, if Letter of
Credit is to be denominated in a currency other than Dollars;

(x) if such Letter of Credit supports the obligations of any Person in respect
of (x) a lease of real property, or (y) an employment contract if such Issuing
Lender reasonably determines that the Borrower’s obligation to reimburse any
draws under such Letter of Credit may be limited; or

(xi) a default of any Lender’s obligations to fund under Section 2.07(d) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the
applicable Issuing Lender has entered into satisfactory arrangements with the
Borrower or such Lender to eliminate the applicable Issuing Lender’s risk with
respect to such Lender.

(b) Participations. Upon (A) the date of the issuance or increase of a Letter of
Credit, and (B) the date hereof as to the deemed issuance of the Existing
Letters of Credit under Section 2.07(h), the applicable Issuing Lender shall be
deemed to have sold to each other Lender having a Commitment and each other
Lender having a Commitment shall have been deemed to have purchased from such
Issuing Lender a participation in the related Letter of Credit Obligations equal
to such Lender’s Pro Rata Share at such date and such sale and purchase shall
otherwise be in accordance with the terms of this Agreement. The applicable
Issuing Lender shall promptly notify each such participant Lender having a
Commitment by telephone or telecopy of each Letter of Credit issued, increased,
or extended or converted and the actual dollar amount of such Lender’s
participation in such Letter of Credit.

(c) Issuing. Each Letter of Credit shall be issued, increased, or extended
pursuant to a Letter of Credit Application (or by telephone notice promptly
confirmed in writing by a Letter of Credit Application), given not later than
10:00 a.m. (Houston, Texas time) on the fifth Business Day before the date of
the proposed issuance, increase, or extension of the Letter of Credit, and the
applicable Issuing

 

42



--------------------------------------------------------------------------------

Lender shall give to each other Lender prompt notice thereof by telex, telephone
or telecopy. Each Letter of Credit Application shall be delivered by facsimile
or by mail specifying the information required therein; provided that if such
Letter of Credit Application is delivered by facsimile, the Borrower shall
follow such facsimile with an original by mail. After the applicable Issuing
Lender’s receipt of such Letter of Credit Application (by facsimile or by mail)
and upon fulfillment of the applicable conditions set forth in Article III, such
Issuing Lender shall issue, increase, or extend such Letter of Credit for the
account of the Borrower. Each Letter of Credit Application shall be irrevocable
and binding on the Borrower.

(d) Reimbursement. The Borrower hereby agrees to pay on demand to each Issuing
Lender an amount equal to any amount paid by such Issuing Lender under any
Letter of Credit. In the event an Issuing Lender makes a payment pursuant to a
request for draw presented under a Letter of Credit and such payment is not
promptly reimbursed by the Borrower upon demand, such Issuing Lender shall give
the Administrative Agent notice of the Borrower’s failure to make such
reimbursement and the Administrative Agent shall promptly notify each Lender
having a Commitment of the amount necessary to reimburse such Issuing Lender.
Upon such notice from the Administrative Agent, each Lender shall promptly
reimburse such Issuing Lender for such Lender’s Pro Rata Share of such amount,
and such reimbursement shall be deemed for all purposes of this Agreement to be
an Advance to the Borrower transferred at the Borrower’s request to such Issuing
Lender. If such reimbursement is not made by any Lender to such Issuing Lender
on the same day on which the Administrative Agent notifies such Lender to make
reimbursement to such Issuing Lender hereunder, such Lender shall pay interest
on its Pro Rata Share thereof to such Issuing Lender at a rate per annum equal
to the Federal Funds Rate. The Borrower hereby unconditionally and irrevocably
authorizes, empowers, and directs the Administrative Agent and the Lenders to
record and otherwise treat such reimbursements to any Issuing Lender as
Reference Rate Advances under a Borrowing requested by the Borrower to reimburse
the applicable Issuing Lender that have been transferred to such Issuing Lender
at the Borrower’s request.

(e) Obligations Unconditional. The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including, without limitation, the following
circumstances:

(i) any lack of validity or enforceability of any Letter of Credit Documents;

(ii) any amendment or waiver of, or any consent to or departure from, any Letter
of Credit Documents;

(iii) the existence of any claim, set-off, defense, or other right which the
Borrower may have at any time against any beneficiary or transferee of such
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), any Issuing Lender, or any other Person, whether in
connection with this Agreement, the transactions contemplated in this Agreement
or in any Letter of Credit Documents, or any unrelated transaction;

(iv) any statement or any other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid, or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(v) payment by any Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or

 

43



--------------------------------------------------------------------------------

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of the Borrower’s rights under Section 2.07(f) below.

(f) Liability of Issuing Lenders. The Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit. No Issuing Lender and no Related Party of
any Issuing Lender shall be liable or responsible for:

(i) the use which may be made of any Letter of Credit or any acts or omissions
of any beneficiary or transferee in connection therewith;

(ii) the validity, sufficiency, or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent, or forged;

(iii) payment by any Issuing Lender against presentation of documents which do
not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit; or

(iv) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (INCLUDING ANY ISSUING LENDER’S OWN NEGLIGENCE),

except that the Borrower shall have a claim against the applicable Issuing
Lender, and the applicable Issuing Lender shall be liable to the Borrower, to
the extent of any direct, as opposed to consequential, damages suffered by the
Borrower which a court determines in a final, non-appealable judgment were
caused by an Issuing Lender’s willful misconduct or gross negligence in
determining whether documents presented under a Letter of Credit comply with the
terms of such Letter of Credit. In furtherance and not in limitation of the
foregoing, an Issuing Lender may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary.

(g) Cash Collateral Account.

(i) If the Borrower is required to deposit funds in the Cash Collateral Account
pursuant to Sections 2.04(e), 2.05, 2.17, 7.02(b), or 7.03(b) or any other
provision under this Agreement, then the Borrower and the Administrative Agent
shall establish the Cash Collateral Account and the Borrower shall execute any
documents and agreements, including the Administrative Agent’s standard form
assignment of deposit accounts, that the Administrative Agent requests in
connection therewith to establish the Cash Collateral Account and grant the
Administrative Agent a first priority security interest in such account and the
funds therein. The Borrower hereby pledges to the Administrative Agent and
grants the Administrative Agent a security interest in the Cash Collateral
Account, whenever established, all funds held in the Cash Collateral Account
from time to time, and all proceeds thereof as security for the payment of the
Obligations.

(ii) So long as no Default or Event of Default exists, (A) the Administrative
Agent may apply the funds held in the Cash Collateral Account only to the
reimbursement of any Letter of Credit Obligations, and (B) the Administrative
Agent shall release to the Borrower at the Borrower’s written request any funds
held in the Cash Collateral Account in an amount up to but not exceeding the
excess, if any (immediately prior to the release of any such funds), of the
total amount of funds held in the

 

44



--------------------------------------------------------------------------------

Cash Collateral Account over the Letter of Credit Exposure. During the existence
of any Default or Event of Default, the Administrative Agent may apply any funds
held in the Cash Collateral Account to the Obligations in any order determined
by the Administrative Agent, regardless of any Letter of Credit Exposure that
may remain outstanding.

(iii) The Administrative Agent shall exercise reasonable care in the custody and
preservation of any funds held in the Cash Collateral Account which may bear
interest or be invested in the Administrative Agent’s reasonable discretion and
the Administrative Agent shall be deemed to have exercised such care if such
funds are accorded treatment substantially equivalent to that which the
Administrative Agent accords its own Property, it being understood that the
Administrative Agent shall not have any responsibility for taking any necessary
steps to preserve rights against any parties with respect to any such funds.

(h) Existing Letters of Credit. The Issuing Lenders, the Lenders and the
Borrower agree that effective as of the Effective Date, the Existing Letters of
Credit shall be deemed to have been issued and maintained under, and to be
governed by the terms and conditions of, this Agreement.

(i) Defaulting Lender. If, at any time, a Defaulting Lender exists hereunder,
then, at the request of any Issuing Lender subject to Section 2.17(c), the
Borrower shall deposit funds with Administrative Agent into the Cash Collateral
Account an amount equal to such Defaulting Lender’s Pro Rata Share of the Letter
of Credit Exposure.

(j) Letters of Credit Issued for Guarantors or any Restricted Subsidiary.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary Guarantor
or any Restricted Subsidiary, the Borrower shall be obligated to reimburse the
Issuing Lender hereunder for any and all drawings under such Letter of Credit
issued hereunder by the Issuing Lender. The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of any Subsidiary Guarantor,
the Borrower or any Restricted Subsidiary inures to the benefit of the Borrower,
and that the Borrower’s business (indirectly or directly) derives substantial
benefits from the businesses of such other Persons.

Section 2.08 Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender having a Commitment a commitment fee in an amount
equal to the Applicable Margin on the daily Unused Commitment Amount of such
Lender, from the date of this Agreement until the Commitment Termination Date;
provided that, no commitment fee shall accrue on the Commitment of a Defaulting
Lender during the period such Lender remains a Defaulting Lender. The commitment
fees shall be due and payable quarterly in arrears on the last day of each
March, June, September, and December commencing on June 30, 2018, and continuing
thereafter through and including the Commitment Termination Date.

(b) Letter of Credit Fees.

(i) Letter of Credit Fees. Subject to Sections 2.17(c)(iii) and (iv), the
Borrower agrees to pay (A) to the Administrative Agent for the pro rata benefit
of the Lenders having a Commitment a per annum letter of credit fee for each
Letter of Credit issued hereunder in an amount equal to the greater of
(1) Applicable Margin for Eurodollar Rate Advances times the daily maximum
amount available to be drawn under such Letter of Credit and (2) $750, and
(B) to the applicable Issuing Lender, a fronting fee for each Letter of Credit
equal to 0.25% per annum times on the face amount of such Letter of Credit. The
fronting fee shall be payable annually in advance on the date of the issuance of

 

45



--------------------------------------------------------------------------------

the Letter of Credit, and, in the case of an increase or extension only, on the
date of such increase or such extension. The fee set forth in (A) above shall be
computed on a quarterly basis in arrears and be due and payable on the last day
of each March, June, September, and December commencing June 30, 2018, and on
the Commitment Termination Date. Notwithstanding the foregoing, (A) upon the
occurrence and during the continuance of an Event of Default under
Section 7.01(a) or Section 7.01(e), the foregoing per annum letter of credit fee
shall be automatically increased to the Default Rate, after as well as before
judgment, and (B) upon the occurrence and during the continuance of any other
Event of Default (excluding under Section 7.01(a) or Section 7.01(e)), upon the
request of the Majority Lenders, the foregoing per annum letter of credit fee
shall be increased to the Default Rate, after as well as before judgment.

(ii) The Borrower also agrees to pay to each Issuing Lender such other usual and
customary fees associated with any transfers, amendments, drawings, negotiations
or reissuances of any Letters of Credit issued or to be issued by such Issuing
Lender.

(c) Facility and Other Fees. To the extent not otherwise included under
Section 2.08(a) and (b), the Borrower agrees to pay to the Administrative Agent
the fees required to be paid under the Fee Letters.

Section 2.09 Interest.

(a) Applicable Interest Rates. The Borrower shall pay interest on the unpaid
principal amount of each Advance made by each Lender from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:

(i) Reference Rate Advances. If such Advance is a Reference Rate Advance, a rate
per annum equal at all times to the Adjusted Reference Rate in effect from time
to time plus the Applicable Margin in effect from time to time, payable
quarterly in arrears on the last day of each calendar quarter and on the date
such Reference Rate Advance shall be paid in full.

(ii) Eurodollar Rate Advances. If such Advance is a Eurodollar Rate Advance, a
rate per annum equal at all times during the Interest Period for such Advance to
the Eurodollar Rate for such Interest Period plus the Applicable Margin in
effect from time to time, payable on the last day of such Interest Period, and,
in the case of six-month Interest Periods, on the day that occurs during such
Interest Period three months from the first day of such Interest Period.

(b) Usury Recapture.

(i) If, with respect to any Lender, the effective rate of interest contracted
for under the Loan Documents, including the stated rates of interest and fees
contracted for hereunder and any other amounts contracted for under the Loan
Documents that are deemed to be interest, at any time exceeds the Maximum Rate,
then the outstanding principal amount of the loans made by such Lender hereunder
shall bear interest at a rate which would make the effective rate of interest
for such Lender under the Loan Documents equal the Maximum Rate until the
difference between the amounts which would have been due at the stated rates and
the amounts that were due at the Maximum Rate (the “Lost Interest”) has been
recaptured by such Lender.

(ii) If, when the loans made hereunder are repaid in full, the Lost Interest has
not been fully recaptured by such Lender pursuant to the preceding paragraph,
then, to the extent permitted by law, for the loans made hereunder by such
Lender the interest rates charged under Section 2.09 hereunder shall be
retroactively increased such that the effective rate of interest under the Loan
Documents was at

 

46



--------------------------------------------------------------------------------

the Maximum Rate since the effectiveness of this Agreement to the extent
necessary to recapture the Lost Interest not recaptured pursuant to the
preceding sentence and, to the extent allowed by law, the Borrower shall pay to
such Lender the amount of the Lost Interest remaining to be recaptured by such
Lender.

(III) NOTWITHSTANDING THE FOREGOING OR ANY OTHER TERM IN THIS AGREEMENT AND THE
LOAN DOCUMENTS TO THE CONTRARY, IT IS THE INTENTION OF EACH LENDER AND THE
BORROWER TO CONFORM STRICTLY TO ANY APPLICABLE USURY LAWS. ACCORDINGLY, IF ANY
LENDER CONTRACTS FOR, CHARGES, OR RECEIVES ANY CONSIDERATION THAT CONSTITUTES
INTEREST IN EXCESS OF THE MAXIMUM RATE, THEN ANY SUCH EXCESS SHALL BE CANCELED
AUTOMATICALLY AND, IF PREVIOUSLY PAID, SHALL AT SUCH LENDER’S OPTION BE APPLIED
TO THE OUTSTANDING AMOUNT OF THE ADVANCES MADE HEREUNDER BY SUCH LENDER OR BE
REFUNDED TO THE BORROWER.

(c) [Reserved.]

(d) Default Rate. Notwithstanding the foregoing, (i) upon the occurrence and
during the continuance of an Event of Default under Section 7.01(a) or
Section 7.01(e), all Obligations shall bear interest, after as well as before
judgment, at the Default Rate and (ii) upon the occurrence and during the
continuance of any Event of Default (other than an Event of Default addressed in
the foregoing clause (i)), upon the request of the Majority Lenders, all
Obligations shall bear interest, after as well as before judgment, at the
Default Rate. Interest accrued pursuant to this Section 2.09(d) and all interest
accrued but unpaid on or after the Commitment Termination Date shall be due and
payable on demand (and if no such demand is made, then due and payable on the
otherwise due dates provided herein or if no such due dates are provided herein
on the last day of each calendar quarter). Interest shall continue to accrue on
the Obligations after the filing by or against any Loan Party of any petition
seeking any relief in bankruptcy or under any Debtor Relief Law.

Section 2.10 Payments and Computations.

(a) Payment Procedures. The Borrower shall make each payment under this
Agreement not later than 12:00 p.m. (noon) (Houston, Texas time) on the day when
due in Dollars in immediately available funds to the Administrative Agent at the
location referred to in the Notes (or such other location as the Administrative
Agent shall designate in writing to the Borrower) in same day funds without
deduction, setoff, or counterclaim of any kind. The Administrative Agent shall
promptly thereafter cause to be distributed like funds relating to the payment
of principal, interest or fees ratably (other than amounts payable solely to the
Administrative Agent, a specific Issuing Lender, or a specific Lender pursuant
to Section 2.08(c), 2.12, 2.13, 2.14, 2.16, 2.17, 8.05, or 9.07, but after
taking into account payments effected pursuant to Section 9.04) in accordance
with each Lender’s Pro Rata Share to the Lenders for the account of their
respective applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender or any Issuing Lender to such Lender for
the account of its applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement.

(b) Computations. All computations of interest and fees shall be made by the
Administrative Agent, on the basis of a year of 360 days for the actual number
of days (including the first day, but excluding the last day) occurring in the
period for which such interest or fees are payable. Each determination by the
Administrative Agent of an interest rate or fee shall be conclusive and binding
for all purposes, absent manifest error.

 

47



--------------------------------------------------------------------------------

(c) Non-Business Day Payments. Whenever any payment shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

(d) Administrative Agent Reliance. Unless the Administrative Agent shall have
received written notice from the Borrower prior to the date on which any payment
is due to the Lenders that the Borrower shall not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
date an amount equal to the amount then due such Lender. If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each Lender shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Lender, together with interest, for each day
from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Administrative Agent, at the Federal Funds Rate
for such day.

Section 2.11 Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances or Letter of Credit Obligations made by
it in excess of its Pro Rata Share of payments on account of the Advances or
Letter of Credit Obligations obtained by all the Lenders (other than as a result
of a termination of a Defaulting Lender’s Commitment under Section 2.04(c)),
such Lender shall notify the Administrative Agent and forthwith purchase from
the other Lenders such participations in the Advances made by them or Letter of
Credit Obligations held by them as shall be necessary to cause such purchasing
Lender to share the excess payment ratably with each of them; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
such purchasing Lender, such purchase from each Lender shall be rescinded and
such Lender shall repay to the purchasing Lender the purchase price to the
extent of such Lender’s ratable share (according to the proportion of (a) the
amount of the participation sold by such Lender to the purchasing Lender as a
result of such excess payment to (b) the total amount of such excess payment) of
such recovery, together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to the purchasing Lender to (ii) the total amount of all such required
repayments to the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.11 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. The provisions of
this Section 2.11 shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Advances or participations in Letter of
Credit Exposure to any assignee or participant, other than to the Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
Section 2.11 shall apply).

Section 2.12 Breakage Costs. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, Conversion, payment or prepayment (including any deemed
payment or repayment and any reallocated repayment to Non-Defaulting Lenders
provided for herein) of any Advance other than a Reference Rate Advance on a day
other than the last day of the Interest Period for such Advance (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);

 

48



--------------------------------------------------------------------------------

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make an Advance) to prepay, borrow, continue or Convert any Advance
other than a Reference Rate Advance on the date or in the amount notified by the
Borrower; or

(c) any assignment of an Eurodollar Rate Advance on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 2.04, Section 2.16, or Section 2.18;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Advance, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing. For purposes of calculating
amounts payable by the Borrower to the Lenders under this Section 2.12, the
requesting Lender shall be deemed to have funded the Eurodollar Rate Advances
made by it at the Eurodollar Base Rate used in determining the Eurodollar Rate
for such Advance by a matching deposit or other borrowing in the offshore
interbank market for Dollars for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Advance was in fact so funded.

Section 2.13 Increased Costs. If any Change in Law shall (a) impose, modify or
deem applicable any reserve, special deposit, compulsory loan, insurance charge
or similar requirement against assets of, deposits with or for the account of,
or credit extended or participated in by, any Lender (except any reserve
requirement reflected in the Eurodollar Rate) or any Issuing Lender; (b) subject
any Lender or any Issuing Lender to any Tax of any kind whatsoever with respect
to this Agreement, any Letter of Credit, any participation in a Letter of Credit
or any Eurodollar Rate Advance made by it, or change the basis of taxation of
payments to such Lender or such Issuing Lender in respect thereof (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes); or (c) impose on
any Lender or any Issuing Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Advances
made by such Lender or any Letter of Credit or participation therein; and the
result of any of the foregoing shall be to increase the cost to such Lender of
making or maintaining any Eurodollar Advance (or of maintaining its obligation
to make any such Advance), or to increase the cost to such Lender or such
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such Issuing Lender hereunder (whether of principal, interest or any
other amount) then, within thirty (30) days after demand by such Lender or such
Issuing Lender, the Borrower will pay to such Lender or such Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Lender, as the case may be, for such additional costs
incurred or reduction suffered. A certificate as to the amount of such increased
cost and detailing the calculation of such cost submitted to the Borrower and
the Administrative Agent by such Lender or such Issuing Lender shall be
conclusive and binding for all purposes, absent manifest error.

(a) Capital Adequacy. If any Lender or any Issuing Lender determines that any
Change in Law affecting such Lender or such Issuing Lender or any lending office
of such Lender or such Lender’s or such Issuing Lender’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Lender’s capital or
on the capital of such Lender’s or such Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Advances made by, or participations in Letters of

 

49



--------------------------------------------------------------------------------

Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Lender, to a level below that which such Lender or such Issuing Lender or such
Lender’s or such Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Lender’s policies and the policies of such Lender’s or such Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or such Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company for any such
reduction suffered. A certificate as to such amounts and detailing the
calculation of such amounts submitted to the Borrower by such Lender or such
Issuing Lender shall be conclusive and binding for all purposes, absent manifest
error. The Borrower shall pay such Lender or such Issuing Lender, as the case
may be, the amount shown as due on any such certificate within thirty (30) days
after receipt thereof.

(b) Letters of Credit. If any Change in Law shall either (i) impose, modify, or
deem applicable any reserve, special deposit, or similar requirement against
letters of credit issued by, or assets held by, or deposits in or for the
account of, any Issuing Lender or (ii) impose on any Issuing Lender any other
condition regarding the provisions of this Agreement relating to the Letters of
Credit or any Letter of Credit Obligations, and the result of any event referred
to in the preceding clause (i) or (ii) shall be to increase the cost to any
Issuing Lender of issuing or maintaining any Letter of Credit (which increase in
cost shall be determined by such Issuing Lender’s reasonable allocation of the
aggregate of such cost increases resulting from such event), then, upon demand
by such Issuing Lender, the Borrower shall pay to such Issuing Lender, from time
to time as specified by such Issuing Lender, additional amounts which shall be
sufficient to compensate such Issuing Lender for such increased cost. A
certificate as to such increased cost incurred by any Issuing Lender, as a
result of any event mentioned in clause (i) or (ii) above, and detailing the
calculation of such increased costs submitted by such Issuing Lender to the
Borrower, shall be conclusive and binding for all purposes, absent manifest
error.

(c) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Lender to demand compensation pursuant to this Section 2.13 shall not constitute
a waiver of such Lender’s or such Issuing Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or an Issuing Lender pursuant to this Section 2.13 for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender or such Issuing Lender, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such Issuing Lender’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).

Section 2.14 Taxes.

(a) No Deduction for Certain Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for Taxes, except as
required by applicable law. If any withholding or deduction of Tax is required
by applicable Legal Requirement (as determined in the good faith discretion of
an applicable Withholding Agent), then (i) to the extent such Taxes are
Indemnified Taxes (including, for the avoidance of doubt, Other Taxes), the sum
payable by the Borrower shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, any Lender or any Issuing Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the applicable Withholding Agent shall
make such deductions and (iii) the applicable Withholding Agent shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with Legal Requirement.

 

50



--------------------------------------------------------------------------------

(b) Other Taxes. Without limiting the provisions of clause (a) above, the
Borrower agrees to (i) pay any Other Taxes, or (ii) or at the option of the
Administrative Agent, to timely reimburse the Administrative Agent, or
applicable Lender or applicable Issuing Lender for the payment of any Other
Taxes.

(c) Indemnification. THE BORROWER INDEMNIFIES EACH LENDER, EACH ISSUING LENDER,
AND THE ADMINISTRATIVE AGENT FOR THE FULL AMOUNT OF INDEMNIFIED TAXES OR OTHER
TAXES (INCLUDING, WITHOUT LIMITATION, ANY INDEMNIFIED TAXES OR OTHER TAXES
IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION 2.14) PAID BY
SUCH LENDER, SUCH ISSUING LENDER, OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY
BE) AND ANY LIABILITY (INCLUDING INTEREST AND EXPENSES) ARISING THEREFROM OR
WITH RESPECT THERETO, WHETHER OR NOT SUCH TAXES OR OTHER TAXES WERE CORRECTLY OR
LEGALLY ASSERTED. EACH PAYMENT REQUIRED TO BE MADE BY THE BORROWER IN RESPECT OF
THIS INDEMNIFICATION SHALL BE MADE TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT
OF ANY PARTY CLAIMING SUCH INDEMNIFICATION WITHIN 30 DAYS FROM THE DATE THE
BORROWER RECEIVES WRITTEN DEMAND THEREFOR FROM THE ADMINISTRATIVE AGENT ON
BEHALF OF ITSELF AS ADMINISTRATIVE AGENT, SUCH ISSUING LENDER, OR ANY SUCH
LENDER. A CERTIFICATE AS TO THE AMOUNT OF ANY SUCH PAYMENT OR LIABILITY
DELIVERED TO THE BORROWER BY A LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT)
OR BY THE ADMINISTRATIVE AGENT ON ITS OWN ON BEHALF OF A LENDER SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.

(d) Indemnification by the Lender. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.06(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding Tax under the law of the jurisdiction in which the
Borrower is resident for Tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, copies of such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate of withholding. Without
limiting the generality of the foregoing, any Foreign Lender shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
(i) duly completed copies of Internal Revenue Service Form W-8BEN (or W-8BEN-E,
as applicable) claiming eligibility for benefits of an

 

51



--------------------------------------------------------------------------------

income Tax treaty to which the United States of America is a party; (ii) duly
completed copies of Internal Revenue Service Form W-8ECI, (iii) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under section 881(c) of the Code, (x) a certificate to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (y) duly completed copies of
Internal Revenue Service Form W-8BEN (or W-8BEN-E, as applicable), or (v) any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in United States Federal withholding Tax duly completed together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made. To the extent a Foreign Lender is not the
beneficial owner, such Foreign Lender shall deliver executed copies of IRS Form
W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN (or IRS Form W-8BEN-E,
as applicable), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable.

Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax.

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.14(e), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

For purposes of determining withholding Taxes imposed under FATCA from and after
the Effective Date, the Borrower and Administrative Agent shall treat (and the
Lenders herby authorize Administrative Agent to treat) the Obligations under
this Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(f) Treatment of Certain Refunds. If any party determines, in its sole
discretion, that it has received a refund of any Taxes as to which it has been
indemnified or been paid additional amounts pursuant to this Section 2.14, it
shall pay to the indemnifying party an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 2.14 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the
indemnifying party, upon the request of the indemnified party, agrees to repay
the amount paid over pursuant to this paragraph (f) in the event the indemnified
party is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (f), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (f) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been

 

52



--------------------------------------------------------------------------------

deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require the indemnified party to make available its
Tax Returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(g) Survival. Each party’s obligations under this Section 2.14 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.15 Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.13, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.14, then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.13 or 2.14, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

Section 2.16 Replacement of Lender. If (i) any Lender requests compensation
under Section 2.13 or requires that the Borrower pay any additional amount
pursuant to Section 2.14, and, in each case such Lender has declined or is
unable to designate a different Lending Office, (ii) any Lender suspends its
obligation to continue, or Convert Advances into, Eurodollar Rate Advances
pursuant to Section 2.03(c)(ii) or Section 2.11, (iii) any Lender is a
Defaulting Lender, or (iv) any Lender is a Non-Consenting Lender (any such
Lender, a “Subject Lender”), then (A) in the case of a Defaulting Lender, the
Administrative Agent may, upon notice to the Subject Lender and the Borrower,
require such Subject Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.06), all of its interests, rights (other than its
existing rights to payments pursuant to Section 2.13 or Section 2.14) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which Eligible Assignee may be
another Lender, if a Lender accepts such assignment) and (B) in the case of any
Subject Lender, including a Defaulting Lender, the Borrower may, upon notice to
the Subject Lender and the Administrative Agent and at the Borrower’s sole cost
and expense, require such Subject Lender to assign, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(A) as to assignments required by the Borrower, the Borrower shall have paid to
the Administrative Agent the assignment fee specified in Section 9.06;

(B) such Subject Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and participations in outstanding Letter
of Credit Obligations, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 2.12) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Applicable Borrower
(in the case of all other amounts);

(C) in the case of any such assignment resulting from a claim for compensation
under Section 2.13, such assignment will result in a reduction in such
compensation or payments thereafter;

 

53



--------------------------------------------------------------------------------

(D) such assignment does not conflict with applicable Legal Requirements; and

(E) with respect to a Non-Consenting Lender, the proposed amendment, waiver,
consent or release with respect to this Agreement or any other Loan Document has
been approved by the Majority Lenders and such amendment, waiver, consent or
release can be effected as a result of the assignment contemplated by this
Section.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Solely for purposes of effecting the assignment required for a
Defaulting Lender under this Section 2.16 and to the extent permitted under
applicable Legal Requirements, each Lender hereby designates and appoints the
Administrative Agent as true and lawful agent and attorney-in-fact, with full
power and authority, for and on behalf of and in the name of such Lender to
execute, acknowledge and deliver the Assignment and Acceptance required
hereunder if such Lender was a Defaulting Lender and such Lender shall be bound
thereby as fully and effectively as if such Lender had personally executed,
acknowledged and delivered the same. In lieu of the Borrower or the
Administrative Agent replacing a Defaulting Lender as provided in this
Section 2.16, the Borrower may terminate such Defaulting Lender’s Commitment as
provided in Section 2.04.

Section 2.17 Payments and Deductions to a Defaulting Lender.

(a) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.01(a), Section 2.07(d), or Section 2.10(d) then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid in cash.

(b) If a Defaulting Lender as a result of the exercise of a set-off shall have
received a payment in respect of its outstanding Advances or pro rata share of
Letter of Credit Exposure which results in its outstanding Advances and share of
Letter of Credit Exposure being less than its Pro Rata Share of the aggregate
outstanding Advances and Letter of Credit Exposure, then no payments will be
made to such Defaulting Lender until such time as all amounts due and owing to
the Lenders have been equalized in accordance with each Lender’s respective pro
rata share of the aggregate outstanding Advances and Letter of Credit Exposure.
Further, if at any time prior to the acceleration or maturity of the Advances,
the Administrative Agent shall receive any payment in respect of principal of an
Advance or a Reimbursement Obligation while one or more Defaulting Lenders shall
be party to this Agreement, the Administrative Agent shall apply such payment
first to the Borrowings for which such Defaulting Lender(s) shall have failed to
fund its pro rata share until such time as such Borrowing(s) are paid in full or
each Lender (including each Defaulting Lender) is owed its Pro Rata Share of all
Advances then outstanding. After acceleration or maturity of the Advances,
subject to the first sentence of this Section 2.17(b), all principal will be
paid ratably as provided in Section 2.11.

(c) If any Letter of Credit Exposure exists at the time a Lender becomes a
Defaulting Lender then:

(i) such Letter of Credit Exposure shall be automatically reallocated among the
Non-Defaulting Lenders in accordance with their respective Pro Rata Share of
such Defaulting Lender’s share of the Letter of Credit Exposure (and each Lender
is deemed to have purchased and assigned such participation interest in such
reallocated portion of the Letter of Credit Exposure) but only to the extent
that (A) the sum of each Non-Defaulting Lender’s outstanding Advances plus its
share of the Letter of Credit Exposure, after giving effect to the reallocation
provided herein, does not exceed such Non-

 

54



--------------------------------------------------------------------------------

Defaulting Lender’s Commitment, and (B) the conditions set forth in Section 3.02
are satisfied at such time; provided that, subject to Section 9.24, such
reallocation will not constitute a waiver or release of any claim the Borrower,
the Administrative Agent, any Issuing Lender or any other Lender may have
against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, then the Borrower shall, within one Business Day
following notice by the Administrative Agent, cash collateralize such Defaulting
Lender’s share of the Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.07(g) for so long as such Letter of Credit
Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Letter of Credit Exposure pursuant to this Section 2.17 then the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.08 (b) with respect to such Defaulting Lender’s Letter of
Credit Exposure during the period such Defaulting Lender’s Letter of Credit
Exposure is cash collateralized;

(iv) if the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.08(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Pro Rata Share;

(v) if any Defaulting Lender’s share of the Letter of Credit Exposure is neither
cash collateralized nor reallocated pursuant to the preceding provisions, then,
without prejudice to any rights or remedies of any Issuing Lender or any Lender
hereunder, all letter of credit fees payable under Section 2.08(b) with respect
to such Defaulting Lender’s share of the Letter of Credit Exposure shall be
payable to the applicable Issuing Lender until such Letter of Credit Exposure is
cash collateralized and/or reallocated.

(d) In the event that the Administrative Agent, the Borrower and the Issuing
Lenders each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then (i) the Letter of Credit
Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall be deemed to have
purchased at par such of the Advances or participations in Letters of Credit of
the other Lenders as the Administrative Agent shall determine may be necessary
in order for such Lender to hold such Advances and Letter of Credit Exposure in
accordance with its Pro Rata Share, and (ii) if no Default exists, then any cash
collateral posted by the Borrower pursuant to clause (c)(ii) above with respect
to such Lender shall be returned to the Borrower.

Section 2.18 Optional Increase of Aggregate Elected Commitment Amounts.

(a) Subject to the conditions set forth in Section 2.18(b) below, the Borrower
may increase the aggregate Elected Commitment Amounts then in effect by
increasing the Elected Commitment Amount of a Lender or by causing an Eligible
Assignee that at such time is not a Lender to become a Lender (a “New Lender”,
and any such New Lender or existing Lender increasing its Elected Commitment
Amount, a “Increasing Lender”, and each such increase, a “Subject Increase”).
Notwithstanding anything to the contrary contained in this Agreement, in no case
shall a New Lender be the Borrower, an Affiliate of the Borrower or a natural
person. Nothing in this Section 2.18(a) shall be construed to create any
obligation on any Lender to increase its Elected Commitment Amount, to advance
or to commit to advance any credit to the Borrower or to arrange for any Person
to increase its Elected Commitment Amount or to advance or to commit to advance
any credit to the Borrower.

 

55



--------------------------------------------------------------------------------

(b) Any increase in the aggregate Elected Commitment Amounts shall be subject to
the following additional conditions:

(i) such increase shall not be less than $25,000,000 unless the Administrative
Agent otherwise consents, and no such increase shall be permitted if immediately
after giving effect thereto the aggregate Elected Commitment Amounts would
exceed the Borrowing Base then in effect;

(ii) the Borrower may not increase the aggregate Elected Commitment Amounts more
than once between scheduled redeterminations of the Borrowing Base (for the sake
of clarity, all increases in the aggregate Elected Commitment Amount effective
on a single date shall be deemed a single increase in the aggregate Elected
Commitment Amount for purposes of this Section 2.18(b)(ii));

(iii) no Event of Default shall have occurred and be continuing on the effective
date of such increase;

(iv) on the effective date of such increase, no Eurodollar Rate Advances shall
be outstanding or if any Eurodollar Rate Advances are outstanding with a single
Interest Period, then the effective date of such increase shall be the last day
of such Interest Period unless the Borrower pays any compensation that may be
required by Section 2.12 (in any event, such date being the “Increase Date”);

(v) no Lender’s Elected Commitment Amount may be increased without the consent
of such Lender;

(vi) the Borrower and each applicable Increasing Lender shall execute and
deliver to the Administrative Agent an increase agreement in such form
acceptable to the Administrative Agent and such Increasing Lender (the “Increase
Agreement”) (which Increase Agreement shall contain, among other provisions, a
representation and warranty by the Borrower that all representations and
warranties contained in Article IV of this Agreement and the representations and
warranties contained in the Security Instruments, the Guaranties, and each of
the other Loan Documents are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) on and as of the effective date of the Subject Increase (except in the
case of representations and warranties which are made solely as of an earlier
date or time, which representations and warranties shall be true and correct in
all material respects as of such earlier date or time, except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), and in the case of any New Lender, together with an Administrative
Questionnaire and a processing and recordation fee of $5,000, and the Borrower
shall (1) if requested by the Increasing Lender, deliver a Note payable to such
Increasing Lender in a principal amount equal to its Maximum Credit Amount, and
otherwise duly completed and (2) pay any applicable fees as may have been agreed
to between the Borrower, the Increasing Lender and/or the Administrative Agent;

(vii) any arrangement or upfront fees payable in connection with such increase
shall be determined by mutual agreement of the Borrower, the Arranger, and the
Increasing Lender, as applicable; and

 

56



--------------------------------------------------------------------------------

(viii) the Administrative Agent shall consent to such increase, such consent not
to be unreasonably withheld or delayed.

(c) Subject to acceptance and recording thereof pursuant to Sections 2.18(a) and
2.18(b), from and after each Increase Date: (i) the amount of the aggregate
Elected Commitment Amounts shall be increased as set forth therein, and (ii) in
the case of a New Lender, such New Lender shall be a party to this Agreement and
have the rights and obligations of a Lender under this Agreement and the other
Loan Documents.

(d) The parties hereto acknowledge and agree that, effective as of each Increase
Date and concurrently with the Subject Increase being made effective thereon, in
order to accommodate and orderly effect such Subject Increase, each Lender that
is not an Increasing Lender is deemed to have assigned to each Increasing Lender
and each Increasing Lender is deemed to have acquired and accepted, such
percentage in and to all of such assigning Lender’s rights and obligations in
its capacity as a Lender under this Agreement and any other documents or
instruments delivered pursuant thereto that would result in each assigning
Lender and each Increasing Lender having the respective Commitments and
applicable percentages of the Borrowing Base, in each case, as set forth in the
Increase Agreement. The Administrative Agent, each Lender, and the Borrower
consent to the foregoing deemed assignment. The assigning Lenders and the
Increasing Lenders shall make all appropriate adjustments and payments between
and among themselves to account for the revised Pro Rata Shares resulting from
the assignments between them. From and after each Increase Date, all
calculations and payments of interest on the Advances shall take into account
the actual Commitments of each Lender and the principal amount outstanding of
each Advance made by such Lender during the relevant period of time.
Furthermore, (i) on each Increase Date, each Lender’s share of the applicable
Letter of Credit Exposure on such date shall automatically be deemed to equal
such Lender’s Pro Rata Share of such Letter of Credit Obligations (such Pro Rata
Share for such Lender to be determined as of such Increase Date after giving
effect to the Subject Increase effected thereon) without further action by any
party, and (ii) in order to orderly effectuate each Subject Increase, the
Borrower shall prepay any Advances outstanding on the Increase Date for such
Subject Increase to the extent necessary to keep the outstanding Advances
ratable to reflect the revised Pro Rata Share of the Lenders arising from such
Subject Increase and deemed assignments. Any prepayment required to be made by
the Borrower in accordance with this clause (d) may be made with the proceeds of
Advances made by the Increasing Lenders occurring simultaneously with the
prepayment.

(e) Upon its receipt of a duly executed Increase Agreement, the processing and
recording fee referred to above, the Administrative Questionnaire referred to
above, and the break-funding payments from the Borrower, if any, required by
Section 2.12, if applicable, the Administrative Agent shall accept such Increase
Agreement and record the information contained therein in the Register required
to be maintained by the Administrative Agent pursuant to Section 9.06(c).

(f) Upon any increase in the aggregate Elected Commitment Amounts pursuant to
this Section 2.18, (i) each Lender’s Maximum Credit Amount shall be
automatically deemed amended to the extent necessary so that each such Lender’s
Pro Rata Share equals the percentage of the aggregate Elected Commitment Amounts
represented by such Lender’s Elected Commitment Amount, in each case after
giving effect to such increase, and (ii) Schedule II to this Agreement shall be
deemed amended to reflect the Elected Commitment Amount of each Lender
(including any New Lender) as thereby increased, any changes in the Lenders’
Maximum Credit Amounts pursuant to the foregoing clause (i), and any resulting
changes in the Lenders’ Pro Rata Share.

 

57



--------------------------------------------------------------------------------

(g) Contemporaneously with any increase in the Borrowing Base pursuant to this
Agreement, if (i) the Borrower elects to increase the aggregate Elected
Commitment Amounts and (ii) each Lender has consented to such increase in its
Elected Commitment Amount, then the aggregate Elected Commitment Amounts shall
be increased (ratably among the Lenders in accordance with each Lender’s Pro
Rata Share) by the amount requested by the Borrower (subject to the limitations
set forth in Section 2.18 above) without the requirement that any Lender deliver
an Increase Agreement, and Schedule II shall be deemed amended to reflect such
amendments to each Lender’s Elected Commitment Amount and the aggregate Elected
Commitment Amounts. The Administrative Agent shall record the information
regarding such increases in the Register required to be maintained by the
Administrative Agent pursuant to Section 9.06(c).

ARTICLE III

CONDITIONS

Section 3.01 Conditions Precedent to Effectiveness. The effectiveness of this
Agreement and the amendment and restatement of the Existing Credit Agreement is
subject to the conditions precedent that:

(a) Documentation. The Administrative Agent shall have received the following
duly executed by all the parties thereto, in form and substance satisfactory to
the Administrative Agent, and where applicable, in sufficient copies for each
Lender:

(i) this Agreement, a Note payable to each Lender that requests a Note in the
amount of its Maximum Credit Amount, the Guaranties, the Pledge Agreements, the
Security Agreements, and supplements and reaffirmation of existing Mortgages or
amended and restated Mortgages which collectively encumber (A) at least 90% of
the PV-10 of all of the Borrower’s and its Restricted Subsidiaries’ Proven
Reserves and Oil and Gas Properties, and (B) all of the Borrower’s and its
Restricted Subsidiaries’ Oil and Gas Properties located in Kingfisher County,
Oklahoma, and each of the other Loan Documents, and all attached exhibits and
schedules;

(ii) a favorable opinion of the Borrower’s and the Restricted Subsidiaries’
counsel dated as of the date of this Agreement and substantially in the form of
the attached Exhibit K, covering the matters discussed in such Exhibit and such
other matters as the Administrative Agent, on behalf of the Lenders, may
reasonably request;

(iii) copies, certified as of the date of this Agreement by a Responsible
Officer of the Borrower of (A) the resolutions of the board of directors of the
General Partner, as general partner of the Borrower, approving the Loan
Documents to which the Borrower is a party and authorizing the entering into of
Hedge Contracts, (B) the Partnership Agreement, (C) the certificate of limited
partnership of the Borrower duly certified by the Secretary of State of the
State of Texas, and (D) the limited liability company agreement of the General
Partner, (E) the certificate of formation of the General Partner duly certified
by the Secretary of State of the State of Texas, (F) all other documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement, the Note, and the other Loan Documents;

(iv) certificates of a Responsible Officer of the Borrower certifying the names
and true signatures of the officers authorized to sign this Agreement, the
Notes, Notices of Borrowing, Notices of Conversion or Continuation, and the
other Loan Documents and Hedge Contracts to which the Borrower is a party;

 

58



--------------------------------------------------------------------------------

(v) copies, certified as of the date of this Agreement by a Responsible Officer,
the secretary or an assistant secretary or manager of each Restricted Subsidiary
of (A) the resolutions of the board of directors or managers (or other
applicable governing body) of such Restricted Subsidiary approving the Loan
Documents to which it is a party and authorizing the entering into of Hedge
Contracts, (B) the articles or certificate (as applicable) of incorporation (or
organization) of such Restricted Subsidiary certified by the Secretary of State
for the state of organization, (C) the bylaws or other governing documents of
such Restricted Subsidiary, and (D) all other documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
the Guaranties, the Security Instruments, and the other Loan Documents and Hedge
Contracts to which the such Restricted Subsidiary is a party;

(vi) a certificate of a Responsible Officer of each Restricted Subsidiary
certifying the names and true signatures of officers of such Restricted
Subsidiary authorized to sign the Guaranty, Security Instruments and the other
Loan Documents and Hedge Contracts to which such Restricted Subsidiary is a
party;

(vii) certificates of good standing for the Borrower, the General Partner, and
each Restricted Subsidiary in each state in which each such Person is organized
or qualified to do business, which certificate shall be (A) dated a date not
sooner than 14 days prior to the date of this Agreement or (B) otherwise
effective on the Effective Date;

(viii) a certificate dated as of the date of this Agreement from the Responsible
Officer of the Borrower stating that (A) all representations and warranties of
the Borrower set forth in this Agreement are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such date (except in the case of
representations and warranties that are made solely as of an earlier date or
time, which representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date or time);
(B) no Default has occurred and is continuing; (C) all obligations under the
Founder Notes (as defined in the Existing Credit Agreement) have been converted
in full to Equity Interests of any Affiliate of the Borrower (other than a
Subsidiary thereof), and (D) the conditions in clauses (a), (b), (h) – (n), (p)
and (r) of this Section 3.01 have been met;

(ix) appropriate UCC-1 and UCC-3 Financing Statements covering the Collateral
for filing with the appropriate authorities and any other documents, agreements
or instruments necessary to create an Acceptable Security Interest in such
Collateral;

(x) to the extent not already in the possession of the Administrative Agent,
certificates evidencing the Equity Interests required in connection with the
Pledge Agreements and powers executed in blank for each such certificate;

(xi) insurance certificates naming the Administrative Agent loss payee or
additional insured, as applicable, and evidencing insurance that meet the
requirements of this Agreement and the Security Instruments, and that are
otherwise satisfactory to the Administrative Agent;

(xii) a certificate of the chief financial officer of the Borrower, in form and
substance reasonably satisfactory to the Administrative Agent, attesting to the
Solvency of the Borrower and its Restricted Subsidiaries, taken as a whole,
immediately before and after giving effect to the Transactions; and

(xiii) such other documents, governmental certificates, agreements and lien
searches as the Administrative Agent or any Lender may reasonably request.

 

59



--------------------------------------------------------------------------------

(b) Payment of Fees. The Borrower shall have paid the fees required by
Section 2.08(c) and all costs and expenses that have been invoiced at least two
Business Days’ prior to the Effective Date and are payable pursuant to
Section 9.04.

(c) Reserved.

(d) Reserved.

(e) Security Instruments. The Administrative Agent shall have received all
appropriate evidence required by the Administrative Agent and the Lenders in
their sole discretion necessary to determine that the Administrative Agent (for
its benefit and the benefit of the Secured Parties) shall have an Acceptable
Security Interest in the Collateral (which shall include at least 90% of the
PV-10 value of all of the Borrower’s and its Restricted Subsidiaries’ Proven
Reserves and Oil and Gas Properties (as set forth in the most recently delivered
Engineering Report), covering Oil and Gas Properties of the Borrower and its
Subsidiaries and that all actions or filings necessary to protect, preserve and
validly perfect such Liens have been made, taken or obtained, as the case may
be, and are in full force and effect.

(f) Title. The Administrative Agent shall be satisfied in its sole discretion
with the title to the Oil and Gas Properties of the Borrower and its Restricted
Subsidiaries and that such Oil and Gas Properties constitute at least 80% of the
present value of the Proven Reserves categorized as “total proved” of the
Borrower and its Restricted Subsidiaries as determined by the Administrative
Agent in its sole discretion, as evaluated in the most recently delivered
Engineering Report.

(g) Environmental. The Administrative Agent shall have received such
environmental assessments or other reports as it may reasonably require and
shall be satisfied with the condition of the Oil and Gas Properties with respect
to the Borrower’s compliance with Environmental Laws.

(h) No Default. No Default shall have occurred and be continuing.

(i) Representations and Warranties. The representations and warranties contained
in Article IV hereof and in each other Loan Document shall be true and correct
in all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of the Effective Date (except in
the case of representations and warranties which are made solely as of an
earlier date or time, which representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date or time); provided that, in any event, such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof.

(j) Material Adverse Change. Since September 30, 2017, there shall not have
occurred any Material Adverse Change.

(k) No Proceeding or Litigation; No Injunctive Relief. No action, suit,
investigation or other proceeding (including, without limitation, the enactment
or promulgation of a statute or rule) by or before any arbitrator or any
Governmental Authority shall be threatened or pending and no preliminary or
permanent injunction or order by a state or federal court shall have been
entered (i) in connection with (A) any of the Oil and Gas Properties or other
Properties of the Borrower and its Restricted Subsidiaries or (B) this Agreement
or any transaction contemplated hereby, (ii) in connection with the Acquisition
or any other portion of the Transactions, or (iii) which, in any case, in the
judgment of the Administrative Agent, could reasonably be expected to result in
a Material Adverse Change.

 

60



--------------------------------------------------------------------------------

(l) Consents, Licenses, Approvals, etc. The Administrative Agent shall have
received true copies (certified to be such by the Borrower or other appropriate
party) of all consents, licenses and approvals required in accordance with
applicable Legal Requirements, or in accordance with any document, agreement,
instrument or arrangement to which the Borrower, or any Restricted Subsidiary is
a party, in connection with the execution, delivery, performance, validity and
enforceability of this Agreement and the other Loan Documents. In addition, the
Borrower and each Restricted Subsidiary shall have all such material consents,
licenses and approvals required in connection with the continued operation of
the Borrower or any Restricted Subsidiary, and such approvals shall be in full
force and effect, and all applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose adverse conditions on this Agreement and
the actions contemplated hereby, including the Transactions.

(m) Material Contracts. To the extent not previously delivered to the
Administrative Agent, the Borrower shall have delivered to the Administrative
Agent copies of all material contracts, agreements, or instruments listed on
Schedule 4.19 that Administrative Agent requests.

(n) Hedging Agreements. Schedule 4.20 shall have set forth therein a complete
list of all Hedge Contracts in effect on the Effective Date unless otherwise
agreed by the Administrative Agent in its reasonable discretion. The Borrower
shall have entered into Hedge Contracts to effect the hedge positions for the
volumes, years and forecasted production set forth in Schedule 4.20.

(o) USA Patriot Act. The Administrative Agent shall have received all
documentation and other information that is required by regulatory authorities
under applicable “know your customer” and anti-money-laundering rules and
regulations, including, without limitation, the Patriot Act.

(p) Outstanding Advances Paid. All outstanding Advances under the Existing
Credit Agreement shall have been paid down in full and the Borrower shall have
received sufficient cash capital contributions on account of the Merger Net
Equity in order to effect such payments.

(q) Executed Contribution Agreements. The Administrative Agent shall have
received, at least five days prior to the Effective Date, in form and substance
reasonably satisfactory to the Administrative Agent, true and correct fully
executed copies of the Contribution Agreements.

(r) Merger Transaction. The Effective Date shall be on or before February 28,
2018 (or such later date agreed to by the parties to the Contribution Agreements
and reasonably acceptable to the Administrative Agent), and the Merger
Transaction shall have been consummated on or prior to the Effective Date in
accordance with applicable law and on the terms described in the Contribution
Agreements without giving effect to any waiver, modification or consent
thereunder that is materially adverse to the interests of the Lenders, as
reasonably determined by the Administrative Agent.

Section 3.02 Conditions Precedent to All Credit Extensions. The obligation of
each Lender to make an Advance on the occasion of each Borrowing and of the
Issuing Lenders to issue, increase, or extend any Letter of Credit and of any
reallocation of Letter of Credit Exposure provided in Section 2.17(c)(i), shall
be subject to the further conditions precedent that on the date of such
Borrowing or the date of the issuance, increase, or extension of such Letter of
Credit or the date of such reallocation:

(a) the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing, Notice of Conversion or Continuation, or Letter
of Credit Application and the acceptance by the Borrower of the proceeds of such
Borrowing or the issuance, increase, or extension of such Letter of Credit shall
constitute a representation and warranty by the Borrower or the reallocation of
the Letter of Credit Exposure that on the date of such Borrowing or on the date
of such issuance, increase, or extension of such Letter of Credit or the date of
such reallocation, as applicable, such statements are true):

 

61



--------------------------------------------------------------------------------

(i) all representations and warranties contained in Article IV of this Agreement
and the representations and warranties contained in the Security Instruments,
the Guaranties, and each of the other Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
Borrowing or the date of the issuance, increase, or extension of such Letter of
Credit, before and after giving effect to such Borrowing or to the issuance,
increase, or extension of such Letter of Credit and to the application of the
proceeds from such Borrowing, as though made on and as of such date (except in
the case of representations and warranties which are made solely as of an
earlier date or time, which representations and warranties shall be true and
correct in all material respects as of such earlier date or time, except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof);

(ii) no Default has occurred and is continuing or would result from such
Borrowing or from the application of the proceeds therefrom, or would result
from the issuance, increase, or extension of such Letter of Credit; and

(iii) such Borrowing or issuance, increase, or extension of such Letter of
Credit would not conflict with any Legal Requirement and there exists no pending
or threatened litigation that seeks to enjoin such credit extension.

(b) the Administrative Agent shall have received such other approvals, opinions,
or documents (including, but not limited to, any Notice of Borrowing, Notice of
Conversion or Continuation or Letter of Credit Application) as any Lender
through the Administrative Agent may reasonably request.

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit and each reallocation of Letter of
Credit Exposure shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in this
Section 3.02.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants as follows:

Section 4.01 Existence; Restricted Subsidiaries. The Borrower is (a) a limited
partnership duly organized and validly existing under the laws of Texas and
(b) in good standing and qualified to do business as a foreign corporation in
each jurisdiction where its ownership or lease of Property or conduct of its
business requires such qualification. Each Restricted Subsidiary of the Borrower
is (i) duly organized, validly existing, and in good standing (if applicable)
under the laws of its jurisdiction of formation and (ii) in good standing and
qualified to do business as a foreign corporation or other foreign business
entity in each jurisdiction where its ownership or lease of Property or conduct
of its business requires such qualification. As of the date of this Agreement,
the Borrower has no Subsidiaries other than listed on Schedule 4.01 and the
Borrower owns no other Equity Interests in any Person except in such
Subsidiaries and otherwise as set forth in Schedule 4.01.

 

62



--------------------------------------------------------------------------------

Section 4.02 Power. The execution, delivery, and performance by the Borrower and
by each Restricted Subsidiary of this Agreement, the Notes, and the other Loan
Documents to which it is a party, and the consummation of the transactions
contemplated hereby and thereby, including the Transactions, (a) are within the
Borrower’s and such Restricted Subsidiaries’ governing powers, (b) have been
duly authorized by all necessary governing action, (c) do not contravene (i) the
Borrower’s or any Restricted Subsidiary’s certificate or articles of
incorporation or formation, limited partnership agreement, bylaws, limited
liability company agreement, or other similar governance documents or (ii) any
law or any contractual restriction binding on or affecting the Borrower or any
Restricted Subsidiary, and (d) will not result in or require the creation or
imposition of any Lien prohibited by this Agreement. At the time of each Advance
and the issuance, extension or increase of a Letter of Credit, such Advance and
such Letter of Credit, and the use of the proceeds of such Advance and such
Letter of Credit, will be within the Borrower’s governing powers, will have been
duly authorized by all necessary partnership action, will not contravene (i) the
Borrower’s certificate of limited partnership, limited partnership agreement, or
other organizational documents, or (ii) any law or any contractual restriction
binding on or affecting the Borrower and will not result in or require the
creation or imposition of any Lien prohibited by this Agreement.

Section 4.03 Authorization and Approvals. No consent, order, authorization, or
approval or other action by, and no notice to or filing with, any Governmental
Authority or any other Person is required for the due execution, delivery, and
performance by any Loan Party of this Agreement, the Notes, or the other Loan
Documents to which such Loan Party is a party or the consummation of the
transactions contemplated thereby, including the Transactions, except for
(a) the filing of UCC-1 Financing Statements and the Mortgages in the state and
county filing offices and (b) those consents and approvals that have been
obtained or made on or prior to the date of this Agreement and that are in full
force and effect. At the time of each Borrowing and each issuance, increase or
extension of a Letter of Credit, no authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority will be required
for such Borrowing or such issuance, increase or extension of such Letter of
Credit or the use of the proceeds of such Borrowing or such Letter of Credit,
except for (i) the filing of any additional UCC-1 Financing Statements and the
Mortgages in the state and county filing offices and (ii) those consents and
approvals that have been obtained or made on or prior to the date of such
Borrowing, which are, as of the date of such Borrowing, in full force and
effect.

Section 4.04 Enforceable Obligations. This Agreement, the Notes, and the other
Loan Documents to which any Loan Party is a party have been duly executed and
delivered by such Loan Party. Each Loan Document is the legal, valid, and
binding obligation of the Loan Party party to it, enforceable against such Loan
Party in accordance with its terms, except as such enforceability may be limited
by any Debtor Relief Law.

Section 4.05 Financial Statements.

(a) The Borrower has delivered to the Administrative Agent and the Lenders
copies of the Financial Statements, and the Financial Statements are accurate
and complete in all material respects and present fairly in all material
respects the consolidated financial condition of Borrower and its Subsidiaries
as of their respective dates and for their respective periods in accordance with
GAAP. All projections, estimates, and pro forma financial information furnished
by the Borrower, whether pursuant to financial statements or in connection with
other information delivered to any Lender or the Administrative Agent, were
prepared on the basis of assumptions, data, information, tests, or conditions
believed to be reasonable at the time such projections, estimates, and pro forma
financial information were made in light of current and foreseeable conditions
(it being understood that projections as to future events are not to be viewed
as facts and that actual results may differ from projected results).

 

63



--------------------------------------------------------------------------------

(b) Since September 30, 2017, no event or circumstance that could cause a
Material Adverse Change has occurred.

Section 4.06 True and Complete Disclosure. All factual information (excluding
estimates) heretofore or contemporaneously furnished by or on behalf of the
Borrower or any of its Restricted Subsidiaries in writing to any Lender or the
Administrative Agent for purposes of or in connection with this Agreement, any
other Loan Document or any transaction contemplated hereby or thereby is, and
all other such factual information hereafter furnished by or on behalf of the
Borrower and its Restricted Subsidiaries in writing to the Administrative Agent
or any of the Lenders shall be, true and accurate in all material respects on
the date as of which such information is dated or certified and does not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements contained therein not misleading at such time.

Section 4.07 Litigation; Compliance with Laws.

(a) There is no pending or, to the knowledge of the Borrower, threatened action
or proceeding affecting any Loan Party or any Restricted Subsidiary before any
court, Governmental Authority or arbitrator that could reasonably be expected to
cause a Material Adverse Change or which purports to affect the legality,
validity, binding effect or enforceability of this Agreement, any Note, or any
other Loan Document. Additionally, there is no pending or, to the best knowledge
of the Borrower, threatened action or proceeding instituted against any Loan
Party or any Restricted Subsidiary which seeks to adjudicate any Loan Party or
any Restricted Subsidiary as bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any Debtor Relief Law, or seeking the entry
of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its Property.

(b) The Borrower and its Restricted Subsidiaries have complied in all material
respects with all material statutes, rules, regulations, orders, and
restrictions of any Governmental Authority having jurisdiction over the conduct
of their respective businesses or the ownership of their respective Property.
The offer, sale, and issuance of all outstanding Equity Interests in the
Borrower and of the Parent Company have been made in compliance with all
applicable Legal Requirements, including without limitation federal and state
Legal Requirements relating to the offer and sale of securities.

Section 4.08 Use of Proceeds. The proceeds of the Advances and Letters of Credit
will be used by the Loan Parties for the purposes described in Section 5.09. No
Loan Party is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U). No
proceeds of any Advance will be used to purchase or carry any margin stock in
violation of Regulation T, U or X.

Section 4.09 Investment Company Act. No Loan Party and no Restricted Subsidiary
is an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

Section 4.10 Taxes; Reports and Payments. All Tax Returns required to be filed
by or on behalf of any Loan Party or any Restricted Subsidiary, or any member of
the Controlled Group (hereafter collectively called the “Tax Group”) have been
duly filed on a timely basis or appropriate extensions have been obtained,
except where the failure to so file would not be reasonably expected to cause a
Material Adverse Change and such Tax Returns are and will be true, complete, and
correct in all material respects; and all Taxes shown to be payable on the Tax
Returns or on subsequent assessments with respect thereto will have been paid in
full on a timely basis, and no other Taxes will be payable by the Tax Group with
respect to items or periods covered by such Tax Returns, except in each case to
the extent of Taxes that

 

64



--------------------------------------------------------------------------------

are being contested in good faith. The reserves for accrued Taxes reflected in
the financial statements delivered to the Lenders under this Agreement are
adequate in the aggregate for the payment of all unpaid Taxes, whether or not
disputed, for the period ended as of the date thereof and for any period prior
thereto, and for which the Tax Group may be liable in its own right, as
withholding agent or as a transferee of the assets of, or successor to, any
Person.

Section 4.11 Pension Plans. All Plans are in compliance in all material respects
with all applicable provisions of ERISA. No Termination Event has occurred with
respect to any Plan, and each Plan has complied with and been administered in
all material respects in accordance with applicable provisions of ERISA and the
Code. No “accumulated funding deficiency” (as defined in Section 302 of ERISA)
has occurred and there has been no excise Tax imposed under Section 4971 of the
Code. No Reportable Event has occurred with respect to any Multiemployer Plan,
and each Multiemployer Plan has complied with and been administered in all
material respects with applicable provisions of ERISA and the Code. The present
value of all benefits vested under each Plan (based on the assumptions used to
fund such Plan) did not, as of the last annual valuation date applicable
thereto, exceed the value of the assets of such Plan allocable to such vested
benefits. Neither the Borrower nor any member of the Controlled Group has had a
complete or partial withdrawal from any Multiemployer Plan for which there is
any withdrawal liability. As of the most recent valuation date applicable
thereto, neither the Borrower nor any member of the Controlled Group would
become subject to any liability under ERISA if the Borrower or any member of the
Controlled Group has received notice that any Multiemployer Plan is insolvent or
in reorganization. Based upon GAAP existing as of the date of this Agreement and
current factual circumstances, the Borrower has no reason to believe that the
annual cost during the term of this Agreement to the Borrower or any member of
the Controlled Group for post-retirement benefits to be provided to the current
and former employees of the Borrower or any member of the Controlled Group under
Plans that are welfare benefit plans (as defined in Section 3(1) of ERISA)
could, in the aggregate, reasonably be expected to cause a Material Adverse
Change.

Section 4.12 Condition of Property; Casualties. Each of the Borrower and its
Restricted Subsidiaries has good and defensible title to, or a valid leasehold
interest in, or has the right to use pursuant to valid licenses, all of its Oil
and Gas Properties as is customary in the oil and gas industry in all material
respects, free and clear of all Liens, except for Permitted Liens. The material
Properties owned or leased by the Borrower or any of its Restricted Subsidiaries
in the continuing operations of the Borrower and each of its Restricted
Subsidiaries are in good repair, working order and operating condition (subject
to normal wear and tear). Since September 30, 2017, neither the business nor the
material Properties of the Borrower and each of its Restricted Subsidiaries,
taken as a whole, has been materially and adversely affected as a result of any
fire, explosion, earthquake, flood, drought, windstorm, accident, strike or
other labor disturbance, embargo, requisition or taking of Property or
cancellation of contracts, Permits, or concessions by a Governmental Authority,
riot, activities of armed forces, or acts of God or of any public enemy. Since
the Effective Date, neither the business nor the material Properties of the
Borrower and each of its Restricted Subsidiaries, taken as a whole, has been
materially and adversely affected as a result of any fire, explosion,
earthquake, flood, drought, windstorm, accident, strike or other labor
disturbance, embargo, requisition or taking of Property or cancellation of
contracts, Permits, or concessions by a Governmental Authority, riot, activities
of armed forces, or acts of God or of any public enemy.

Section 4.13 No Burdensome Restrictions; No Defaults.

(a) Neither the Borrower nor any of its Restricted Subsidiaries is a party to
any indenture, loan, or credit agreement or any lease or other agreement or
instrument or subject to any charter or corporate restriction or provision of
applicable law or governmental regulation that could reasonably be expected to
cause a Material Adverse Change. Neither the Borrower nor any of its Restricted

 

65



--------------------------------------------------------------------------------

Subsidiaries is in default in any material respect under or with respect to any
contract, agreement, lease, or other instrument to which the Borrower or any
Restricted Subsidiary is a party. Neither the Borrower nor any of its Restricted
Subsidiaries has received any notice of default under any material contract,
agreement, lease, or other instrument to which the Borrower or such Restricted
Subsidiary is a party.

(b) No Default has occurred and is continuing.

Section 4.14 Environmental Condition.

(a) Permits, Etc. The Borrower and its Restricted Subsidiaries (i) have obtained
all Environmental Permits required under Environmental Law for the ownership and
operation of their respective Properties and the conduct of their respective
businesses; (ii) have at all times been and are in material compliance with all
terms and conditions of such Permits and with all other material requirements of
applicable Environmental Laws; (iii) have not received notice of any outstanding
material violation or alleged violation of any Environmental Law or Permit; and
(iv) are not subject to any actual, pending or to the Borrower’s knowledge,
threatened Environmental Claim, that could reasonably be expected to cause a
Material Adverse Change.

(b) Certain Liabilities. To the Borrower’s actual knowledge, none of the present
or previously owned, leased or operated Property of the Borrower or any
Restricted Subsidiary, wherever located, (i) has been placed on or proposed to
be placed on the National Priorities List, the Comprehensive Environmental
Response Compensation Liability Information System list, or their state or local
analogs, or have been otherwise investigated, designated, listed, or identified
as a potential site for removal, remediation, cleanup, closure, restoration,
reclamation, or other response activity under any Environmental Laws; (ii) is
subject to a Lien, arising under or in connection with any Environmental Laws,
that attaches to any revenues or to any Property owned, leased or operated by
the Borrower or any of its Restricted Subsidiaries, wherever located, that could
reasonably be expected to cause a Material Adverse Change; or (iii) has been the
site of any Release of Hazardous Substances or Hazardous Wastes from present or
past operations that has caused at the site or at any third-party site any
condition that has resulted in or could reasonably be expected to result in the
need for Response that would cause a Material Adverse Change.

(c) Certain Actions. Without limiting the foregoing, (i) all necessary notices
have been properly filed, and no further action is required under current
Environmental Law as to each Response or other restoration or remedial project
undertaken by the Borrower or its Restricted Subsidiaries on any of their
presently or formerly owned, leased or operated Property and (ii) there are no
facts, circumstances, conditions or occurrences with respect to any Property
owned, leased or operated by the Borrower or any of its Restricted Subsidiaries
that could reasonably be expected to form the basis of an Environmental Claim
under Environmental Laws that could reasonably be expected to result in a
Material Adverse Change.

Section 4.15 Permits, Licenses, Etc. The Borrower and its Restricted
Subsidiaries possess all authorizations, Permits, licenses, patents, patent
rights or licenses, trademarks, trademark rights, trade names rights and
copyrights which are material to the conduct of their business. The Borrower and
its Restricted Subsidiaries manage and operate their business in all material
respects in accordance with all applicable Legal Requirements and good industry
practices.

Section 4.16 Gas Contracts. Neither the Borrower nor any of its Restricted
Subsidiaries, as of the date hereof, (a) is obligated in any material respect by
virtue of any prepayment made under any contract containing a “take-or-pay” or
“prepayment” provision or under any similar agreement to deliver Hydrocarbons
produced from or allocated to any of the Borrower’s and its Restricted
Subsidiaries’ Oil and

 

66



--------------------------------------------------------------------------------

Gas Properties at some future date without receiving full payment therefor at
the time of delivery or (b) except as has been disclosed to the Administrative
Agent, has produced gas, in any material amount, subject to balancing rights of
third parties or subject to balancing duties under governmental requirements.

Section 4.17 Liens; Titles, Leases, Etc. None of the Property of the Borrower or
any of the Restricted Subsidiaries is subject to any Lien other than Permitted
Liens. On the date of this Agreement, all governmental actions and all other
filings, recordings, registrations, third party consents and other actions which
are necessary to create and perfect the Liens provided for in the Security
Instruments will have been made, obtained and taken in all relevant
jurisdictions. Other than to the extent such could not reasonably be expected to
cause a Material Adverse Change, all leases and agreements for the conduct of
business of the Borrower and its Restricted Subsidiaries are valid and
subsisting, in full force and effect and there exists no default or event of
default or circumstance which with the giving of notice or lapse of time or both
would give rise to a default by the Borrower or any Restricted Subsidiary, or to
the Borrower’s knowledge, by any of the other parties thereto, under any such
leases or agreements. Neither the Borrower nor any of its Restricted
Subsidiaries is a party to any agreement or arrangement (other than this
Agreement and the Security Instruments), or subject to any order, judgment, writ
or decree, that either restricts or purports to restrict its ability to grant
Liens to secure the Obligations against their respective Properties.

Section 4.18 Solvency and Insurance; EEA Financial Institution. Before and after
giving effect to the making of each Credit Extension, each Loan Party and each
Restricted Subsidiary is Solvent. Furthermore, each of the Borrower and its
Restricted Subsidiaries carry insurance required under Section 5.02 of this
Agreement. No Loan Party is an EEA Financial Institution.

Section 4.19 Material Agreements. Schedule 4.19 sets forth a complete and
correct list of all material agreements, leases, indentures, purchase
agreements, obligations in respect of letters of credit, guarantees, joint
venture agreements, and other instruments in effect or to be in effect as of the
date hereof (other than the agreements set forth in Schedule 4.20) providing
for, evidencing, securing or otherwise relating to any Debt of the Borrower or
any of its Restricted Subsidiaries, and all obligations of the Borrower or any
of its Restricted Subsidiaries to issuers of surety or appeal bonds issued for
account of the Borrower or any such Restricted Subsidiary, and such list
correctly sets forth the names of the debtor or lessee and creditor or lessor
with respect to the Debt or lease obligations outstanding or to be outstanding
and the Property subject to any Lien securing such Debt or lease obligation.
Also set forth on Schedule 4.19 hereto is a complete and correct list, as of the
date of this Agreement, of all material agreements and other instruments of the
Borrower and its Restricted Subsidiaries relating to the purchase,
transportation by pipeline, gas processing, marketing, sale and supply of
natural gas and other Hydrocarbons and which either (a) has a term longer than
12 months or (b) provides for liabilities of the Borrower and its Restricted
Subsidiaries in excess of $10,000,000. To the extent requested, the Borrower has
heretofore delivered to the Administrative Agent and the Lenders a complete and
correct copy of all such material credit agreements, indentures, purchase
agreements, contracts, letters of credit, guarantees, joint venture agreements,
or other instruments, including any modifications or supplements thereto, as in
effect on the date hereof.

Section 4.20 Hedging Agreements. Schedule 4.20 sets forth, as of the date of
this Agreement, a true and complete list of all Hedge Contracts of the Borrower
and each Restricted Subsidiary, the material terms thereof (including the type,
term, effective date, termination date and notional amounts or volumes), the net
mark to market value thereof, all credit support agreements relating thereto
(including any margin required or supplied), and the counterparty to each such
agreement.

 

67



--------------------------------------------------------------------------------

Section 4.21 Sanctions; Anti-Corruption Laws; Anti-Terrorism/Money Laundering
Laws.

(a) The Borrower has taken appropriate measures to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective officers and employees and, to the
knowledge of the Borrower, its Affiliates, directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions. None of (i) the
Borrower, any Subsidiary or any of their respective directors, officers or
employees, or (ii) to the knowledge of the Borrower, any Affiliate or agent of
the Borrower or any Subsidiary that will act in any capacity in connection with
or benefit from the credit facility established hereby, (w) is a Sanctioned
Person or currently the subject or target of any Sanctions, (x) is an “enemy” or
an “ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.), (y) is in
violation of any Anti-Terrorism/Money Laundering Law, or (z) is in violation of
any Anti-Corruption Law.

(b) No Loan Party nor any Subsidiary nor, to the Borrower’s knowledge, any
Affiliate of any Loan Party (i) has its assets located in any Sanctioned Country
or any Sanctioned Entity, (ii) derives revenues from investments in, or
transactions with, Sanctioned Persons or Sanctioned Entities, (iii) is, or will
become, a Sanctioned Person or a Sanctioned Entity, or (iv) engages or will
engage in any transaction with any Sanctioned Person or Sanctioned Entity.

(c) No Advance, Letter of Credit, use of proceeds of any Advance or Letter of
Credit, or other transaction contemplated by this Agreement will (i) be used,
directly or indirectly, to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity or otherwise in any manner that would result in the violation of any
applicable Sanctions by any party hereto, or (ii) violate any Anti-Corruption
Law or any Anti-Terrorism/Money Laundering Law.

ARTICLE V

AFFIRMATIVE COVENANTS

So long as any amount under any Loan Document shall remain unpaid, any Letter of
Credit shall remain outstanding, or any Lender shall have any Commitment
hereunder, the Borrower agrees, unless the Majority Lenders shall otherwise
consent in writing, to comply with the following covenants.

Section 5.01 Compliance with Laws, Etc. The Borrower shall comply, and shall
cause each of its Restricted Subsidiaries to comply, in all material respects
with all applicable Legal Requirements. Without limiting the generality and
coverage of the foregoing, the Borrower shall comply, and shall cause each of
its Restricted Subsidiaries to comply, in all material respects, with all
Environmental Laws and all laws, regulations, or directives with respect to
equal employment opportunity and employee safety in all jurisdictions in which
the Borrower, or any of its Restricted Subsidiaries do business; provided,
however, that this Section 5.01 shall not prevent the Borrower, or any of its
Restricted Subsidiaries from, in good faith and with reasonable diligence,
contesting the validity or application of any such Legal Requirements by
appropriate legal proceedings. Without limitation of the foregoing, the Borrower
shall, and shall cause each of its Restricted Subsidiaries to, (a) maintain and
possess all authorizations, Permits, licenses, trademarks, trade names, rights
and copyrights which are necessary to the conduct of its business and
(b) obtain, as soon as practicable, all consents or approvals required from any
states of the United States (or other Governmental Authorities) necessary to
grant the Administrative Agent an Acceptable Security Interest in the Borrower’s
and its Restricted Subsidiaries’ Oil and Gas Properties.

 

68



--------------------------------------------------------------------------------

Section 5.02 Maintenance of Insurance.

(a) The Borrower shall, and shall cause each of its Restricted Subsidiaries to,
procure and maintain or shall cause to be procured and maintained continuously
in effect policies of insurance in form and amounts and issued by companies,
associations, or organizations reasonably satisfactory to the Administrative
Agent, covering such casualties, risks, perils, liabilities and other hazards
reasonably required by the Administrative Agent. In addition, the Borrower
shall, and shall cause each of its Restricted Subsidiaries to, comply with all
requirements regarding insurance contained in the Security Instruments.

(b) All certified copies of policies or certificates thereof, and endorsements
and renewals thereof shall be delivered to and retained by the Administrative
Agent. All policies of insurance shall either have attached thereto a Lender’s
loss payable endorsement for the benefit of the Administrative Agent, as loss
payee in form reasonably satisfactory to the Administrative Agent or shall name
the Administrative Agent as an additional insured, as applicable. The Borrower
shall furnish the Administrative Agent with a certificate of insurance or a
certified copy of all policies of insurance required. All policies or
certificates of insurance shall set forth the coverage, the limits of liability,
the name of the carrier, the policy number, and the period of coverage. In
addition, all policies of insurance required under the terms hereof shall
contain an endorsement or agreement by the insurer that any loss shall be
payable in accordance with the terms of such policy notwithstanding any act of
negligence of the Borrower, or a Restricted Subsidiary or any party holding
under the Borrower or a Restricted Subsidiary which might otherwise result in a
forfeiture of the insurance and the further agreement of the insurer waiving all
rights of setoff, counterclaim or deductions against the Borrower and its
Restricted Subsidiaries. All such policies shall contain a provision that
notwithstanding any contrary agreements between the Borrower, its Restricted
Subsidiaries, and the applicable insurance company, such policies will not be
canceled, allowed to lapse without renewal, surrendered or amended (which
provision shall include any reduction in the scope or limits of coverage)
without at least 30 days’ prior written notice to the Administrative Agent. In
the event that, notwithstanding the “lender’s loss payable endorsement”
requirement of this Section 5.02, the proceeds of any insurance policy described
above are paid to the Borrower or a Restricted Subsidiary, except as permitted
under Section 5.02(c) below, the Borrower shall deliver such proceeds to the
Administrative Agent immediately upon receipt.

(c) Prior to the occurrence and continuance of an Event of Default, the proceeds
of any insurance policy shall be paid directly to the Borrower, or the
applicable Restricted Subsidiary of the Borrower, and at the Borrower’s
election, may be (i) used to pay down the Obligations then outstanding,
(ii) deposited into a deposit account that is subject to an Account Control
Agreement to be applied to repair or replace the damaged or destroyed Property
covered by such insurance policy, or (iii) if no Default exists and no Borrowing
Base Deficiency exists, used to make investments in Oil and Gas Properties
permitted under Section 6.06.

(d) After the occurrence and during the continuance of an Event of Default, all
proceeds of insurance, including any casualty insurance proceeds, property
insurance proceeds, proceeds from actions, and any other proceeds, shall be paid
directly to the Administrative Agent and if necessary, assigned to the
Administrative Agent, to be applied in accordance with Section 7.06 of this
Agreement, whether or not the Obligations are then due and payable.

(e) In the event that any insurance proceeds are paid to the Borrower or any of
its Restricted Subsidiaries in violation of clause (c) or clause (d), the
Borrower or such Restricted Subsidiary shall hold the proceeds in trust for the
Administrative Agent, segregate the proceeds from the other funds of the
Borrower, or such Restricted Subsidiary, and promptly pay the proceeds to the
Administrative Agent with any necessary endorsement. Upon the request of the
Administrative Agent, each of the Borrower and its Restricted Subsidiaries shall
execute and deliver to the Administrative Agent any additional assignments and
other documents as may be necessary or desirable to enable the Administrative
Agent to directly collect the proceeds as set forth herein.

 

69



--------------------------------------------------------------------------------

Section 5.03 Preservation of Corporate Existence, Etc. The Borrower shall
(a) preserve and maintain, and shall cause each of its Restricted Subsidiaries
to preserve and maintain, its limited partnership, corporate or limited
liability company, as applicable, existence (except as otherwise permitted
pursuant to Section 6.04), rights, franchises, and privileges in the
jurisdiction of its incorporation or organization, as applicable, and
(b) qualify and remain qualified, and cause each such Restricted Subsidiary to
qualify and remain qualified, as a foreign corporation or such other foreign
business entity in each jurisdiction in which qualification is necessary or
desirable in view of its business and operations or the ownership of its
Properties, in each case, where failure to qualify or preserve and maintain its
rights and franchises could reasonably be expected to cause a Material Adverse
Change.

Section 5.04 Payment of Taxes, Etc. The Borrower shall pay and discharge, and
cause each member of the Tax Group to pay and discharge, before the same shall
become delinquent, (a) all Taxes, assessments, and governmental charges or
levies imposed upon it or upon its income or profits or Property that are
material in amount, prior to the date on which penalties attach thereto and
(b) all lawful claims that are material in amount which, if unpaid, might by law
become a Lien upon its Property; provided, however, that no Loan Party nor any
other member of the Tax Group shall be required to pay or discharge any such
Tax, assessment, charge, levy, or claim which is being contested in good faith
and by appropriate proceedings, and with respect to which reserves in conformity
with GAAP have been provided.

Section 5.05 Visitation Rights. At any reasonable time and from time to time,
upon reasonable notice, the Borrower shall, and shall cause its Restricted
Subsidiaries to, permit the Administrative Agent and any Lender or any of their
respective agents or representatives thereof, to (a) examine and make copies of
and abstracts from the records and books of account of, and visit and inspect at
their reasonable discretion the Properties of, the Borrower and any such
Restricted Subsidiary and (b) discuss the affairs, finances and accounts of the
Borrower and any such Restricted Subsidiary with any of their respective
officers or directors.

Section 5.06 Reporting Requirements. The Borrower shall furnish to the
Administrative Agent and each Lender:

(a) Annual Financials. For each fiscal year of the Borrower and its consolidated
Subsidiaries ended on or ending after December 31, 2017, as soon as available
but in any event not later than 120 days after the end of such fiscal year,
(i) (A) a copy of the annual audited financial report for such year for the
Borrower and its consolidated Subsidiaries, including therein the Borrower’s and
its consolidated Subsidiaries’ balance sheets as of the end of such fiscal year
and the Borrower’s and its consolidated Subsidiaries’ statements of income, cash
flows, and retained earnings, in each case certified by independent certified
public accountants reasonably acceptable to the Administrative Agent, and
including any management letters delivered by such accountants to the Borrower
or any Subsidiary in connection with such audit, and (B) a certificate of such
accounting firm to the Administrative Agent and the Lenders stating that such
audit was conducted by such accounting firm in accordance with generally
accepted auditing standards, (ii) a copy of the unaudited annual consolidating
financial statements, if any, of each of its Subsidiaries, including therein
such Subsidiary’s balance sheet and statements of income, cash flows, and
retained earnings for such fiscal year; and (iii) concurrent with such financial
reports, a Compliance Certificate executed by a Responsible Officer of the
Borrower;

 

70



--------------------------------------------------------------------------------

(b) Quarterly Financials. As soon as available and in any event not later than
45 days after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower and its consolidated Subsidiaries, commencing with the
fiscal quarter ending March 31, 2018, (i) the unaudited consolidated and
consolidating financial statements, including the balance sheet and the
statements of income, cash flows, and retained earnings of the Borrower and its
consolidated Subsidiaries for the period commencing at the end of the previous
year and ending with the end of such fiscal quarter, all in reasonable detail
and duly certified with respect to such consolidated statements (subject to
year-end audit adjustments) by a Responsible Officer of the Borrower as having
been prepared in accordance with GAAP; and (ii) concurrent with such financial
reports, a Compliance Certificate executed by a Responsible Officer of the
Borrower;

(c) Cash Flow and Capital Expenditures. As soon as available and in any event
not later than 45 days after the end of each fiscal year, a budget detailing the
projected cash flows and Capital Expenditures of the Borrower and its Restricted
Subsidiaries for the immediately subsequent fiscal year;

(d) Oil and Gas Engineering Reports.

(i) As soon as available but in any event on or before each April 1 of each
year, an Independent Engineering Report dated effective as of January 1 for such
year;

(ii) As soon as available but in any event on or before October 1 of each year,
an Internal Engineering Report dated effective as of the immediately preceding
July 1;

(iii) With the delivery of each Engineering Report, a certificate from a
Responsible Officer certifying that in all material respects: (i) the
information contained in the Engineering Report and any other information
delivered in connection therewith is true and correct, (ii) the Borrower or a
Subsidiary Guarantor owns good and defensible title to the Oil and Gas
Properties evaluated in such Engineering Report and such Properties are free of
all Liens except for Liens permitted by Section 6.01, (iii) on a net basis there
are no gas imbalances, take or pay or other prepayments in excess of the volume
specified in Section 6.13 with respect to its Oil and Gas Properties evaluated
in such Engineering Report which would require the Borrower or any Subsidiary
Guarantor to deliver Hydrocarbons either generally or produced from such Oil and
Gas Properties at some future time without then or thereafter receiving full
payment therefor, (iv) none of their proved Oil and Gas Properties have been
sold since the date of the last Borrowing Base determination except as set forth
on an exhibit to the certificate, which exhibit shall list all of its Oil and
Gas Properties sold and in such detail as reasonably required by the
Administrative Agent, (v) attached to the certificate is a list of all marketing
agreements entered into by a Loan Party or any Subsidiary subsequent to the
later of the date hereof or the most recently delivered Engineering Report which
the Borrower could reasonably be expected to have been obligated to list on
Schedule 4.19 had such agreement been in effect on the date hereof and
(vi) attached thereto is a schedule of the Oil and Gas Properties evaluated by
such Engineering Report that are subject to an Acceptable Security Interest
pursuant to the Mortgages and demonstrating the percentage of the total value of
the proved Oil and Gas Properties that the value of such Properties represent
and that such percentage is in compliance with Section 5.08; and

(iv) Such other information as may be reasonably requested by the Administrative
Agent or any Lender with respect to the Oil and Gas Properties included or to be
included in the Borrowing Base.

(e) Production Reports. As soon as available and in any event within 45 days
after the end of each fiscal quarter, commencing with the fiscal quarter ending
March 31, 2018, a report certified by a Responsible Officer of the Borrower in
form and substance reasonably satisfactory to the Administrative Agent prepared
by the Borrower covering each of the Oil and Gas Properties of the Borrower and
its Restricted Subsidiaries and detailing on a quarterly basis (i) the
production, revenue, and associated lease

 

71



--------------------------------------------------------------------------------

operating statements for the Oil and Gas Properties of the Borrower and its
Restricted Subsidiaries containing Proven Reserves in form and substance
reasonably satisfactory to the Administrative Agent, together with a certificate
signed by a Responsible Officer of the Borrower as to the truth and accuracy of
such analyses in all material respects; (ii) any changes to any producing
reservoir, production equipment, or producing well from the report delivered for
the preceding fiscal quarter, which changes could cause a Material Adverse
Change and (iii) any sales of the Borrower’s or any Restricted Subsidiaries’ Oil
and Gas Properties since the delivery of the report for the preceding fiscal
quarter;

(f) Defaults. As soon as possible and in any event within three business days
after an officer of the Borrower or a Restricted Subsidiary has knowledge of
(i) the occurrence of any Default or (ii) the occurrence of any default under
any instrument or document evidencing Debt of the Borrower or any Restricted
Subsidiary having an aggregate principal amount in excess $5,000,000, in each
case which Default or default is continuing on the date of such statement, a
statement of a Responsible Officer of the Borrower setting forth the details of
such Default or default, as applicable, and the actions which the Borrower or
such Restricted Subsidiary has taken and proposes to take with respect thereto;

(g) Quarterly Report on Hedging and Deferred Purchase Obligations. Concurrent
with the delivery of the financial statements required under Section 5.06(a) and
5.06(b) above, a statement prepared by Borrower and certified as being true and
correct in all material respects by a Responsible Officer of Borrower, setting
forth in reasonable detail:

(i) all Hydrocarbon Hedge Agreements to which any production of oil, gas or
other Hydrocarbons from the Oil and Gas Properties of the Borrower and its
Restricted Subsidiaries is then subject, together with a statement of Borrower’s
position with respect to each such Hydrocarbon Hedge Agreement and a calculation
of the Current Production and Forecasted Production as of such period end and a
certification and detailed calculation of the compliance (or non-compliance)
with Section 6.14(c) during such period (other than to the extent otherwise
notified to the Administrative Agent); provided, however, if the price of any of
the oil, gas or other Hydrocarbons produced from such Oil and Gas Properties is
subject to a Hydrocarbon Hedge Agreement, then Borrower shall promptly notify
the Administrative Agent and the Lenders if such Hydrocarbon Hedge Agreement is
terminated, modified, amended or altered prior to the end of its contractual
term, or if there is an amendment, adjustment or modification of the price of
any of the oil, gas or other Hydrocarbons produced from such Oil and Gas
Properties that is subject to or established by a Hydrocarbon Hedge Agreement;

(ii) all Debt incurred in the form of deferred purchase price of Oil and Gas
Property as permitted under Section 6.02(c) or 6.02(d), including the crude oil
or natural gas pricing thresholds which would trigger a payment thereunder;
provided, however, the Borrower shall promptly notify the Administrative Agent
and the Lenders if there is an amendment, adjustment or modification of such
pricing thresholds; and

(iii) a detailed calculation of the notional volumes of PDP Reserves covered by
Hydrocarbon Hedge Contracts as of each calendar month end occurring in the
fiscal quarters covered by such financial statement and a detailed calculation
of the compliance (or non-compliance) with Section 6.14(f) during such period.

(h) Termination Events. As soon as possible and in any event (i) within 30 days
after the Borrower or any member of the Controlled Group knows or has reason to
know that any Termination Event described in clause (a) of the definition of
Termination Event with respect to any Plan has occurred, and (ii) within ten
days after the Borrower or any member of the Controlled Group knows or has
reason to know that any other Termination Event with respect to any Plan has
occurred, a statement of a Responsible Officer of the Borrower describing such
Termination Event and the action, if any, which the Borrower or such Controlled
Group member proposes to take with respect thereto;

 

72



--------------------------------------------------------------------------------

(i) Termination of Plans. Promptly and in any event within five Business Days
after receipt thereof by the Borrower or any member of the Controlled Group from
the PBGC, copies of each notice received by the Borrower or any such member of
the Controlled Group of the PBGC’s intention to terminate any Plan or to have a
trustee appointed to administer any Plan;

(j) Other ERISA Notices. Promptly and in any event within five Business Days
after receipt thereof by the Borrower or any member of the Controlled Group from
a Multiemployer Plan sponsor, a copy of each notice received by the Borrower or
any member of the Controlled Group concerning the imposition or amount of
withdrawal liability pursuant to Section 4202 of ERISA;

(k) Environmental Notices. Promptly upon the receipt thereof by the Borrower or
any of its Restricted Subsidiaries, a copy of any form of request, notice,
summons or citation received from the Environmental Protection Agency, or any
other Governmental Authority, concerning (i) violations or alleged violations of
Environmental Laws, which seeks to impose liability therefor and could cause a
Material Adverse Change, (ii) any action or omission on the part of the Borrower
or any Restricted Subsidiary in connection with Hazardous Waste or Hazardous
Substances that could reasonably result in the imposition of liability therefor
that could cause a Material Adverse Change, including without limitation any
information request related to, or notice of, potential responsibility under
CERCLA, or (iii) concerning the filing of a Lien upon, against or in connection
with the Borrower or any Restricted Subsidiary, or any of their leased or owned
Property, wherever located;

(l) Other Governmental Notices. Promptly and in any event within five Business
Days after receipt thereof by the Borrower or any Restricted Subsidiary, a copy
of any notice, summons, citation, or proceeding seeking to modify in any
material respect, revoke, or suspend any material contract, license, permit or
agreement with any Governmental Authority;

(m) Material Changes. Prompt written notice of any condition or event of which
the Borrower has knowledge, which condition or event has resulted or could
reasonably be expected to result in a Material Adverse Change, including breach
or non-performance of, or any default under, a material agreement of the
Borrower or any Restricted Subsidiary;

(n) Disputes, Etc. Prompt written notice of (i) any claims, legal or arbitration
proceedings, proceedings before any Governmental Authority, or disputes
affecting the Borrower, or any of its Restricted Subsidiaries in any event, of
which the Borrower has knowledge that could reasonably be expected to cause a
Material Adverse Change, or any material labor controversy of which the Borrower
or any of its Restricted Subsidiaries has knowledge resulting in or reasonably
considered to be likely to result in a strike against the Borrower or any of its
Restricted Subsidiaries and (ii) any claim, judgment, Lien or other encumbrance
(other than a Permitted Lien) affecting any Property of the Borrower or any
Restricted Subsidiary if the value of the claim, judgment, Lien, or other
encumbrance affecting such Property shall exceed $5,000,000;

(o) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to the Borrower or any Subsidiary by
independent accountants in connection with any annual, interim or special audit
made by them of the books of the Borrower and its Subsidiaries, and a copy of
any response by the Borrower or any Subsidiary of the Borrower, or the board of
directors or managers (or other applicable governing body) of the Borrower or
any Subsidiary of the Borrower, to such letter or report;

 

73



--------------------------------------------------------------------------------

(p) Notices and Etc. Under Other Loan Agreements. Promptly after the furnishing
thereof, copies of any statement, report or notice furnished to any Person
pursuant to the terms of any indenture, loan or credit or other similar
agreement relating to Debt of the Borrower or its Restricted Subsidiaries in an
aggregate principal amount in excess of $5,000,000, other than this Agreement
and not otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 5.06;

(q) Notices of Dispositions and Hedge Events. The Borrower shall promptly, and
in any event three Business Days after such event, notify the Administrative
Agent of (a) each Disposition of Oil and Gas Properties that had a positive
value in the most recently delivered Engineering Report and (b) each Hedge
Event.

(r) SEC Filings. The Borrower shall promptly after the same are available,
deliver to the Administrative Agent copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Parent Company, and copies of all annual, regular, periodic and special
reports and registration statements which the Parent Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, or
with any national securities exchange, and in any case not otherwise required to
be delivered to the Administrative Agent pursuant hereto; provided however, that
such filings are deemed to be delivered hereunder on the date the same shall be
filed with the SEC and publicly made available.

(s) SEC Inquiries. The Borrower shall promptly, and in any event within five
(5) Business Days after receipt thereof by any Loan Party or any Subsidiary
thereof, deliver to the Administrative Agent copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation by
such agency regarding financial or other operational results of any Loan Party
or any Subsidiary thereof.

(t) Other Information. Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of the
Parent Company, the Borrower or any of its Restricted Subsidiaries, as any
Lender through the Administrative Agent may from time to time reasonably
request. The Administrative Agent agrees to provide the Lenders with copies of
any material notices and information delivered solely to the Administrative
Agent pursuant to the terms of this Agreement.

Section 5.07 Maintenance of Property. The Borrower shall, and shall cause each
of its Restricted Subsidiaries to, maintain their owned, leased, or operated
Property in good condition and repair (normal wear and tear excepted) and shall
abstain, and cause each of its Restricted Subsidiaries to abstain from,
knowingly or willfully permitting the commission of waste or other injury,
destruction, or loss of natural resources, or the occurrence of pollution,
contamination, or any other condition in, on or about the owned, leased or
operated Property involving the Environment that could reasonably be expected to
result in Response activities and that could reasonably be expected to cause a
Material Adverse Change.

Section 5.08 Agreement to Pledge. The Borrower shall, and shall cause each
Restricted Subsidiary to, grant to the Administrative Agent an Acceptable
Security Interest in any Property of the Borrower or any Restricted Subsidiary
now owned or hereafter acquired promptly after receipt of a written request from
the Administrative Agent; provided that (a) unless an Event of Default has
occurred and is continuing and other than as provided in clause (c) below, in no
event shall the Administrative Agent be permitted to request or the Borrower be
required to grant an Acceptable Security Interest in any Oil and Gas Properties
that exceeds 90% (by value) of the PV-10 of all of the Borrower’s and its
Restricted Subsidiaries’ Proven Reserves and Oil and Gas Properties, (b) the
Borrower shall cause the Administrative Agent to, at all times and without any
requirement of a written request from the Administrative Agent, have an
Acceptable Security Interest in at least 90% (by value) of the PV-10 of all

 

74



--------------------------------------------------------------------------------

of the Borrower’s and its Restricted Subsidiaries’ Proven Reserves and Oil and
Gas Properties, (c) the Borrower shall cause the Administrative Agent to, at all
times and without any requirement of a written request from the Administrative
Agent, have an Acceptable Security Interest in all of the Borrower’s and its
Restricted Subsidiaries’ Oil and Gas Properties located in Kingfisher County,
Oklahoma, (d) the Borrower shall not be required to grant a Lien encumbering
more than 66% of the outstanding Voting Securities in any Foreign Subsidiary
unless the granting of such Lien would not result in a material adverse Tax
consequence to the Borrower or any of its Restricted Subsidiaries, and (e) the
Borrower shall not be required to grant a Lien encumbering Equity Interests of
Unrestricted Subsidiaries that are scheduled as provided in the Security
Agreement. If an Event of Default has occurred and is continuing, the
Administrative Agent is permitted to request, and the Borrower shall be required
to promptly (but in any event within three Business Days after Administrative
Agent delivers the Borrower a form of Mortgage for such Oil and Gas Properties
(other than any exhibits or schedules thereto)) grant an Acceptable Security
Interest in substantially all of the Borrower’s and its Restricted Subsidiaries’
Oil and Gas Properties (whether or not such Oil and Gas Properties constitute
Proven Reserves). Such form of Mortgage shall reaffirm any Acceptable Security
Interest granted in any Oil and Gas Property prior thereto.

Section 5.09 Use of Proceeds. The Borrower shall use the proceeds of the
Advances and Letters of Credit for working capital and other general corporate
purposes of the Borrower, provided that the Borrower will not use any proceeds
for the purpose of purchasing or carrying directly or indirectly any margin
stock or for any other purpose which would constitute this transaction a
“purpose credit” within the meaning of Regulation U.

Section 5.10 Title Evidence. Concurrently with each redetermination of the
Borrowing Base pursuant to Sections 2.02(b), (c), or (e), or at such other times
as reasonably requested by the Administrative Agent, the Borrower shall take
such actions and execute and deliver such documents and instruments as the
Administrative Agent shall require to ensure that the Administrative Agent
shall, at all times, have received satisfactory title information (including, if
requested, supplemental or new title opinions addressed to it), which title
information (a) shall collectively cover at least 80% of the present value of
the Proven Reserves of the Borrower and its Restricted Subsidiaries as
determined by the Administrative Agent, (b) shall be in form and substance
acceptable to the Administrative Agent in its sole discretion, and (c) if
requested by the Administrative Agent, shall include opinions regarding the
before payout and after payout ownership interests held by the Borrower and the
Borrower’s Restricted Subsidiaries for all wells located on the Oil and Gas
Properties covered thereby as to the ownership of Oil and Gas Properties of the
Borrower and its Restricted Subsidiaries.

Section 5.11 Further Assurances; Cure of Title Defects. The Borrower shall, and
shall cause each Restricted Subsidiary to, cure promptly any defects in the
creation and issuance of the Notes and the execution and delivery of the
Security Instruments and this Agreement. The Borrower hereby authorizes the
Lenders or the Administrative Agent to file any financing statements without the
signature of the Borrower to the extent permitted by applicable law in order to
perfect or maintain the perfection of any security interest granted under any of
the Loan Documents. The Borrower at its expense will, and will cause each
Restricted Subsidiary to, promptly execute and deliver to the Administrative
Agent upon its reasonable request all such other documents, agreements and
instruments to comply with or accomplish the covenants and agreements of the
Borrower, or any Restricted Subsidiary, as the case may be, in the Security
Instruments and this Agreement, or to further evidence and more fully describe
the collateral intended as security for the Obligations, or to correct any
omissions in the Security Instruments, or to state more fully the security
obligations set out herein or in any of the Security Instruments, or to perfect,
protect or preserve any Liens created pursuant to any of the Security
Instruments, or to make any recordings, to file any notices or obtain any
consents, all as may be necessary or appropriate in connection therewith or to
enable the Administrative Agent to exercise and enforce its rights and remedies
with

 

75



--------------------------------------------------------------------------------

respect to any Collateral. Within 60 days after (a) a request by the
Administrative Agent or the Lenders to cure any title defects or exceptions that
are not Permitted Liens raised by such information or (b) a notice by the
Administrative Agent that the Borrower has failed to comply with Section 5.10
above, the Borrower shall (i) cure such title defects or exceptions that are not
Permitted Liens or substitute acceptable Oil and Gas Properties with no title
defects or exceptions except for Permitted Liens covering Collateral of an
equivalent value and (ii) deliver to the Administrative Agent satisfactory title
evidence (including supplemental or new title opinions meeting the foregoing
requirements) in form and substance acceptable to the Administrative Agent in
its reasonable business judgment as to the Borrower’s and its Restricted
Subsidiaries’ ownership of such Oil and Gas Properties and the Administrative
Agent’s Liens and security interests therein as are required to maintain
compliance with Section 5.10. If, within such 60-day period, the Borrower fails
to cure any such title defect or exception as required under the foregoing
clause (a) or fails to deliver the title evidence required under the foregoing
clause (b), such failure shall not be a Default (other than if such failure
otherwise constitutes a Default under Section 7.01(k)), but instead the
Administrative Agent shall have the right to exercise the following remedy in
its sole discretion from time to time, and any failure to so exercise this
remedy at any time shall not be a waiver as to future exercise of the remedy by
the Administrative Agent. To the extent that the Administrative Agent is not
satisfied with title to any portion of any Oil and Gas Property after such
60-day period has elapsed, such unacceptable Oil and Gas Property shall not
count towards the 80% requirement under Section 5.10 above, and the
Administrative Agent may send a notice to the Borrower and the Lenders that the
then effective Borrowing Base shall be reduced by an amount as determined by the
Administrative Agent or, if elected by the Required Lenders, by the Required
Lenders, to cause the Borrower to be in compliance with the requirement to
provide acceptable title information on 80% (by value) of the Borrower’s and its
Restricted Subsidiaries’ Oil and Gas Properties. This new Borrowing Base shall
become effective immediately after receipt of such notice. If the Borrowing Base
is reduced pursuant to this Section 5.11 and such a reduction causes a Borrowing
Base Deficiency, then (x) Borrower shall prepay the Advances or make deposits
into the Cash Collateral Account to provide cash collateral for the Letters of
Credit, in three consecutive monthly installments each equal to one-third of
such Borrowing Base Deficiency with the first such installment due 30 days after
the date such deficiency notice is received by the Borrower from the
Administrative Agent and each following installment due 30 days after the
preceding installment, with each prepayment of Advances accompanied by accrued
interest on the amount prepaid to the date of such prepayment and amounts, if
any, required to be paid pursuant to Section 2.12 as a result of such prepayment
being made on such date, and (y) such title defect or exception giving rise to
such Borrowing Base reduction shall not constitute an Event of Default hereunder
(other than to the extent it constitutes a Default under Section 7.01(k)),
unless such title defect or exception is prohibited under Section 6.01. For the
avoidance of doubt and for all purposes under this Agreement, if title to any of
the Oil and Gas Property of the Borrower or Restricted Subsidiary (or any
material part thereof) shall become the subject matter of litigation before any
Governmental Authority or arbitrator that could reasonably be expected to result
in a Material Adverse Change with respect to the Borrower’s or such Restricted
Subsidiary’s title to such Oil and Gas Properties, taken as a whole, then such
litigation may be deemed to be a title defect or exception that is not a
Permitted Lien regardless of whether the Borrower’s or such Restricted
Subsidiary’s record title is then effected.

Section 5.12 Material Agreements. The Borrower shall, and shall cause each
Restricted Subsidiary to, comply with all material terms, conditions, or
covenants of any material contract or agreement to which the Borrower, or any of
its Restricted Subsidiaries is a party or by which they or their Properties may
be bound except to the extent where the failure to do so could not reasonably be
expected to cause a Material Adverse Change.

Section 5.13 Leases; Development and Maintenance. The Borrower will, and will
cause its Restricted Subsidiaries to, except to the extent failure to do any of
the matters set forth below would not have a Material Adverse Change: (a) pay
and discharge promptly, or cause to be paid and discharged

 

76



--------------------------------------------------------------------------------

promptly, all rentals, delay rentals, royalties, overriding royalties, payments
out of production and other indebtedness or obligations accruing under, and
perform or cause to be performed each and every act, matter or thing required by
each and all of, the oil and gas leases and all other agreements and contracts
constituting or affecting the Oil and Gas Properties of the Borrower and its
Restricted Subsidiaries (except where the amount thereof is being contested in
good faith by appropriate proceedings), (b) do all other things necessary to
keep unimpaired its rights thereunder and prevent any forfeiture thereof or
default thereunder, and operate or cause to be operated such Properties as a
prudent operator would in accordance with industry standard practices and in
compliance with all applicable proration and conservation Legal Requirements and
any other Legal Requirements of every Governmental Authority, whether state,
federal, municipal or other jurisdiction, from time to time constituted to
regulate the development and operations of oil and gas properties and the
production and sale of oil, gas and other Hydrocarbons therefrom, and
(c) maintain (or cause to be maintained) the Leases, wells, units and acreage to
which the Oil and Gas Properties of the Borrower and its Restricted Subsidiaries
pertain in a prudent manner consistent with industry standard practices.

Section 5.14 Designations with Respect to Subsidiaries.

(a) Any newly acquired or formed Subsidiary shall be deemed a Restricted
Subsidiary unless designated by Borrower as an Unrestricted Subsidiary in
accordance with the terms of this Section 5.14(a).

(i) The Borrower may not acquire or form any such new Restricted Subsidiary nor
may it designate any Unrestricted Subsidiary as a Restricted Subsidiary unless
each of the following conditions are satisfied:

(A) immediately before and after giving effect to such acquisition, formation or
designation of a Restricted Subsidiary, no Default or Event of Default shall
exist and be continuing;

(B) after giving effect to such acquisition, formation or designation of a
Restricted Subsidiary, the Borrower would be permitted to incur at least $1 of
additional Debt in accordance with the provisions of Section 6.02;

(C) contemporaneously with the acquisition, formation or designation of a
Restricted Subsidiary, such Restricted Subsidiary shall execute and deliver to
the Administrative Agent a Guaranty, a Pledge Agreement, a Security Agreement,
and a Mortgage, and such other Security Instruments as the Administrative Agent
or the Majority Lenders may reasonably request and the equity holder of such
Subsidiary executing and delivering to the Administrative Agent a Pledge
Agreement (or supplement to an existing Pledge Agreement) pledging 100% of the
Equity Interest of such Subsidiary (or such lesser percentage pursuant to
Section 5.08(d)) along with the certificates pledged thereby, if any, and
appropriately executed powers in blank, if applicable;

(D) contemporaneously with the acquisition, formation or designation of a
Restricted Subsidiary, the Borrower or such Restricted Subsidiary shall have
delivered such certificates, opinions of counsel, title opinions, or other
documents as the Administrative Agent may reasonably request relating to such
Restricted Subsidiary; and

(E) the Borrower shall otherwise be in compliance with Section 5.08.

 

77



--------------------------------------------------------------------------------

(ii) The Borrower shall deliver to the Administrative Agent and each Bank,
within 20 Business Days after any such acquisition, formation or designation, a
certificate of a Responsible Officer of Borrower stating the effective date of
such designation and stating that the foregoing conditions have been satisfied.
Such certificate shall be accompanied by a schedule setting forth in reasonable
detail the calculations demonstrating compliance with such conditions, where
appropriate.

(iii) Notwithstanding anything herein to the contrary, at no time shall any
Subsidiary be an Unrestricted Subsidiary if it is a “restricted subsidiary” for
purposes of any indenture, credit agreement or similar agreement that contains
the concept of “restricted” and “unrestricted” subsidiaries or otherwise
provides a guarantee of, or provides collateral security for, the obligations
thereunder.

(b) The Borrower shall not designate any Restricted Subsidiary as an
Unrestricted Subsidiary.

(c) In the case of the acquisition, formation or designation of a Restricted
Subsidiary, such new Restricted Subsidiary shall be deemed to have made or
acquired all Investments owned by it and incurred all Debt and other obligations
owing by it and all Liens to which it or any of its properties are subject, on
the date of such designation, acquisition, or formation.

Section 5.15 Designation of Senior Debt. The Borrower shall, and shall cause
each Restricted Subsidiary to, designate all Obligations as “designated senior
indebtedness” under any subordinated note or indenture documents applicable to
it, to the extent provided for therein, including but not limited to the Senior
Unsecured Notes.

Section 5.16 Anti-Corruption Laws; Sanctions. The Borrower shall, and shall
cause each Restricted Subsidiary to, maintain in effect and enforce policies and
procedures designed to ensure compliance by each Loan Party and its respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

ARTICLE VI

NEGATIVE COVENANTS

So long as any amount under any Loan Document shall remain unpaid, any Letter of
Credit shall remain outstanding, or any Lender shall have any Commitment, the
Borrower agrees, unless the Majority Lenders otherwise consent in writing, to
comply with the following covenants.

Section 6.01 Liens, Etc. The Borrower shall not create, assume, incur, or suffer
to exist, or permit any of its Restricted Subsidiaries to create, assume, incur,
or suffer to exist, any Lien on or in respect of any of its Property whether now
owned or hereafter acquired, or assign any right to receive income, except that
the Borrower and its Restricted Subsidiaries may create, incur, assume, or
suffer to exist:

(a) Liens granted under a Loan Document and securing the Obligations;

(b) [reserved;]

(c) purchase money Liens or purchase money security interests upon or in any
equipment acquired or held by the Borrower or any of its Restricted Subsidiaries
in the ordinary course of business prior to or at the time of the Borrower’s or
such Restricted Subsidiary’s acquisition of such equipment; provided that, the
Debt secured by such Liens (i) was incurred solely for the purpose of financing
the acquisition of such equipment, and does not exceed the aggregate purchase
price of such equipment, (ii) is secured only by such equipment and not by any
other Properties of the Borrower or its Restricted Subsidiaries, and (iii) is
permitted under Section 6.02(e);

 

78



--------------------------------------------------------------------------------

(d) Liens securing Capital Leases; provided that the Debt secured by such Liens
(i) is secured only by the Property leased under such Capital Leases and not any
other Properties of the Borrower or any of its Restricted Subsidiaries and
(ii) is permitted under Section 6.02(e);

(e) Liens for Taxes, assessments, or other governmental charges or levies not
yet due or that (provided foreclosure, sale, or other similar proceedings shall
not have been initiated) are being contested in good faith by appropriate
proceedings, and such reserve as may be required by GAAP shall have been made
therefor;

(f) Liens in favor of vendors, carriers, warehousemen, repairmen, mechanics,
workmen, materialmen, construction, or similar Liens arising by operation of law
in the ordinary course of business in respect of obligations that are not yet
due or that are being contested in good faith by appropriate proceedings,
provided that such reserve as may be required by GAAP shall have been made
therefor;

(g) Liens to operators and non-operators under joint operating agreements
arising in the ordinary course of the business of the Borrower or the relevant
Restricted Subsidiary to secure amounts owing, which amounts are not yet due or
are being contested in good faith by appropriate proceedings, if such reserve as
may be required by GAAP shall have been made therefor;

(h) royalties, overriding royalties, net profits interests, production payments,
reversionary interests, calls on production, preferential purchase rights and
other burdens on or deductions from the proceeds of production, that do not
secure Debt for borrowed money and that are taken into account in computing the
net revenue interests and working interests of the Borrower or any of its
Restricted Subsidiaries warranted in the Security Instruments or in this
Agreement;

(i) Liens arising in the ordinary course of business out of pledges or deposits
under workers’ compensation laws, unemployment insurance, old age pensions or
other social security or retirement benefits, or similar legislation or to
secure public or statutory obligations of the Borrower;

(j) Liens arising under operating agreements, unitization and pooling agreements
and orders, farmout agreements, gas balancing agreements and other agreements,
in each case that are customary in the oil, gas and mineral production business
and that are entered into in the ordinary course of business that are taken into
account in computing the net revenue interests and working interests of the
Borrower or any of its Restricted Subsidiaries warranted in the Security
Instruments or in this Agreement, to the extent that any such Lien referred to
in this clause does not materially impair the use of the Property covered by
such Lien for the purposes for which such Property is held by the Borrower or
any Restricted Subsidiary or materially impair the value of such Property
subject thereto;

(k) easements, rights-of-way, restrictions, and other similar encumbrances, and
minor defects in the chain of title that are customarily accepted in the oil and
gas financing industry, including in respect of surface operations or for
pipelines or power lines, none of which materially interfere with the ordinary
conduct of the business of Borrower or any Restricted Subsidiary or materially
detract from the value or use of the Property to which they apply;

(l) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(f);

 

79



--------------------------------------------------------------------------------

(m) rights reserved to or vested in any Governmental Authority to control or
regulate any Property of the Borrower or any of its Restricted Subsidiaries, or
to use such Property; provided that, such rights (a) could not reasonably be
expected to materially impair the use of such Property for the purpose for which
it is held by the Borrower or any such Restricted Subsidiary and (b) could not
reasonably be expected to materially diminish the value of such Property;

(n) [reserved];

(o) Liens encumbering cash, cash equivalents, and certificates of deposits, and
security in the form of letters of credit, in any case, arising in the ordinary
course of business to secure the Debt permitted under Section 6.02(g) below; and

(p) Liens not otherwise permitted in this Section 6.01 so long as (i) such Liens
do not encumber Oil and Gas Properties and (ii) the aggregate amount of
obligations secured thereby shall not exceed $5,000,000.

Section 6.02 Debts, Guaranties, and Other Obligations. The Borrower shall not,
and shall not permit any of its Restricted Subsidiaries to, create, assume,
suffer to exist, or in any manner become or be liable in respect of, any Debt
except:

(a) Debt of the Borrower and its Restricted Subsidiaries under the Loan
Documents;

(b) Debt listed on Part A of Schedule 4.05 and any renewals, extensions, or
replacements thereof; provided that the amount of such Debt may not be
increased;

(c) [reserved];

(d) Debt in the form of obligations for the deferred purchase price of Oil and
Gas Property acquired in the ordinary course of business and incurred after
November 14, 2007, which (i) is not yet past due and payable or is being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP have been established; (ii) is payable solely
out of production revenues generated from the purchased Oil and Gas Properties;
(iii) is due if, and only if, prices for crude oil or natural gas, as
applicable, exceed certain thresholds agreed to between the seller and the
buyer; (iv) cannot be accelerated or demanded for any reason unless and until
such Debt becomes due as permitted in clause (iii) above; and (v) does not
accrue any interest; provided that, the aggregate amount of Debt incurred by the
Borrower and its Subsidiaries as permitted under this paragraph (d) shall not
exceed $20,000,000;

(e) Debt secured by the Liens permitted under paragraphs (c) or (d) of
Section 6.01 in an aggregate outstanding amount not to exceed $20,000,000 at any
time;

(f) Debt under Hedge Contracts that are not prohibited by the terms of
Section 6.14; provided that (i) such Debt shall not be secured, other than such
Debt owing to Swap Counterparties which are secured under the Loan Documents,
(ii) such Debt shall not obligate the Borrower or any of its Subsidiaries to any
margin call requirements, and (iii) the deferred premium payments associated
with such Hedge Contracts shall be limited to the deferred premium payments for
put option contracts which are secured under the Loan Documents; provided that,
the sum of (A) aggregate outstanding amount of such deferred premium payments
plus (B) the outstanding unsecured Debt permitted under clause (n) below, shall
not exceed $15,000,000;

 

80



--------------------------------------------------------------------------------

(g) Debt consisting of sureties or bonds provided to any Governmental Authority
or other Person and assuring payment of contingent liabilities of the Borrower
or any of its Restricted Subsidiaries in connection with the operation of the
Oil and Gas Properties, including with respect to plugging, facility removal and
abandonment of its Oil and Gas Properties;

(h) Debt of the Borrower to any Restricted Subsidiary and of any Restricted
Subsidiary to the Borrower or any other Restricted Subsidiary; provided that,
such Debt is fully subordinated to the Obligations on terms acceptable to the
Administrative Agent;

(i) Debt representing deferred compensation to employees, consultants or
independent contractors of the Borrower and its Restricted Subsidiaries incurred
in the ordinary course of business in an aggregate amount not to exceed
$10,000,000;

(j) (i) Senior Unsecured Notes and the guaranties given by Restricted
Subsidiaries with respect thereto outstanding on the Effective Date, and
(ii) any Refinancing Debt with respect to the Debt referred in the preceding
clause (i);

(k) [reserved];

(l) (i) Additional Subordinated Debt that is Specified Additional Subordinated
Debt, and the guaranties given by Restricted Subsidiaries with respect thereto;
provided that, (A) the Borrowing Base is reduced if and to the extent required
by Section 2.02(e), (B) no Borrowing Base Deficiency or Event of Default has
occurred and is continuing at the time of such issuance, and (C) the Debt
Incurrence Proceeds thereof shall be applied to make the payments, if any,
required under Section 2.05(b)(ii), and (ii) any Refinancing Debt with respect
to the Debt referred in the preceding clause (i);

(m) Banking Services Obligations secured under the Loan Documents;

(n) Other unsecured Debt which does not require the payment of interest or fees
in cash; provided that, the sum of (i) the aggregate outstanding principal
amount of such unsecured Debt plus (ii) the aggregate outstanding amount of the
deferred premium payments permitted under clause (f) above, shall not exceed
$15,000,000.

Section 6.03 Agreements Restricting Liens and Distributions. The Borrower shall
not, nor shall it permit any of its Restricted Subsidiaries to, create, incur,
assume or permit to exist any contract, agreement or understanding (other than
this Agreement and the Security Instruments) that in any way prohibits or
restricts the granting, conveying, creation or imposition of any Lien on any of
its Property, whether now owned or hereafter acquired, to secure the Obligations
or restricts any Restricted Subsidiary from paying dividends to the Borrower, or
that requires the consent of or notice to other Persons in connection therewith;
provided, that the foregoing shall not apply to (i) restrictions and conditions
imposed by Legal Requirements, (ii) customary restrictions or conditions imposed
by any agreement relating to other secured Debt permitted by this Agreement if
such restrictions or conditions apply only to the Property securing such Debt,
and (iii) restrictions on the granting, conveying, creation or imposition of any
Lien to secure the Obligations contained in any agreement or instrument
governing secured Additional Subordinated Debt so long as such are satisfactory
to the Administrative Agent and the Majority Lenders.

 

81



--------------------------------------------------------------------------------

Section 6.04 Merger or Consolidation; Asset Sales; Hedge Terminations.

(a) (i) Without the consent of all the Lenders (other than a Defaulting Lender),
the Borrower shall not merge or consolidate with or into any other Person other
than (x) with a Restricted Subsidiary with the Borrower being the surviving
entity; provided that at the time thereof and immediately after giving effect
thereto no Default shall have occurred and the Administrative Agent shall
continue to have an Acceptable Security Interest in the Collateral, and
(y) pursuant to a Conversion Transaction; provided that, at the time thereof and
immediately after giving effect thereto, (1) no Default shall have occurred,
(2) the Administrative Agent shall have received written notice and description
of such Conversion Transaction at least 90 days prior (or such shorter time
period acceptable to the Administrative Agent in its sole discretion) to the
consummation of such Conversion Transaction, (3) the Administrative Agent shall
have received all documentation and other information that is required by
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act, at least 10 Business Days’ prior to the consummation of such
Conversion Transaction, (4) the Administrative Agent shall have received an
assumption agreement in form and substance reasonably satisfactory to the
Administrative Agent confirming the continuing obligations of the Borrower under
each Loan Document to which it is a party and such other documents, filings and
agreements necessary to maintain an Acceptable Security Interest in the
Collateral, (5) the Administrative Agent shall have a certificate, as of the
date acceptable to the Administrative Agent, of a Responsible Officer or the
secretary or an assistant secretary of the Borrower (after giving effect to the
Conversion Transaction) certifying (A) true and complete copy of the resolutions
of the board of directors or managers (or other applicable governing body) of
the Borrower approving the Loan Documents to which it is a party and authorizing
the entering into of any Loan Document in connection with the assignment
referred to in the preceding clause (4), (B) true and complete copy of the
articles or certificate (as applicable) of incorporation (or formation) of the
Borrower certified by the Secretary of State for the state of incorporation (or
formation), (C) true and complete copy of the bylaws or other governing
documents of the Borrower, (D) the names and true signatures of officers of the
Borrower authorized to sign the Loan Documents to which the Borrower is a party,
including notices, and (E) true and complete copy of certificate of good
standing for the Borrower in the state of its incorporation (or formation),
which good standing certificate shall be in effective on the date of such
officer’s certificate, (6) as requested by the Administrative Agent, the
Administrative Agent shall have received an opinion of counsel in form and
substance satisfactory to the Administrative Agent covering the matters set
forth in Exhibit K, and (7) the Administrative Agent shall have continue to have
an Acceptable Security Interest in the Collateral. (ii) The Borrower shall not
permit any of its Restricted Subsidiaries to merge or consolidate with or into
any other Person other than the merger of a Restricted Subsidiary into the
Borrower pursuant to the immediately preceding sentence or another Restricted
Subsidiary; provided that at the time thereof and immediately after giving
effect thereto no Default shall have occurred and the Administrative Agent shall
continue to have an Acceptable Security Interest in the Collateral.

(b) The Borrower shall not, nor shall it permit any of its Restricted
Subsidiaries to make any Disposition or effect any Hedge Event other than:

(i) the sale of Hydrocarbons or Liquid Investments in the ordinary course of
business;

(ii) the Disposition of equipment that is (A) obsolete, worn out, depleted or
uneconomic and disposed of in the ordinary course of business, (B) no longer
necessary for the business of such Person, or (C) contemporaneously replaced by
equipment of at least comparable value and use;

(iii) the Disposition of Property to the Borrower or to a Subsidiary Guarantor;
provided that at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing and the Administrative Agent shall
continue to have an Acceptable Security Interest in the Collateral;

 

82



--------------------------------------------------------------------------------

(iv) if no Event of Default then exists or would result therefrom, (A) the
Disposition of Property which does not constitute Proven Reserves and does not
constitute Collateral or is not otherwise required under this Agreement to be
Collateral; and (B) the Disposition of Oil and Gas Properties which do not
constitute Proven Reserves and are Disposed of pursuant to the Bayou City JDA
under which such applicable third party is obligated to provide the necessary
fundings to drill, complete or equip wells pertaining to such Oil and Gas
Properties (it being understood and agreed that the Administrative Agent may,
pursuant to Section 8.08(b) below, provide lien releases applicable to such Oil
and Gas Properties in advance of actual Disposition thereof under the Bayou City
JDA);

(v) if no Event of Default then exists or would result therefrom, any Triggering
Event (other than a Triggering Event that is part of a Permitted Asset Swap) so
long as each of the following conditions are met: (A) if applicable, the
Borrowing Base is reduced as required under Section 2.02(e)(ii), (B) at the time
of and immediately after giving effect thereto, and after giving effect to any
prepayments and deposits of cash collateral required under Section 2.05(b)(iii),
no Borrowing Base Deficiency exists, (C) 100% of the consideration received in
respect of such Triggering Event shall be cash or cash equivalents, (D) the
consideration received in respect of a Disposition shall be equal to or greater
than the fair market value of the Oil and Gas Properties or Equity Interests of
Restricted Subsidiary being Disposed of (as reasonably determined by the
Borrower and, if requested by the Administrative Agent, the Borrower shall
deliver a certificate of a Responsible Officer of the Borrower certifying to
that effect), and (E) if any such Disposition is of the Equity Interests in a
Restricted Subsidiary, such Disposition shall include all the Equity Interests
of such Restricted Subsidiary owned by the Borrower and its Subsidiaries; and

(vi) if no Event of Default then exists or would result therefrom, the
Disposition of Oil and Gas Properties made by the Borrower or any Restricted
Subsidiary (including a Triggering Event) in exchange for other Oil and Gas
Properties so long as each of the following conditions are met (such exchange, a
“Permitted Asset Swap”): (A) such exchange is made with a Person (the
“transferee”) that is not an Affiliate of any Loan Party or any Subsidiary,
(B) such exchange does not include any consideration (cash or otherwise) paid to
such transferee other than the Oil and Gas Properties being Disposed of, (C) if
the Oil and Gas Properties being Disposed of are Collateral, then the Oil and
Gas Properties received shall also be pledged as Collateral pursuant to
Mortgages, (D) if a Triggering Event is involved in such exchange, if
applicable, the Borrowing Base is reduced as required under Section 2.02(e)(ii),
(E) at the time of and immediately after giving effect thereto, and after giving
effect to any prepayments and deposits of cash collateral required under
Section 2.05(b)(iii), no Borrowing Base Deficiency exists, (F) if a Triggering
Event is involved in such exchange, either (y) 100% of the consideration
received in respect of such Triggering Event shall be cash or cash equivalents
or (z) at the time of and immediately after giving effect thereto, and after
giving effect to any prepayments and deposits of cash collateral required under
Section 2.05(b)(iii), the aggregate Unused Commitment Amount of all the Lenders
is equal to or greater than 10% of the aggregate amount of the then effective
Commitments of all the Lenders, (G) if any such Disposition is of the Equity
Interests in a Restricted Subsidiary, such Disposition shall include all the
Equity Interests of such Restricted Subsidiary owned by the Borrower and its
Subsidiaries, and (H) the fair market value of the Disposed Oil and Gas
Properties are substantially equivalent to the fair market value of the received
Oil and Gas Properties (in any case, as reasonably determined by the board of
directors or the equivalent governing body of the Borrower, or its designee,
and, if requested by the Administrative Agent, the Borrower shall deliver a
certificate of a Responsible Officer of the Borrower certifying to that effect);

(vii) Dispositions permitted under Section 6.05; and

 

83



--------------------------------------------------------------------------------

(viii) the Disposition of Properties not otherwise permitted under this
Section 6.04; provided that, the aggregate value of such Properties disposed of
under this clause (vii) shall not exceed $5,000,000.

Section 6.05 Restricted Payments. The Borrower shall not, nor shall it permit
any of its Restricted Subsidiaries to, make any Restricted Payments, except
that:

(a) the Restricted Subsidiaries may make Restricted Payments to the Borrower or
to any Subsidiary Guarantor;

(b) if the Borrower has delivered the required financial statements, Compliance
Certificate and other items required under Section 5.06(a) or (b) for a fiscal
quarter end (the “Subject Quarter”), commencing with the fiscal quarter ending
June 30, 2018, the Borrower may make cash Restricted Payments in the period from
the time such last item is delivered to the date the Borrower is required to
deliver financial statements, Compliance Certificate and other items under
Section 5.06(a) or (b) for the subsequent fiscal quarter end (such period being
the “Distribution Period”) so long as: (i) the Compliance Certificate delivered
for the Subject Quarter includes a detailed calculation of the Excess Cash Flow
for such Subject Quarter, (ii) the aggregate amount of Restricted Payments
(including such Restricted Payment) made in such Distribution Period does not
exceed the Excess Cash Flow for such Subject Quarter, (iii) both before and
after giving effect to the making of such Restricted Payment, no Default has
occurred and is continuing, (iv) both before and after giving effect to the
making of such Restricted Payment, the pro forma Leverage Ratio for such Subject
Quarter end shall be less than 3.00 to 1.00, and (v) both before and after
giving effect to the making of such Restricted Payment, aggregate Unused
Commitment Amounts is equal to or greater than 20% of the aggregate Commitments
then in effect;

(c) the Borrower and its Restricted Subsidiaries may make Restricted Payments in
cash to the Parent Company, any direct or indirect parent of the Borrower, or
the General Partner the proceeds of which will be used solely to pay
(i) operating expenses and other corporate overhead costs (including
administrative, legal, accounting, and similar expenses payable to third
parties) that are reasonable and customary and incurred in the ordinary course
of business and (ii) any reasonable and customary indemnification claims made by
members of the board of directors (or equivalent governing body) or officers,
employees, directors, managers, consultants, or independent contractors of the
Parent Company, any direct or indirect parent of the Borrower, or the General
Partner, but in each of the foregoing clause (i) and (ii), only to the extent
such expenses are directly attributable to the ownership or operations of the
Borrower and its Restricted Subsidiaries;

(d) the Borrower may make Restricted Payments to any direct or indirect parent
entity for the sole purpose of allowing such parent entity to (i) make Permitted
Tax Distributions so long as no Event of Default arising under Sections 7.01(a)
or (e) exists, and (ii) pay the obligations under that certain Tax Receivable
Agreement dated as of February 9, 2018, among Parent Company, SRII Opco, LP, a
Delaware limited partnership, Riverstone VI Alta Mesa, L.P., a Delaware
partnership, and High Mesa Holdings LP; and

(e) the Borrower may make Restricted Payments to any direct or indirect parent
entity for the sole purpose of such parent entity applying such Restricted
Payment proceeds to make direct or indirect loan or capital contribution to
Kingfisher; provided that such Restricted Payments shall be permitted only if
(i) such Restricted Payments are made within six (6) months of the closing of
the Merger Transaction, (ii) the aggregate amount of such Restricted Payments,
when combined with all intercompany loans made (or to be made concurrently with
any such Restricted Payment) by the Borrower to Kingfisher pursuant to
Section 6.06(e), does not exceed $300,000,000, and (iii) both immediately before
and after each such Restricted Payment is made, there are no Advances
outstanding.

 

84



--------------------------------------------------------------------------------

Section 6.06 Investments. The Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries to, make or permit to exist any loans, advances, or
capital contributions to, or make any investment in (including, without
limitation, the making of any Acquisition), or purchase or commit to purchase
any stock or other securities or evidences of indebtedness of or interests in
any Person, except:

(a) Liquid Investments;

(b) trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms;

(c) loans, advances, and investments by the Borrower in and to Restricted
Subsidiaries and investments, loans and advances by Restricted Subsidiaries in
and to other Restricted Subsidiaries and the Borrower;

(d) creation of any additional Restricted Subsidiaries in compliance with
Section 6.16;

(e) intercompany loans from the Borrower to Kingfisher; provided that such loans
shall be permitted only if (i) such intercompany loans are made within six
(6) months of the closing of the Merger Transaction, (ii) the aggregate amount
of such intercompany loans, when combined with all Restricted Payments made (or
to be made concurrently with any such intercompany loan) pursuant to
Section 6.05(e), does not exceed $300,000,000, and (iii) both immediately before
and after each such intercompany loan is made, there are no Advances
outstanding;

(f) investments in farm-outs, farm-ins, joint ventures, area of mutual interest
agreements, gathering systems, processing systems, pipelines or other similar
arrangements, in each case, so long as (i) such Investment is usual and
customary in the oil and gas exploration and production business located within
the geographic boundaries of the United States of America, (ii) such Investment
is directly in Oil and Gas Properties or in an asset (such as pipelines,
gathering systems or processing facilities) which services or otherwise directly
impacts the Borrower’s and Restricted Subsidiaries Oil and Gas Properties, and
(iii) the Borrower would otherwise be in compliance with Section 6.10 after
giving effect to such Investment; and

(g) other investments, loans or advances not otherwise permitted by this
Section 6.06 in an aggregate amount not to exceed $10,000,000 at any time.

Section 6.07 Affiliate Transactions. The Borrower shall not, nor shall it permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into or
permit to exist any transaction or series of transactions (including, but not
limited to, the purchase, sale, lease or exchange of Property, the making of any
investment, the giving of any guaranty, the assumption of any obligation or the
rendering of any service) with any of their Affiliates (other than transactions
among the Borrower and its Restricted Subsidiaries) unless such transaction or
series of transactions is on terms no less favorable to the Borrower or the
Restricted Subsidiary, as applicable, than those that could be obtained in a
comparable arm’s length transaction with a Person that is not such an Affiliate,
except the restrictions in this Section 6.07 shall not apply to:

(a) that certain Management Services Agreement dated as of February 9, 2018,
between the Borrower and High Mesa, Inc., substantially in such form provided to
the Administrative Agent prior to the Effective Date;

 

85



--------------------------------------------------------------------------------

(b) that certain Management Services Agreement dated as of February 9, 2018,
between the Borrower and Kingfisher, substantially in such form provided to the
Administrative Agent prior to the Effective Date; and

(c) Restricted Payments permitted under Section 6.05.

Section 6.08 Compliance with ERISA. The Borrower shall not, nor shall it permit
any of its Restricted Subsidiaries to, directly or indirectly, (a) engage in, or
permit any Restricted Subsidiary to engage in, any transaction in connection
with which the Borrower or any Controlled Group member could be subjected to
either a civil penalty assessed pursuant to section 502(c), (i) or (l) of ERISA
or a Tax imposed by Chapter 43 of Subtitle D of the Code; (b) terminate, or
permit any Restricted Subsidiary to terminate, any Plan in a manner, or take any
other action with respect to any Plan, which could result in any liability to
the Borrower or any Controlled Group member to the PBGC; (c) fail to make, or
permit any Restricted Subsidiary to fail to make, full payment when due of all
amounts which, under the provisions of any Plan, agreement relating thereto or
applicable law, the Borrower or any Controlled Group member is required to pay
as contributions thereto; (d) permit to exist, or allow any Restricted
Subsidiary to permit to exist, any accumulated funding deficiency within the
meaning of Section 302 of ERISA or section 412 of the Code, whether or not
waived, with respect to any Plan; (e) permit, or allow any Restricted Subsidiary
to permit, the actuarial present value of the benefit liabilities (as “actuarial
present value of the benefit liabilities” shall have the meaning specified in
section 4041 of ERISA) under any Plan maintained by the Borrower or any
Controlled Group member which is regulated under Title IV of ERISA to exceed the
current value of the assets (computed on a plan termination basis in accordance
with Title IV of ERISA) of such Plan allocable to such benefit liabilities;
(f) assume an obligation to contribute to, or permit any Restricted Subsidiary
to assume an obligation to contribute to, any Multiemployer Plan; (g) acquire,
or permit any Restricted Subsidiary to acquire, an 80% or greater interest in
any Person if such Person sponsors, maintains or contributes to, or at any time
in the six-year period preceding such acquisition has sponsored, maintained, or
contributed to, (1) any Multiemployer Plan, or (2) any other Plan that is
subject to Title IV of ERISA, and in either case, the actuarial present value of
the benefit liabilities under such Plan exceeds the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities, and the withdrawal liability,
if assessed, could reasonably be expected to result in a Material Adverse
Change; (h) incur, or permit any Restricted Subsidiary to incur, a liability to
or on account of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of
ERISA; (i) assume an obligation to contribute to, or permit any Restricted
Subsidiary to assume an obligation to contribute to, any employee welfare
benefit plan, as defined in section 3(1) of ERISA, including, without
limitation, any such plan maintained to provide benefits to former employees of
such entities, that may not be terminated by such entities in their sole
discretion without any material liability; (j) amend or permit any Restricted
Subsidiary to amend, a Plan resulting in an increase in current liability such
that the Borrower or any Controlled Group member is required to provide security
to such Plan under section 401(a)(29) of the Code; or (k) permit to exist any
occurrence of any Reportable Event (as defined in Title IV of ERISA), or any
other event or condition, which presents a material (in the opinion of the
Majority Lenders) risk of such a termination by the PBGC of any Plan that could
reasonably be expected to result in a Material Adverse Change.

Section 6.09 Sale-and-Leaseback. The Borrower shall not, nor shall it permit any
of its Restricted Subsidiaries to, sell or transfer to a Person any Property,
whether now owned or hereafter acquired, if at the time or thereafter the
Borrower or a Restricted Subsidiary shall lease as lessee such Property or any
part thereof or other Property that the Borrower or a Restricted Subsidiary
intends to use for substantially the same purpose as the Property sold or
transferred, except for the sale-and-leaseback of furniture, fixtures, and
equipment not to exceed $5,000,000.

 

86



--------------------------------------------------------------------------------

Section 6.10 Change of Business. The Borrower shall not, nor shall it permit any
of its Restricted Subsidiaries to, make any material change in the character of
its business as an independent oil and gas exploration and production company,
nor will the Borrower or any Restricted Subsidiary operate or carry on business
in any jurisdiction other than the United States, including the Gulf of Mexico.

Section 6.11 Organizational Documents, Name Change; Change in Accounting. The
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
amend, supplement, modify or restate their articles or certificate of
incorporation or formation, limited partnership agreement, bylaws, limited
liability company agreements, or other equivalent organizational documents or
amend its name or change its jurisdiction of incorporation, organization or
formation without prior written notice to, and, if such amendment, supplement,
modification or restatement is adverse to the interest of any Lender Party,
prior consent of, the Administrative Agent. The Borrower and the Guarantors
shall not, and shall not permit any Restricted Subsidiary to, make any
significant change in accounting treatment or reporting practices, except as
required by GAAP (and then subject to Section 1.03), or change the fiscal year
of the Borrower or of any Restricted Subsidiary.

Section 6.12 Use of Proceeds; Letters of Credit.

(a) The Borrower will not permit the proceeds of any Advance or Letters of
Credit to be used for any purpose other than those permitted by Section 5.09.
The Borrower will not engage in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U).
Neither the Borrower nor any Person acting on behalf of the Borrower shall take,
nor permit any of the Borrower’s Restricted Subsidiaries to take any action
which might cause any of the Loan Documents to violate Regulation T, U or X or
any other regulation of the Board of Governors of the Federal Reserve System or
to violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect, including without limitation, the use of the proceeds
of any Advance or Letters of Credit to purchase or carry any margin stock in
violation of Regulation T, U or X. The Borrower shall not permit more than 25%
of the consolidated assets of the Borrower and its Restricted Subsidiaries to
consist of “margin stock” (as each such term is defined or used, directly or
indirectly, in Regulation U).

(b) The Borrower shall not request any Credit Extension, and the Borrower shall
not use, and shall ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, directly or indirectly,
the proceeds of any Credit Extension (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

Section 6.13 Gas Imbalances, Take-or-Pay or Other Prepayments. The Borrower
shall not, nor shall it permit any of its Restricted Subsidiaries to, allow on a
net basis, gas imbalances, take-or-pay or other prepayments with respect to the
Oil and Gas Properties of the Borrower or any Restricted Subsidiary that would
require the Borrower or any Restricted Subsidiary to deliver their respective
Hydrocarbons produced on a monthly basis from such Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor
other than that which do not result in the Borrower or any Restricted Subsidiary
having net aggregate liability in excess of $10,000,000.

 

87



--------------------------------------------------------------------------------

Section 6.14 Limitation on Hedging.

(a) Speculative Purposes. The Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries to purchase, assume, or hold a speculative position in
any commodities market or futures market or enter into any Hedge Contract for
speculative purposes.

(b) Risk Management; Term. The Borrower shall not, nor shall it permit any of
its Restricted Subsidiaries to be party to or otherwise enter into any Hedge
Contract that (i) is entered into for reasons other than as a part of its normal
business operations as a risk management strategy and/or hedge against changes
resulting from market conditions related to the Borrower’s operations or (ii) is
longer than five years in duration.

(c) Additional Limitations on Maximum Hedging. The Borrower shall not, nor shall
it permit any of its Restricted Subsidiaries to, (x) enter into, execute or
otherwise assume any Hydrocarbon Hedge Contract if the aggregate notional
volumes of crude oil, natural gas and natural gas liquids (each measured
separately) covered by the Borrower and its Restricted Subsidiaries’ Hydrocarbon
Hedge Contracts (when aggregated with other all Hydrocarbon Hedge Contracts then
in effect and after giving effect to the Hydrocarbon Hedge Contracts to be
entered into on such date) would exceed the volume limitations set forth below
and for the periods set forth below, and (y) as of each Test Date, allow the
aggregate notional volumes of crude oil, natural gas and natural gas liquids
(each measured separately) covered by the Borrower and its Restricted
Subsidiaries’ Hydrocarbon Hedge Contracts (when aggregated with other all
Hydrocarbon Hedge Contracts then in effect and after giving effect to the
Hydrocarbon Hedge Contracts, if any, to be entered into on such date) to exceed
the volume limitations set forth below and for the periods set forth below:

(i) for each full calendar month during the first twelve calendar months of the
forthcoming sixty full calendar months following the date of determination, the
greatest of (A) 75% of total Forecasted Production (from reserves of crude oil,
natural gas and natural gas liquids (each measured separately)), (B) 85% of
production from total projected Proven Reserves (from reserves of crude oil,
natural gas and natural gas liquids (each measured separately)) (as detailed in
the most recently delivered Engineering Report), and (C) 100% of the highest of
the most recent three prior months’ actual production volume of crude oil,
natural gas liquids and natural gas (each measured separately) (the “Actual
Production”);

(ii) for each full calendar month during the calendar months following the first
twelve calendar months and prior to the last thirty-six full calendar months of
the forthcoming sixty full calendar months following the date of determination,
the greater of (A) 75% of total Forecasted Production (from reserves of crude
oil, natural gas and natural gas liquids (each measured separately)) and (B) 85%
of production from total projected Proven Reserves (from reserves of crude oil,
natural gas and natural gas liquids (each measured separately)) (as detailed in
the most recently delivered Engineering Report); or

(iii) for each full calendar month during the last thirty-six full calendar
months of the forthcoming sixty full calendar months following the date of
determination, the greater of (A) 50% of total Forecasted Production (from
reserves of crude oil, natural gas and natural gas liquids (each measured
separately)) for such month and (B) 75% of production from total projected
Proven Reserves (from reserves of crude oil, natural gas and natural gas liquids
(each measured separately)) for such month (as detailed in the most recently
delivered Engineering Report);

provided that, for purposes of determining compliance with the foregoing
notional volume requirements, volumes attributable to basis differential hedges
shall not be counted except to the extent that such basis differential volumes
exceed the volumes associated with the underlying commodity hedges.

 

88



--------------------------------------------------------------------------------

If, as of any Test Date, the aggregate notional volumes of the Borrower’s and
its Restricted Subsidiaries’ Hydrocarbon Hedge Contracts exceeds or would exceed
the volume limitations set forth in the preceding subsections (i), (ii), or
(iii), then such excess shall not result in a Default but instead the Borrower
shall (A) furnish to Administrative Agent, by no later than 5:00 p.m. (Houston,
Texas, time) on the fifth Business Day following such Test Date, a detailed
calculation of such determination and such excess, in form, and substance
reasonably satisfactory to Administrative Agent, and (B) eliminate and cure such
excess by no later than thirty days after such Test Date (the “Cure Period”) by
(1) furnishing to Administrative Agent an updated Internal Engineering Report in
form and substance reasonably satisfactory to Administrative Agent, and
(2) unless otherwise agreed by the Administrative Agent, terminating, creating
off-setting positions or otherwise unwinding existing commodity hedge contracts
such that, after giving effect thereto and calculated as of the last day of such
Cure Period as if such day was a Test Date, no more than the percentage
limitations of the Borrower’s aggregate Forecasted Production, production from
total projected Proven Reserves, or Actual Production (as applicable) are
subject to the Borrower’s and its Restricted Subsidiaries’ Hydrocarbon Hedge
Contracts, in each case, from reserves of crude oil, natural gas and natural gas
liquids (each measured separately). The Borrower’s failure to provide the
information required in clause (A) above or to eliminate and cure such excess
within the applicable Cure Period as provided in clause (B) above shall result
in an immediate Event of Default.

(d) Hedge Events. The Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries to, effect a Hedge Event in respect of Hydrocarbon Hedge
Contracts that were in effect at the time of the most recent Borrowing Base
determination where the net marked to market economic effect of such Hedge Event
(after taking into account the economic effect of any replacement Hydrocarbon
Hedge Contract entered into by the end of the business day immediately
succeeding the day on which such Hedge Event occurs (each, a “Replacement
Hedging Contract”)) on the date thereof is negative, unless either (a) the net
economic effect of such Hedge Event (after taking into account each Replacement
Hedging Contract) on the Borrowing Base (as determined by the Administrative
Agent) on the date thereof, when combined with (i) the corresponding net
economic effects of all other Hedge Events consummated (and Replacement Hedging
Contracts entered into) during the period since the last Borrowing Base
redetermination date and (ii) the Borrowing Base value of the Borrowing Base
Properties Disposed during such period, is less than or equal to five percent
(5%) of the value of the Borrowing Base then in effect, or (b) if the net
economic effect of such Hedge Event (after taking into account each Replacement
Hedging Contracts) on the Borrowing Base (as determined by the Administrative
Agent) on the date thereof, when combined with (i) the corresponding net
economic effects of all other Hedge Events consummated (and Replacement Hedging
Contracts entered into) during the period since the last Borrowing Base
redetermination date and (ii) the Borrowing Base value of the Borrowing Base
Properties Disposed, during such period, is greater than five percent (5%) of
the Borrowing Base then in effect, the Borrowing Base shall be automatically
reduced in accordance with Section 2.02(e)(ii).

(e) Acquisition Hedging. With respect to anticipated production of Hydrocarbons
which are the subject of an Acquisition under which the Borrower or any
Restricted Subsidiary is the purchaser, the Borrower and its Restricted
Subsidiaries may enter into Hydrocarbon Hedge Contracts covering such
anticipated production prior to effecting such Acquisition (regardless of the
fact that such production is not yet owned by the Borrower or such Restricted
Subsidiary) so long as (A) a binding purchase agreement has been executed by the
Borrower or a Restricted Subsidiary and the counterparties to such Acquisition,
(B) at the time such Hydrocarbon Hedge Contracts are entered into, the aggregate
Unused Commitment Amount is greater than or equal to 10% of the aggregate
Commitments then in effect, (C) the Borrower shall, and shall cause its
Restricted Subsidiaries to terminate, unwind or otherwise liquidate all such
Hydrocarbon Hedge Contracts upon the earliest of (1) the 90th day following the
full execution of the purchase agreement related to such Acquisition if the
Acquisition has not been fully consummated by such date, (2) within 3 Business
Days after the date upon on which such purchase agreement is

 

89



--------------------------------------------------------------------------------

terminated by any party thereto, and (3) the date upon which the Borrower or any
Restricted Subsidiary believes, with reasonable certainty, that such Acquisition
will not be consummated, and (D) at the time such Hedge Contracts are entered
into, but after giving pro forma effect to such Acquisition (i.e. assuming that
such Acquisition had gone into effect prior to or as of the date such
Hydrocarbon Hedge Contracts are entered into and Engineering Report, for
purposes of calculating Current Production, includes any Engineering Report
covering the reserves that are the subject of such Acquisition)), such Hedge
Contracts would be permitted under subsection (b) above and such Hedge Contracts
shall otherwise comply with the terms of this Agreement.

(f) Minimum Hedging Requirements. The Borrower shall not permit, and shall not
permit any of its Restricted Subsidiaries to permit, as of the last day of each
calendar month (the “Measurement Date”), the notional volumes of PDP Reserves
covered by Hydrocarbon Hedge Contracts to which the Borrower or any Subsidiary
Guarantor is then a party (other than basis differential swaps on volumes
already hedged pursuant to other Hedge Contracts) to be less than 50% of the
Anticipated Production of PDP Reserves for the twenty-four month period
immediately following the Measurement Date; provided that, the hedge positions
of such Hydrocarbon Hedge Contracts shall be calculated on an annual basis from
such Measurement Date.

(g) Approved Counterparties. The Borrower shall not, and shall not permit any of
its Restricted Subsidiaries to, enter into or maintain any Hydrocarbon Hedge
Contract with any Person other than Hydrocarbon Hedge Contracts with an Approved
Counterparty.

Section 6.15 [Reserved].

Section 6.16 Additional Subsidiaries. The Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to, create or acquire any additional
Subsidiaries without (a) the prior written notice to the Administrative Agent
and (b) being in compliance with Section 5.14.

Section 6.17 Current Ratio. The Borrower shall not permit the ratio of, as of
the last day of each fiscal quarter of the Borrower, beginning with the fiscal
quarter ending June 30, 2018, the Borrower’s and its consolidated Restricted
Subsidiaries’ (it being understood that no amounts of the Unrestricted
Subsidiaries of the Borrower shall be taken into account in calculating this
ratio) (a) consolidated current assets to (b) consolidated current liabilities,
to be less than 1.00 to 1.00. For purposes of this calculation (i) “current
assets” shall include, as of the date of calculation, the Unused Commitment
Amount (but only to the extent the Borrower is able to borrow under this
Agreement and be pro forma compliance with its financial covenants herein) but
shall exclude any asset representing a valuation account arising from the
application of ASC 815 or 410, and (ii) “current liabilities” shall exclude, as
of the date of calculation, the current portion of long–term Debt existing under
this Agreement, and any liabilities representing a valuation account arising
from the application of ASC 815 or 410.

Section 6.18 Leverage Ratio. The Borrower shall not permit, as of each fiscal
quarter end, commencing with the fiscal quarter ending June 30, 2018, the
Leverage Ratio to be greater than 4.00 to 1.00; provided that, so long as there
are no outstanding Advances under this Agreement at a quarter end, the Leverage
Ratio as of such fiscal quarter end will be calculated net of available,
unrestricted and unencumbered cash and cash equivalents of the Borrower and
Restricted Subsidiaries at such time that are held in accounts subject to an
Account Control Agreement in favor of the Administrative Agent.

Section 6.19 [Reserved.]

 

90



--------------------------------------------------------------------------------

Section 6.20 Anti-Terrorism. The Borrower shall not permit, and shall not permit
any of its Subsidiaries to (a) conduct any business or engage in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person described in Section 4.21 above, (b) deal in, or otherwise engage in
any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order of any other Anti-Terrorism/Money Laundering Law
or (c) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, (x) any of
the prohibitions set forth in any Anti-Terrorism/Money Laundering Law or (y) any
prohibitions set forth in the rules or regulations issued by OFAC (and, in each
case, the Borrower shall, and shall cause each Subsidiary to, promptly deliver
or cause to be delivered to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 6.20).

Section 6.21 Account Payables. The Borrower shall not, nor shall it permit any
of its Restricted Subsidiaries to, allow any of its trade payables or other
accounts payable to be outstanding for more than 90 days (except (a) in cases
where any such trade payable is being disputed in good faith and adequate
reserves under GAAP have been established and (b) for such payables, which in
the aggregate, do not exceed $3,000,000).

Section 6.22 Additional Subordinated Debt. The Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to make any payments on account of
principal (whether by redemption, purchase, retirement, defeasance, set-off or
otherwise), interest, premiums and fees in respect of any Senior Unsecured Notes
or any other Additional Subordinated Debt prior to the scheduled maturity
thereof in any manner, or make any payment in violation of any subordination
term applicable thereto, except that, the Borrower may refinance Senior
Unsecured Notes with proceeds of permitted Refinancing Debt.

Section 6.23 Additional Liens. The Borrower shall not, nor shall it permit any
of its Restricted Subsidiaries to, grant a Lien on any Property to secure any
Additional Subordinated Debt that is otherwise permitted to be secured without
first (a) giving fifteen days’ prior written notice to the Administrative Agent
thereof and (b) granting to the Administrative Agent to secure the Obligations
an Acceptable Security Interest in the same Property pursuant to Security
Instruments in form and substance satisfactory to the Administrative Agent. In
connection therewith, the Borrower shall, or shall cause its Restricted
Subsidiaries to, execute and deliver such other additional closing documents,
certificates and legal opinions as may reasonably be requested by the
Administrative Agent

Section 6.24 Deposit Accounts; Securities Accounts. The Borrower shall not, nor
shall it permit any of its Restricted Subsidiaries to, (a) maintain deposit
accounts with any Person other than a Lender and which is subject to Account
Control Agreements, or (b) maintain securities accounts that are not subject to
Account Control Agreements; provided that, the requirements of the foregoing
Section 6.24(a) shall not apply to (i) escrow accounts and third party cash
pledges or deposits made in the ordinary course of business, in each case, held
for the benefit of an unaffiliated third party pursuant to binding contractual
agreements, and (ii) petty cash accounts with an amount not to exceed $1,000,000
in the aggregate; provided, however, (A) in the event the Borrower or any
Restricted Subsidiary acquires any deposit account or securities account
pursuant to an Acquisition, such Loan Party shall have thirty (30) days from the
date of such Acquisition (or such later date as the Administrative Agent may
agree to in its sole discretion) to deliver to the Administrative Agent an
Account Control Agreement therefor, and (B) as to any deposit accounts or
securities accounts held on the Effective Date that are not already subject to
an Account Control Agreement (but including, for the avoidance, such accounts
that are subject to “Control Agreements” as defined in the Existing Credit
Agreement), such Loan Party shall have forty-five (45) days from the Effective
Date (or such later date as the Administrative Agent may agree to in its sole
discretion) to deliver to the Administrative Agent the Account Control
Agreements therefor. The

 

91



--------------------------------------------------------------------------------

Borrower, for itself and on behalf of its Restricted Subsidiaries that are Loan
Parties, hereby authorizes the Administrative Agent to deliver notices to the
depositary banks and securities intermediaries pursuant to any Account Control
Agreement under any one or more of the following circumstances: (i) following
the occurrence of and during the continuation of an Event of Default, (ii) if
the Administrative Agent reasonably believes that a requested transfer by the
Borrower or any Restricted Subsidiary, as applicable, is a request to transfer
any funds from any account to any other account of the Borrower or any
Restricted Subsidiary that is not permitted under this Section 6.24, (iii) as
otherwise agreed to in writing by the Borrower or any Restricted Subsidiary, as
applicable, and (iv) as otherwise permitted by applicable Legal Requirement.

ARTICLE VII

EVENTS OF DEFAULT; REMEDIES

Section 7.01 Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under any Loan Document:

(a) Payment. Any Loan Party (i) shall fail to pay when due any principal
hereunder or under any other Loan Document (including any requirement to Cash
Collateralize and Reimbursement Obligations) or (ii) shall fail to pay, within
three Business Days of when due, any interest, fees, reimbursements,
indemnifications, or other amounts due and payable hereunder, under the Notes,
or under any other Loan Document;

(b) Representation and Warranties. Any representation or warranty made or deemed
to be made (i) by the Borrower or any of its Restricted Subsidiaries or any
other Guarantor (or any of their respective officers) in this Agreement or in
any other Loan Document or (ii) by the Borrower or any of its Restricted
Subsidiaries or any other Guarantor (or any of their respective officers) in
connection with this Agreement or any other Loan Document shall prove to have
been incorrect in any material respect (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) when made or deemed to
be made;

(c) Covenant Breaches. The Parent Pledgors, the Borrower or any of its
Restricted Subsidiaries or any other Guarantor shall (i) fail to perform or
observe any term or covenant set forth in Section 2.05(b), Section 5.03 (with
respect to the existence of the Borrower or any Restricted Subsidiary), or
Article VI of this Agreement or (ii) fail to perform or observe any other term
or covenant set forth in this Agreement or in any other Loan Document that is
not covered by clause (i) above or any other provision of this Section 7.01 and
such failure shall remain unremedied for a period of thirty days after the
occurrence of such failure (such grace period to be applicable only in the event
such Default can be remedied by corrective action of the Parent Pledgors, the
Borrower or any of its Restricted Subsidiaries);

(d) Cross-Defaults. (i) The Borrower or any of its Restricted Subsidiaries shall
fail to pay any principal of or premium or interest on its Debt that is
outstanding in a principal amount of at least $15,000,000 individually or when
aggregated with all such Debt of the Borrower or any of its Restricted
Subsidiaries so in default (but excluding the Debt hereunder) when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; (ii) any other event shall occur or condition shall exist
under any agreement or instrument relating to Debt (including, without
limitation, any event of default or termination event under any Hedge Contract)
that is outstanding in a principal amount (or termination payment amount or
similar amount) of at least $15,000,000 individually or when aggregated with all
such Debt of the Borrower or such Restricted Subsidiary so in default, and shall
continue after the applicable grace period, if any,

 

92



--------------------------------------------------------------------------------

specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or (iii) any such Debt in a principal amount of at least $15,000,000
individually or when aggregated with all such Debt of the Borrower or such
Restricted Subsidiary shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment), prior to the
stated maturity thereof;

(e) Insolvency. (i) The Borrower or any of its Restricted Subsidiaries or any
other Guarantor shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; (ii) any proceeding shall be
instituted by or against the Parent Pledgors, the Borrower or any of its
Restricted Subsidiaries or any other Guarantor seeking to adjudicate it as
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any Debtor Relief Law, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or for any
substantial part of its Property and, in the case of any such proceeding
instituted against the Borrower or any such Restricted Subsidiary or such
Guarantor either such proceeding shall remain undismissed or unstayed for a
period of 60 days or any of the actions sought in such proceeding shall occur;
or (iii) the Parent Pledgors, the Borrower or any of its Restricted Subsidiaries
or such Guarantor shall take any corporate action to authorize any of the
actions set forth above in this paragraph (e);

(f) Judgments. Any judgment or order for the payment of money in excess of
$15,000,000 shall be rendered against the Borrower or any of its Restricted
Subsidiaries or any of their respective assets and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of 30 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;

(g) Termination Events. Any Termination Event with respect to a Plan shall have
occurred, and, 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent, (i) such Termination Event shall not have
been corrected and (ii) the Termination Event could reasonably be expected to
result in a Material Adverse Change;

(h) Plan Withdrawals. The Borrower or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and the plan sponsor of such
Multiemployer Plan shall have notified such withdrawing employer that such
employer has incurred a withdrawal liability in an annual amount that could
reasonably be expected to result in a Material Adverse Change;

(i) Change in Control. A Change in Control shall have occurred;

(j) Loan Documents. Any provision of any Loan Document shall for any reason
cease to be valid and binding on any Parent Pledgor, the Borrower or any of its
Restricted Subsidiaries or any other Guarantor or any such Person shall so state
in writing; or

(k) Security Instruments. (i) The Administrative Agent shall fail to have an
Acceptable Security Interest in any portion of the Collateral in excess of
$15,000,000.00 in the aggregate at any one time or (ii) any Security Instrument
shall at any time and for any reason cease to create the Lien on the Property
purported to be subject to such agreement in accordance with the terms of such
agreement, or cease to be in full force and effect, or shall be contested by
Parent Pledgors, the Borrower or any of its Restricted Subsidiaries except as a
result of the sale or other Disposition of the applicable Collateral permitted
under the Loan Documents.

 

93



--------------------------------------------------------------------------------

(l) Pledge of Borrower’s Equity Interest. The Administrative Agent shall have
failed to have received each of the following on or prior to February 19, 2018
(or such later date not later than March 31, 2018 acceptable to the
Administrative Agent in its sole discretion): (i) the Parent Pledge Agreement
executed by each holder of Equity Interests of the Borrower; (ii) copies,
certified by a Responsible Officer or the secretary or an assistant secretary of
such equity holder of (A) the resolutions of the board of directors or managers
(or other applicable governing body) of such Person approving the Parent Pledge
Agreement and authorizing the entering into of the Parent Pledge Agreement,
(B) the articles or certificate (as applicable) of incorporation (or
organization) of such Person certified by the Secretary of State for the state
of organization, (C) the bylaws or other governing documents of such Person, and
(D) all other documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to the Parent Pledge Agreement;
(iii) a certificate of a Responsible Officer of such Person certifying the names
and true signatures of officers of such Person authorized to sign the Parent
Pledge Agreement; (iv) certificate of good standing for such Person in the state
in which such Person is organized which certificate shall be a recent date;
(v) a certificate of the chief financial officer of such Person, in form and
substance reasonably satisfactory to the Administrative Agent, attesting to the
Solvency of such Person immediately before and after giving effect to the Parent
Pledge Agreement; and (vi) a favorable opinion of such Person’s counsel dated as
of the date of the Parent Pledge Agreement covering the matters discussed in
Exhibit K and such other matters as the Administrative Agent, on behalf of the
Lenders, may reasonably request.

Section 7.02 Optional Acceleration of Maturity. If any Event of Default (other
than an Event of Default pursuant to paragraph (e) of Section 7.01) shall have
occurred and be continuing, then, and in any such event,

(a) the Administrative Agent (i) shall at the request, or may with the consent,
of the Majority Lenders, by notice to the Borrower, declare the obligation of
each Lender and the Issuing Lenders to make extensions of credit hereunder,
including making Advances and issuing, increasing, or extending Letters of
Credit, to be terminated, whereupon the same shall forthwith terminate, and
(ii) shall at the request, or may with the consent, of the Majority Lenders, by
notice to the Borrower, declare all principal, interest, fees, reimbursements,
indemnifications, and all other amounts payable under this Agreement, the Notes,
and the other Loan Documents to be forthwith due and payable, whereupon all such
amounts shall become and be forthwith due and payable in full, without notice of
intent to demand, demand, presentment for payment, notice of nonpayment,
protest, notice of protest, grace, notice of dishonor, notice of intent to
accelerate, notice of acceleration, and all other notices, all of which are
hereby expressly waived by the Borrower;

(b) the Borrower shall, on demand of the Administrative Agent at the request or
with the consent of the Majority Lenders, deposit with the Administrative Agent
into the Cash Collateral Account an amount of cash equal to the Letter of Credit
Exposure as security for the Obligations; and

(c) the Administrative Agent shall at the request of, or may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under the
Security Instruments, the Guaranties, and any other Loan Document for the
ratable benefit of itself, the Issuing Lenders and the Lenders by appropriate
proceedings.

Section 7.03 Automatic Acceleration of Maturity. If any Event of Default
pursuant to paragraph (e) of Section 7.01 shall occur,

(a) (i) the obligation of each Lender and the Issuing Lenders to make extensions
of credit hereunder, including making Advances and issuing, increasing, or
extending Letters of Credit, shall terminate, and (ii) all principal, interest,
fees, reimbursements, indemnifications, and all other amounts

 

94



--------------------------------------------------------------------------------

payable under this Agreement, the Notes, and the other Loan Documents shall
become and be forthwith due and payable in full, without notice of intent to
demand, demand, presentment for payment, notice of nonpayment, protest, notice
of protest, grace, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, all of which are hereby expressly waived by
the Borrower;

(b) the Borrower shall deposit with the Administrative Agent into the Cash
Collateral Account an amount of cash equal to the outstanding Letter of Credit
Exposure as security for the Obligations; and

(c) the Administrative Agent shall at the request of, or may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under the
Security Instruments, the Guaranties, and any other Loan Document for the
ratable benefit of itself, the Issuing Lenders and the Lenders by appropriate
proceedings.

Section 7.04 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Legal Requirement, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Lender, or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender, such Issuing Lender or any of their respective Affiliates,
irrespective of whether or not such Lender, such Issuing Lender, or any such
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender, such
Issuing Lender or such Affiliate different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 7.06
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each Issuing Lender,
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
Issuing Lender, or their respective Affiliates may have. Each Lender and such
Issuing Lender agree to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

Section 7.05 Non-exclusivity of Remedies. No remedy conferred upon the
Administrative Agent, the Issuing Lenders, and the Lenders is intended to be
exclusive of any other remedy, and each remedy shall be cumulative of all other
remedies existing by contract, at law, in equity, by statute or otherwise.

Section 7.06 Application of Proceeds. From and during the continuance of any
Event of Default, any monies or Property actually received by the Administrative
Agent pursuant to this Agreement or any other Loan Document shall be applied as
determined by the Administrative Agent; provided that, if directed by the
Majority Lenders, or if the Obligations have been accelerated pursuant to
Section 7.02 or Section 7.03, or the Administrative Agent or any Lender has
exercised any rights or remedies under this Agreement or any other Loan
Document, or any other agreement with any Loan Party or any of its Restricted
Subsidiaries that secures any of the Obligations, all payments received on
account of the Obligations and all net proceeds from the enforcement of the
Obligations shall be applied by the Administrative Agent as follows:

 

95



--------------------------------------------------------------------------------

(a) First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and the Issuing Lenders in their
respective capacities as such, ratably among the Administrative Agent and the
Issuing Lenders in proportion to the respective amounts described in this clause
First payable to them;

(b) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

(c) Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Advances and Reimbursement Obligations, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;

(d) Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Advances, Reimbursement Obligations and payment obligations
then owing under Hedge Contracts and Banking Services Obligations, ratably among
the Lenders, the Issuing Lenders, the Swap Counterparties and the holders of the
Banking Service Obligations in proportion to the respective amounts described in
this clause Fourth payable to them;

(e) Fifth, to the Administrative Agent for the pro rata account of the Issuing
Lenders, to cash collateralize any Letter of Credit Obligations then
outstanding; and

(f) Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
applicable Legal Requirement.

Notwithstanding the foregoing, (a) payments and collections received by the
Administrative Agent from any Loan Party that is not a Qualified ECP Guarantor
(and any proceeds received in respect of such Loan Party’s Collateral) shall not
be applied to Excluded Swap Obligations with respect to any Loan Party,
provided, however, that the Administrative Agent shall make such adjustments as
it determines is appropriate with respect to payments and collections received
from the other Loan Parties (or proceeds received in respect of such other Loan
Parties’ Collateral) to preserve, as nearly as possible, the allocation to
Obligations otherwise set forth above in this Section 7.06 (assuming that,
solely for purposes of such adjustments, Obligations includes Excluded Swap
Obligations), and (b) Banking Services Obligations and Obligations arising under
Hedge Contracts may be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Secured Party as the case may be. Each Secured Party not a party to
this Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article VIII
for itself and its Affiliates as if a “Lender” party hereto.

 

96



--------------------------------------------------------------------------------

ARTICLE VIII

THE ADMINISTRATIVE AGENT AND THE ISSUING LENDERS

Section 8.01 Authorization and Action. Each Lender and each Issuing Lender
hereby irrevocably (a) appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents, and
(b) authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article VIII are solely for the
benefit of the Lender Parties, and neither the Borrower nor any other Loan Party
shall have rights as a third party beneficiary of any of such provisions, other
than the rights expressly provided to the Borrower under Section 8.07. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Document (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Legal Requirement.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties. The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (i) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (ii) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Majority Lenders or Required
Lenders, as applicable, provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable Legal Requirement, including for the avoidance of doubt
any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law, and
(iii) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Loan Party or any Subsidiary that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders or Secured Parties as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 9.01 and Article VII)
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent in writing by the Borrower, a Lender or an Issuing Lender.
In the event that the Administrative Agent receives such a notice of the
occurrence of a Default, the Administrative Agent shall (subject to
Section 9.01) take such action with respect to such Default or Event of Default
as shall reasonably be directed by the Majority Lenders, provided that, unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action) with respect to such Default as it shall deem
advisable in the best interest of the Lender Parties.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any recital, statement, warranty or representation
(whether written or oral) made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or

 

97



--------------------------------------------------------------------------------

the occurrence of any Default, (iv) the value, validity, enforceability,
effectiveness, sufficiency or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the inspection of,
or to inspect, the Property (including the books and records) of any Loan Party
or any Subsidiary or Affiliate thereof, (vi) the satisfaction of any condition
set forth in Article III or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent, or
(vii) any litigation or collection proceedings (or to initiate or conduct any
such litigation or proceedings) under any Loan Document unless requested by the
Majority Lenders in writing and its receives indemnification satisfactory to it
from the Lenders.

Section 8.02 Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents, or employees shall be liable
for any action taken or omitted to be taken (INCLUDING THE ADMINISTRATIVE
AGENT’S OWN NEGLIGENCE) by it or them under or in connection with this Agreement
or the other Loan Documents, except for its or their own gross negligence or
willful misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent: (a) may treat the payee of any Note as the holder thereof
until the Administrative Agent receives written notice of the assignment or
transfer thereof signed by such payee and in form satisfactory to the
Administrative Agent; (b) may consult with legal counsel (including counsel for
the Borrower), independent public accountants, and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants, or
experts; (c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties, or representations
made in or in connection with this Agreement or the other Loan Documents;
(d) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency, or value of this Agreement
or any other Loan Document; and (e) shall incur no liability under or in respect
of this Agreement or any other Loan Document by acting upon any notice, consent,
certificate, or other instrument or writing (which may be by telecopier)
believed by it to be genuine and signed or sent by the proper party or parties.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document, writing or other communication (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Credit Extension or any Conversion or continuance of an Advance that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Lender prior to
the making of such Credit Extension or Conversion or continuance of an Advance.
The Administrative Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and the
Administrative Agent shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 8.03 The Administrative Agent and Its Affiliates. With respect to its
Commitment, the Advances made by it, and the Notes issued to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any other Lender and may exercise the same as though it were not the
Administrative Agent. The term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include the Administrative Agent in its individual
capacity. The Administrative Agent and its Affiliates may accept deposits from,
lend money to, act as trustee under indentures of, and generally engage in any
kind of business with, any Loan Party or any of its Subsidiaries, and any Person
who may do business with or own securities of any Loan Party or any such
Subsidiary, all as if the Administrative Agent were not an agent hereunder and
without any duty to account therefor to the Lenders.

 

98



--------------------------------------------------------------------------------

Section 8.04 Subagents. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by it. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article VIII shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

Section 8.05 Lender Credit Decision. Each Lender Party acknowledges and agrees
that it has, independently and without reliance upon the Administrative Agent or
any other Lender Party or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender Party also
acknowledges and agrees that it will, independently and without reliance upon
the Administrative Agent or any other Lender Party or any of their Related
Parties, and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder. Except for
notices, reports, and other documents and information expressly required to be
furnished to the Lenders or the Issuing Lenders by the Administrative Agent
hereunder and for other information in the Administrative Agent’s possession
which has been requested by a Lender and for which such Lender pays the
Administrative Agent’s expenses in connection therewith, the Administrative
Agent shall not have any duty or responsibility to provide any Lender or any
Issuing Lender with any credit or other information concerning the affairs,
financial condition, or business of any Loan Party or any of its Subsidiaries or
Affiliates that may come into the possession of the Administrative Agent or any
of its Affiliates.

Section 8.06 Indemnification. THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT AND EACH ISSUING LENDER AND EACH AFFILIATE THEREOF AND
THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS (TO THE EXTENT NOT
REIMBURSED BY THE BORROWER), ACCORDING TO THEIR RESPECTIVE PRO RATA SHARES FROM
AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR
NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT AND SUCH ISSUING LENDER IN ANY WAY RELATING TO OR ARISING
OUT OF THIS AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT
OR SUCH ISSUING LENDER UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(INCLUDING THE ADMINISTRATIVE AGENT’S AND SUCH ISSUING LENDER’S OWN NEGLIGENCE),
AND INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL CLAIMS AND ANY LIABILITIES
ARISING UNDER ENVIRONMENTAL LAW, PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY
PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS RESULTING FROM THE
ADMINISTRATIVE AGENT’S OR SUCH ISSUING LENDER’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AS DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NON-APPEALABLE JUDGMENT. WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES
TO REIMBURSE THE ADMINISTRATIVE AGENT AND EACH ISSUING LENDER PROMPTLY UPON
DEMAND FOR ITS RATABLE SHARE OF ANY OUT-OF-POCKET EXPENSES (INCLUDING COUNSEL
FEES)

 

99



--------------------------------------------------------------------------------

INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE PREPARATION,
EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT, OR ENFORCEMENT
(WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL
ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, TO THE EXTENT THAT THE ADMINISTRATIVE AGENT OR SUCH ISSUING
LENDER IS NOT REIMBURSED FOR SUCH BY THE BORROWER. Notwithstanding the
foregoing, the preceding provisions of this Section 8.06 shall apply only to
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that were incurred by or asserted against the
Administrative Agent or any Issuing Lender in their respective capacities as
such, or against any Affiliate thereof, or any of such Person’s or Affiliate’s
respective directors, officers, employees, or agents, acting for the
Administrative Agent or Issuing Lender in connection with such capacity. To the
extent that the indemnity obligations provided in this Section 8.06 are for the
benefit of the Administrative Agent as the named secured party under the Liens
granted under the Security Instruments, each Lender hereby agrees that if such
Lender ceases to be a Lender hereunder but obligations owing to such Lender or
an Affiliate of such Lender continue to be secured by such Liens, then such
Lender shall continue to be bound by the provisions of this Section 8.06 until
such time as such obligations have been satisfied or terminated in full and
subject to the terms of Section 8.10(b). In such event, in determining the pro
rata shares under this Section 8.06, the Lenders shall include the aggregate
amount (giving effect to any netting agreements) that would be owing to such
Swap Counterparty if such Hedge Contracts were terminated at the time of
determination.

Section 8.07 Successor Administrative Agent and Issuing Lenders.

(a) The Administrative Agent and each Issuing Lender may at any time give notice
of its resignation to the other Lender Parties and the Borrower. Upon receipt of
any such notice of resignation, (i) the Majority Lenders shall have the right,
with the prior written consent of the Borrower (which consent is not required if
an Event of Default has occurred and is continuing and which consent shall not
be unreasonably withheld or delayed), to appoint, as applicable, a successor
Administrative Agent (which shall be a Lender or such other Person appointed by
the Majority Lenders) or a successor Issuing Lender (which shall be a Lender).
If no such successor Administrative Agent or Issuing Lender shall have been so
appointed and shall have accepted such appointment within 30 days after the
retiring Administrative Agent or Issuing Lender gives notice of its resignation
(or such earlier day as shall be agreed by the applicable Majority Lenders) (the
“Resignation Effective Date”), then the retiring Administrative Agent or Issuing
Lender, as applicable, may on behalf of the Lenders and Issuing Lender, appoint
a successor Administrative Agent or Issuing Lender meeting the qualifications
set forth above. Whether or not a successor has been appointed, such resignation
by the Administrative Agent or any Issuing Lender shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Majority Lenders may, to
the extent permitted by applicable Legal Requirement, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by applicable Majority Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
applicable Majority Lenders) (the “Removal Effective Date”), then such removal
shall nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent or Issuing
Lender, as applicable, shall be discharged from its duties and obligations as
the Administrative Agent and Issuing Lender hereunder and under the other Loan
Documents (except that (v) in the case of any collateral security held by the

 

100



--------------------------------------------------------------------------------

Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed and (z) the retiring Issuing Lender shall remain the Issuing Lender
with respect to any Letters of Credit outstanding on the effective date of its
resignation and the provisions affecting such Issuing Lender with respect to
such Letters of Credit shall inure to the benefit of the retiring Issuing Lender
until the termination of all such Letters of Credit) and (ii) all payments,
communications and determinations provided to be made by, to or through the
retiring or removed Administrative Agent or Issuing Lender, as applicable, shall
instead be made by or to each applicable class of Lenders, until such time as
the Majority Lenders appoint a successor Administrative Agent or Issuing Lender
as provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Administrative Agent or Issuing Lender, as applicable, hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring or removed Administrative Agent or
Issuing Lender, as applicable, and the retiring or removed Administrative Agent
or Issuing Lender, as applicable, shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrower to a successor Administrative Agent or Issuing Lender, as applicable,
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s or Issuing Lender’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article VIII and
Section 9.04, Section 9.07, Section 8.06 and Section 2.14(c) shall continue in
effect for the benefit of such retiring or removed Administrative Agent and
Issuing Lender, as applicable, their respective sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent or Issuing Lender, as
applicable, was acting as Administrative Agent or Issuing Lender, as applicable.

Section 8.08 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the lead arranger, documentation agent, syndication
agent or other titles to Lenders or Affiliates of a Lender which may be listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Lender
hereunder.

Section 8.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party or any of its Restricted Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise: (a) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Advances and all
other Debt that is owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 9.04 and Section 9.07) allowed in
such judicial proceeding; and (b) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 9.04 and Section 9.07. Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Debt or the
rights of any Lender or to authorize the Administrative Agent to vote in respect
of the claim of any Lender in any such proceeding.

 

101



--------------------------------------------------------------------------------

Section 8.10 Collateral Matters.

(a) Administrative Agent is authorized on behalf of the Secured Parties, without
the necessity of any notice to or further consent from the Secured Parties, from
time to time, to take any actions with respect to any Collateral or Security
Instruments which may be necessary to perfect and maintain Acceptable Security
Interests in and Liens upon the Collateral granted pursuant to the Security
Instruments. Administrative Agent is further authorized on behalf of the Secured
Parties, without the necessity of any notice to or further consent from the
Secured Parties, from time to time, to take any action (other than enforcement
actions requiring the consent of, or request by, the Majority Lenders as set
forth in Section 7.02 or Section 7.03 above) in exigent circumstances as may be
reasonably necessary to preserve any rights or privileges of the Secured Parties
under the Loan Documents or applicable law. By accepting the benefit of the
Liens granted pursuant to the Security Instruments, each Secured Party not party
hereto hereby agrees to the terms of this paragraph (a).

(b) Each Secured Party irrevocably authorizes Administrative Agent to release
any Lien granted to or held by the Administrative Agent upon any Collateral and
release any Guarantor from its Guaranty: (i) upon termination of the
Commitments, termination or expiration of all Letters of Credit (other than
Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable Issuing Lender have been made),
termination of all Hedge Contracts with Swap Counterparties that are secured by
the Liens on the Collateral (other than Hedge Contracts with any Swap
Counterparty with respect to which other arrangements satisfactory to the Swap
Counterparty and the Borrower have been made; provided that, unless a Swap
Counterparty notifies the Administrative Agent in writing at least 2 Business
Days prior to the expected termination of the Commitments that such arrangements
have not been made, then solely for purposes of this clause (b), it shall be
deemed that such satisfactory arrangements have been made), and payment in full
of all Obligations (other than Obligations arising under Hedge Contracts with
any Swap Counterparty with respect to which other arrangements satisfactory to
the Swap Counterparty and the Borrower have been made; provided that, unless a
Swap Counterparty notifies the Administrative Agent in writing at least 2
Business Days prior to the expected termination of the Commitments that such
arrangements have not been made, then solely for purposes of this clause (b), it
shall be deemed that such satisfactory arrangements have been made); (ii) as to
release of Collateral, constituting Property sold or to be sold or otherwise
disposed of as part of or in connection with any Disposition permitted under
this Agreement or the other Loan Documents; (iii) as to release of Collateral,
constituting Property in which the Borrower or any Restricted Subsidiary owned
no interest at the time the Lien was granted or at any time thereafter (other
than as a result of a transaction, event or circumstance that is prohibited
hereunder); (iv) as to release of Collateral, constituting Property leased to
the Borrower or any Restricted Subsidiary under a lease which has expired or has
been terminated in a transaction permitted under this Agreement or is about to
expire and which has not been, and is not intended by the Borrower or such
Restricted Subsidiary to be, renewed or extended; (v) as to a release of a
Subsidiary from its respective Guaranty, upon such Subsidiary ceasing to be a
Restricted Subsidiary of the Borrower pursuant to a transaction permitted
hereunder; or (vi) if approved, authorized or ratified in writing by the
applicable Majority Lenders, Required Lenders or all the Lenders, as the case
may be, as required by Section 9.01. Upon the request of the Administrative
Agent at any time, the Secured Parties will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 8.10. By accepting the benefit of the Liens
granted pursuant to the Security Instruments, each Secured Party not party
hereto hereby agrees to the terms of this paragraph (b).

 

102



--------------------------------------------------------------------------------

(c) Notwithstanding anything contained in any of the Loan Documents to the
contrary, the Borrower, the Administrative Agent, and each Secured Party hereby
agree that no Secured Party shall have any right individually to realize upon
any of the Collateral or to enforce the Guaranty, it being understood and agreed
that all powers, rights and remedies hereunder and under the Security
Instruments may be exercised solely by Administrative Agent on behalf of the
Secured Parties in accordance with the terms hereof. By accepting the benefit of
the Liens granted pursuant to the Security Instruments, each Secured Party not
party hereto hereby agrees to the terms of this paragraph (c).

Section 8.11 Credit Bidding.

(a) The Administrative Agent, on behalf of itself and the Secured Parties, shall
have the right, at the direction of the Majority Lenders, to credit bid and
purchase for the benefit of the Administrative Agent and the Secured Parties all
or any portion of Collateral at any sale thereof conducted by the Administrative
Agent under the provisions of the UCC, including pursuant to Sections 9-610 or
9-620 of the UCC, at any sale thereof conducted under the provisions of the
United States Bankruptcy Code, including Section 363 thereof, or a sale under a
plan of reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with Legal Requirements.

(b) Each Secured Party hereby agrees that, except as otherwise provided in any
Loan Documents or with the written consent of the Administrative Agent and the
Majority Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Legal Requirements to credit bid at foreclosure sales, UCC
sales or other similar Dispositions of Collateral; provided that, for the
avoidance of doubt, this subsection (b) shall not limit the rights of (i) any
Swap Counterparty to terminate any Hedge Contract or net out any resulting
termination values, or (ii) any Banking Service Provider to terminate any
Banking Services or set off against any deposit accounts. By accepting the
benefit of the Liens granted pursuant to the Security Instruments, each Secured
Party not party hereto hereby agrees to the terms of this Section 8.11.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Amendments, Etc. No amendment of, consent to depart from, or waiver
of, any provision of this Agreement, the Notes, or any other Loan Document
(other than the Fee Letters), shall in any event be effective unless the same
shall be in writing and signed by the Majority Lenders and the Borrower, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that:

(a) no amendment, waiver or consent shall, without the consent of each Lender
directly and adversely affected thereby, (i) reduce the amount of, or rate of
interest on, the Advances (other than (x) the Default Rate of interest on the
Advances which may be reduced or waived by the Majority Lenders, and (y) changes
to the definitions of “Eurodollar Base Rate” to accommodate a new benchmark
replacement rate which may be made pursuant to agreement or agreements in
writing entered into by the Borrower and the Majority Lenders or by the Borrower
and the Administrative Agent with the consent of the Majority Lenders),
(ii) reduce the amount of any fees or other amounts payable hereunder or under
any other Loan Document (other than those specifically addressed above in this
Section 9.01), (iii) amend, waive or consent to depart from any of the
conditions specified in Section 3.01 (other than such conditions which are
expressly noted to be subject to Majority Lenders’ approval), (iv) increase the
Maximum Credit Amount, the Elected Commitment Amount or other obligations of any
Lender, (v) postpone or extend any date fixed for any payment of any fees or
other amounts payable hereunder

 

103



--------------------------------------------------------------------------------

(other than those otherwise specifically addressed in this Section 9.01),
including an extension of the Maturity Date or the Commitment Termination Date,
(vi) amend Section 2.07(a)(ii) in any manner to permit an Expiration Date to be
beyond the then scheduled Maturity Date, or (vii) amend, waive or consent to
depart from Section 2.11 or Section 7.06;

(b) no amendment, waiver or consent shall, unless the same shall be in writing
and signed by each Lender, (i) except as permitted under Section 8.10(b),
release all or substantially all of the Guarantors from their obligations under
any Guaranty or, except as specifically provided in the Loan Documents and as a
result of transactions permitted by the terms of this Agreement, release all or
substantially all of the Collateral; (ii) increase the Borrowing Base,
(iii) change Section 2.04(d) of this Agreement in a manner that would alter the
pro rata nature thereof, or (iv) amend the definitions of “Majority Lenders”,
“Required Lenders” or “Credit Exposure”, this Section 9.01 or any other
provision in any Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any rights thereunder (other than as provided
in clause (c) below);

(c) no amendment, waiver or consent shall, without the consent of the Required
Lenders, (i) decrease or maintain the Borrowing Base or (ii) amend, waive or
consent to depart from any other provision in this Agreement which expressly
requires the consent of, or action or waiver by, the Required Lenders,
including, without limitation, Section 2.02 (except for such provisions in
Section 2.02 which expressly require consent of all the Lenders);

(d) no amendment, waiver, or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document; and

(e) no amendment, waiver or consent shall, unless in writing and signed by the
applicable Issuing Lender in addition to the Lenders required above to take such
action, affect the rights or duties of such Issuing Lender under this Agreement
or any other Loan Document.

No Lender or any Affiliate of a Lender shall have any voting rights under any
Loan Document as a result of the existence of obligations owed to it under Hedge
Contracts or Banking Services Obligations.

Section 9.02 Notices, Etc. All notices and other communications (other than
Notices of Borrowing and Notices of Conversion or Continuation, which are
governed by Article II of this Agreement) shall be in writing and hand delivered
with written receipt, telecopied, sent by facsimile, sent by electronic mail as
permitted under paragraph (b) below (with, in the case of electronic mail, a
hard copy sent as otherwise permitted in this Section 9.02), sent by a
nationally recognized overnight courier, or sent by certified mail, return
receipt requested as follows: if to a Loan Party, as specified on Schedule I, if
to the Administrative Agent or an Issuing Lender, at its credit contact
specified under its name on Schedule I (or as to any Issuing Lender appointed
after the Effective Date, to its credit contact specified in its Administrative
Questionnaire as a Lender), and if to any Lender at its credit contact specified
in its Administrative Questionnaire. Each party may change its notice address by
written notification to the other parties. All such notices and communications
shall be effective when delivered, except that (i) notices and communications to
the Administrative Agent, any Lender or any Issuing Lender pursuant to
Article II shall not be effective until received and, in the case of facsimile
delivered under Article II, such receipt is confirmed by the Administrative
Agent, such Lender or such Issuing Lender, as applicable, verbally or in writing
and (ii) notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

104



--------------------------------------------------------------------------------

(a) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Article II if such Lender or such Issuing Lender, as applicable, has notified
the Administrative Agent that is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

(b) Platform.

(i) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or any Issuing Lender by means of electronic
communications pursuant to this Section, including through the Platform.

Section 9.03 No Waiver; Remedies. No failure on the part of any Lender, the
Administrative Agent, or any Issuing Lender to exercise, and no delay in
exercising, any right hereunder or under any Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether the Administrative Agent, any Lender or
any Issuing Lender may have had notice or knowledge of such Default at the time.
The remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

 

105



--------------------------------------------------------------------------------

Section 9.04 Costs and Expenses. The Borrower agrees to pay on demand (a) all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, waiver, delivery, administration,
modification, and amendment of this Agreement, the Notes, the Guaranties, and
the other Loan Documents including, without limitation, the reasonable fees and
reasonable out-of-pocket expenses of counsel for the Administrative Agent with
respect to advising the Administrative Agent as to its rights and
responsibilities under this Agreement, and (b) all out-of-pocket costs and
expenses, if any, of the Administrative Agent, each Issuing Lender, and each
Lender (including, without limitation, counsel fees and expenses of the
Administrative Agent, each Issuing Lender, and each Lender) incurred in
connection with the enforcement of its rights or incurred during the existence
of a Default in connection with the protection if its rights (in any event,
whether through negotiations, legal proceedings, or otherwise) (A) in connection
with this Agreement, the Notes, the Guaranties and the other Loan Documents,
including its rights under this Section, following an Event of Default or (B) in
connection with the Advances made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Advances or Letters of Credit.

Section 9.05 Binding Effect. This Agreement shall become effective as provided
in Section 3.01 and thereafter shall be binding upon and inure to the benefit of
the Borrower, the Administrative Agent, each Issuing Lender, and each Lender and
their respective successors and assigns, except that the Borrower shall not have
the right to assign its rights or delegate its duties under this Agreement or
any interest in this Agreement without the prior written consent of each Lender.

Section 9.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignment by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts. The aggregate amount of the Commitment (which for this
purpose includes Advances outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the
Advances of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Acceptance, as of the Trade Date) shall not be less than
$5,000,000, unless (A) such assignment is to a Lender, and Affiliate of a
Lender, or an Approved Fund or (B) each of the Administrative Agent and, so long
as no as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

106



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof;

(B) the consent of the Administrative Agent shall be required for assignments to
a Person that is not a Lender; and

(C) the consent of each Issuing Lender shall be required for any such assignment
to a Person that is not a Lender.

(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $5,000; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) Limitations on Assignment to Certain Persons. No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or sub-participations, or other compensating actions,
including funding, with the consent of the Borrower and the Administrative
Agent, the applicable pro rata share of Advances previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
Issuing Lender and each other Lender hereunder (and interest accrued and unpaid
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Advances and participations in Letters of Credit in accordance with its Pro
Rata Share. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Legal Requirement without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

107



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12, 2.13, 2.14, and 9.07 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at its address referred to
in Section 9.02 a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Advances
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice. The Borrower hereby agrees that the Administrative Agent acting as its
agent solely for the purpose set forth above in this clause (c), shall not
subject the Administrative Agent to any fiduciary or other implied duties, all
of which are hereby waived by the Borrower.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Advances owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Issuing Lender and Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 9.07(a) with respect to any payments made by such
Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (a), (b), (c) or
(d) of Section 9.01 or this Section 9.06 (that adversely affects such
Participant). The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.12, 2.13 and 2.14 (subject to the requirements and
limitations therein, including the requirements under Section 2.14(e) (it being
understood that the documentation required under Section 2.14(e) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such

 

108



--------------------------------------------------------------------------------

Participant (A) agrees to be subject to the provisions of Section 2.16 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.12, 2.13 or 2.14, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation or the sale of the participation to such
Participant is made with the Borrower’s prior written consent. Each Lender that
sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.16 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 7.04 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.11 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Advances or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. The
Borrower hereby agrees that each Lender acting as its agent solely for the
purpose set forth above in this clause (d), shall not subject such Lender to any
fiduciary or other implied duties, all of which are hereby waived by the
Borrower.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(f) Cashless Settlement. Notwithstanding anything to the contrary contained in
this Agreement, any Lender may exchange, continue or rollover all or a portion
of its Advances in connection with any refinancing, extension, loan modification
or similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative Agent
and such Lender.

Section 9.07 Indemnification; Waiver.

(a) INDEMNIFICATION. THE BORROWER AGREES TO, AND DOES HEREBY, INDEMNIFY AND HOLD
HARMLESS EACH SECURED PARTY AND EACH OF THEIR RESPECTIVE RELATED PARTIES (EACH,
AN “INDEMNIFIED PARTY”) FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES,
PENALTIES, LIABILITIES AND EXPENSES OF ANY KIND OR NATURE (INCLUDING FEES,
CHARGES, AND DISBURSEMENTS OF COUNSEL AND ANY CONSULTANT FOR ANY INDEMNIFIED
PARTY), TO WHICH SUCH INDEMNIFIED PARTY MAY BECOME SUBJECT OR THAT MAY BE
INCURRED BY OR ASSERTED OR AWARDED AGAINST SUCH INDEMNIFIED PARTY BY ANY PERSON
(INCLUDING THE PARENT COMPANY, THE BORROWER, ANY SUBSIDIARY OR ANY AFFILIATE
THEREOF), IN EACH CASE ARISING OUT OF OR IN

 

109



--------------------------------------------------------------------------------

CONNECTION WITH OR BY REASON OF (INCLUDING, WITHOUT LIMITATION, IN CONNECTION
WITH ANY INVESTIGATION, LITIGATION, OR PROCEEDING OR PREPARATION OF A DEFENSE IN
CONNECTION THEREWITH) (I) THE EXECUTION OR DELIVERY OF ANY LOAN DOCUMENT, ANY
HEDGE CONTRACT WITH ANY SWAP COUNTERPARTY, ANY AGREEMENT OR INSTRUMENT RELATING
TO BANKING SERVICES WITH A BANKING SERVICE PROVIDER, OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OR
THERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (II) ANY
ADVANCE OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM
(INCLUDING ANY REFUSAL BY ANY ISSUING LENDER TO HONOR A DEMAND FOR PAYMENT UNDER
A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL
OR ALLEGED PRESENCE OR RELEASE OR THREATENED RELEASE OF HAZARDOUS MATERIALS ON,
AT, UNDER OR FROM ANY PROPERTY OWNED, LEASED OR OPERATED BY THE BORROWER OR ANY
SUBSIDIARY OR AFFILIATE THEREOF, OR ANY ENVIRONMENTAL CLAIM RELATED IN ANY WAY
TO THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE THEREOF AT ANY TIME, (IV) ANY
ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO
ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY,
WHETHER BROUGHT BY A THIRD PARTY OR BY THE BORROWER OR ANY SUBSIDIARY OR
AFFILIATE THEREOF, AND REGARDLESS OF WHETHER ANY INDEMNIFIED PARTY IS A PARTY
THERETO, OR (V) ANY CLAIM (INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL
CLAIMS), INVESTIGATION, LITIGATION OR OTHER PROCEEDING (WHETHER OR NOT ANY
SECURED PARTY IS A PARTY THERETO) AND THE PROSECUTION AND DEFENSE THEREOF,
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THE ADVANCES, ANY LOAN DOCUMENT, ANY
HEDGE CONTRACT WITH ANY SWAP COUNTERPARTIES, ANY AGREEMENT OR INSTRUMENT
RELATING TO ANY BANKING SERVICES WITH A BANKING SERVICE PROVIDER OR ANY
DOCUMENTS CONTEMPLATED BY OR REFERRED TO HEREIN OR THEREIN OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (AND IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF SUCH INDEMNIFIED PARTY); PROVIDED THAT SUCH INDEMNITY SHALL NOT,
AS TO ANY INDEMNIFIED PARTY, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY FINAL AND NON-APPEALABLE JUDGMENT TO HAVE RESULTED
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY. THIS
INDEMNITY SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN ANY TAXES THAT
REPRESENT LOSSES, CLAIMS, DAMAGES, ETC. ARISING FROM ANY NON-TAX CLAIM. In the
case of an investigation, litigation or proceeding to which the indemnity in
this paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower, any
Subsidiary or Affiliate thereof, any equity holder or creditor thereof, or an
Indemnified Party. The Borrower hereby also agrees that no Indemnified Party
will have any liability (whether direct or indirect, in contract or tort, or
otherwise) to the Borrower, any Subsidiary or Affiliate thereof, or any equity
holder or creditor thereof arising out of, related to or in connection with any
aspect of the transactions contemplated hereby, except to the extent such
liability is determined in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s own gross
negligence or willful misconduct. The Borrower shall not, nor shall it permit
any of its Subsidiaries to, without the prior written consent of each
Indemnified Party affected

 

110



--------------------------------------------------------------------------------

thereby (which consent will not be unreasonably withheld), settle any threatened
or pending claim or action that would give rise to the right of any Indemnified
Party to claim indemnification hereunder unless such settlement (a) includes a
full and unconditional release of all liabilities arising out of such claim or
action against such Indemnified Party, (b) does not include any statement as to
or an admission of fault, culpability or failure to act by or on behalf of any
Indemnified Party and (c) does not require any actions to be taken or refrained
from being taken by any Indemnified Party other than the execution of the
related settlement agreement, if any. To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent or such
Issuing Lender under this Section, each Lender severally agrees to pay to the
Administrative Agent or such Issuing Lender, as the case may be, such Lender’s
Pro Rata Share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or such Issuing Lender in its capacity as such. All amounts
due under this Section shall be payable promptly after written demand therefor.

(b) Waiver of Damages. No Indemnified Party will be liable to the Borrower, any
Subsidiary or Affiliate thereof, any equity holder or creditor thereof or any
other Person for any indirect, consequential or punitive damages that may be
alleged as a result of this Agreement, any other Loan Documents, or any element
of the transactions contemplated hereby or thereby, including the Transactions.
To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnified Party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Advance or Letter of Credit or the use of the proceeds thereof. No
Indemnified Party referred to in subsection (a) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(c) Survival. Without prejudice to the survival of any other agreement of the
Loan Parties and the Lenders hereunder, the agreements and obligations of the
Loan Parties and the Lenders contained in this Section 9.07 shall survive the
termination of this Agreement, the termination of all Commitments, and the
payment in full of the Advances and all other amounts payable under this
Agreement.

Section 9.08 Confidentiality. Each Lender Party agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) as to the extent required by Legal Requirements or
regulations or in any legal, judicial, administrative or other compulsory
proceeding, (d) to any other party hereto, (e) in connection with the exercise
of any remedies under this Agreement, under any other Loan Document or under any
agreement related to any Obligation, or any action or proceeding relating to
this Agreement, any other Loan Document or any agreement related to any
Obligation, or the enforcement of rights hereunder or thereunder, (f) subject to
an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement,
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to any Loan Party and its obligations, this

 

111



--------------------------------------------------------------------------------

Agreement or payments hereunder, (iii) to an investor or prospective investor in
an Approved Fund that also agrees that Information shall be used solely for the
purpose of evaluating an investment in such Approved Fund, (iv) to a trustee,
collateral manager, servicer, backup servicer, noteholder or secured party in an
Approved Fund in connection with the administration, servicing and reporting on
the assets serving as collateral for an Approved Fund, or (v) to a nationally
recognized rating agency that requires access to information regarding the
Borrower and its Subsidiaries, the Advances and the Loan Documents in connection
with ratings issued with respect to an Approved Fund, (g) on a confidential
basis to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facility,
(h) with the consent of the Borrower, (i) to Gold Sheets and other similar bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications, (j) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section by the disclosing party or (ii) becomes available to any Secured
Party or affiliate thereof from a third party that is not, to such Person’s
actual knowledge, subject to confidentiality obligations to the Borrower, (k) to
governmental regulatory authorities in connection with any regulatory
examination of any Lender Party or, if such Lender Party deems necessary for the
mitigation of claims by those authorities against such Lender Party or any of
its subsidiaries or affiliates, in accordance with such Lender Party’s
regulatory compliance policy, (l) to the extent that such information is
independently developed by such Lender Party, or (m) for purposes of
establishing a “due diligence” defense. For purposes of this Section,
“Information” means all information received from any Loan Party or any
Subsidiary thereof relating to any Loan Party or any Subsidiary thereof or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
non-confidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof; provided that, in the case of information received from a Loan Party or
any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, nothing in this
Agreement shall (a) restrict any Lender Party from providing information to any
bank or other regulatory or governmental authorities, including the Federal
Reserve Board and its supervisory staff; (b) require or permit any Lender Party
to disclose to any Loan Party that any information will be or was provided to
the Federal Reserve Board or any of its supervisory staff; or (c) require or
permit any Lender Party to inform any Loan Party of a current or upcoming
Federal Reserve Board examination or any nonpublic Federal Reserve Board
supervisory initiative or action.

Section 9.09 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Acceptance
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Legal Requirement, including the Federal Electronic Signatures in
Global and National Commerce Act, the New York State Electronic Signatures and
Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

112



--------------------------------------------------------------------------------

Section 9.10 Survival of Representations, Etc.

(a) All representations and warranties set forth in Article IV and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Effective Date (except those that are expressly made as of a
specific date), shall survive the Effective Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
Article VIII or Article IX and any other provision of this Agreement and the
other Loan Documents shall continue in full force and effect and shall protect
the Administrative Agent and the Lenders against events arising after such
termination as well as before. Without limiting the foregoing, all obligations
of the Loan Parties provided for in Sections 2.12, 2.13, 2.14(c), 9.04, and 9.07
and all of the obligations of the Lenders in Section 8.06 shall survive any
termination of this Agreement and repayment in full of the Obligations. No
termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination

Section 9.11 Severability. In case one or more provisions of this Agreement or
the other Loan Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality, and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.12 Governing Law; Submission to Jurisdiction; Waiver of Venue.

(a) Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York
(including Section 5-1401 and Section 5-1402 of the General Obligations Law of
the State of New York), without reference to any other conflicts or choice of
law principles thereof. Each Letter of Credit shall be governed by either
(i) the Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600, or (ii) the International
Standby Practices (ISP98), International Chamber of Commerce Publication
No. 590, in either case, including any subsequent revisions thereof approved by
a Congress of the International Chamber of Commerce and adhered to by the
applicable Issuing Lender.

(b) Submission to Jurisdiction. The Borrower irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against any Secured Party or any Related Party of any Secured Party
in any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable Legal
Requirement, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding

 

113



--------------------------------------------------------------------------------

shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Legal Requirement. Nothing in this
Agreement or in any other Loan Document shall affect any right that any Secured
Party may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or any other Loan
Party or its Properties in the courts of any jurisdiction. Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 9.02. Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable Legal
Requirement.

(c) Waiver of Venue. The Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Legal Requirement, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in Section 9.12(b) above. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Legal
Requirement, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

Section 9.13 WAIVER OF JURY TRIAL. THE BORROWER HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENT, ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.14 Usury Not Intended. It is the intent of each Loan Party and each
Lender Party in the execution and performance of this Agreement and the other
Loan Documents to contract in strict compliance with applicable usury laws,
including conflicts of law concepts, governing the Advances of each Lender
including such applicable Legal Requirements of the State of New York, if any,
and the United States of America from time to time in effect, and any other
jurisdiction whose laws may be mandatorily applicable to such Lender
notwithstanding the other provisions of this Agreement. In furtherance thereof,
the Lender Parties and the Loan Parties stipulate and agree that none of the
terms and provisions contained in this Agreement or the other Loan Documents
shall ever be construed to create a contract to pay, as consideration for the
use, forbearance or detention of money, interest at a rate in excess of the
Maximum Rate and that for purposes of this Agreement “interest” shall include
the aggregate of all charges which constitute interest under such laws that are
contracted for, charged or received under this Agreement; and in the event that,
notwithstanding the foregoing, under any circumstances the aggregate amounts
taken, reserved, charged, received or paid on the Advances, include amounts
which by applicable Legal Requirement are deemed interest which would exceed the
Maximum Rate, then such excess shall be deemed to be a mistake and each Lender
receiving same shall credit the same on the principal of its Advances (or if
such Advances shall have been paid in full, refund said excess to the Borrower).
In the event that the maturity of the Advances are accelerated by reason of any
election of the holder thereof resulting from any Event of Default under this
Agreement or otherwise, or in the event of any required or permitted prepayment,
then such consideration that constitutes interest may never include more than
the Maximum Rate, and excess interest, if any, provided for in this Agreement or
otherwise

 

114



--------------------------------------------------------------------------------

shall be canceled automatically as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited on the applicable
Advances (or, if the applicable Advances shall have been paid in full, refunded
to the Borrower of such interest). In determining whether or not the interest
paid or payable under any specific contingencies exceeds the Maximum Rate, the
Loan Parties and the Lenders shall to the maximum extent permitted under
applicable Legal Requirement amortize, prorate, allocate and spread in equal
parts during the period of the full stated term of the Obligations all amounts
considered to be interest under applicable Legal Requirement at any time
contracted for, charged, received or reserved in connection with the
Obligations. The provisions of this Section shall control over all other
provisions of this Agreement or the other Loan Documents which may be in
apparent conflict herewith.

Section 9.15 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to any Lender Party, or any Lender Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
Lender Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender Party severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate in effect from time to time,
in the applicable currency of such recovery or payment. The obligations of the
Lenders and the Issuing Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

Section 9.16 Performance of Duties. Each of the Loan Party’s obligations under
this Agreement and each of the other Loan Documents shall be performed by such
Loan Party at its sole cost and expense.

Section 9.17 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Commitments remain in effect or the
credit facility evidenced hereby has not been terminated.

Section 9.18 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Advances and the Issuing
Lenders to issue, amend, renew or extend Letters of Credit hereunder are solely
for the benefit of the Borrower, and no other Person (including, without
limitation, any Subsidiary of the Borrower, any obligor, contractor,
subcontractor, supplier or materialman) shall have any rights, claims, remedies
or privileges hereunder or under any other Loan Document against the
Administrative Agent, any other agent, any Issuing Lender or any Lender for any
reason whatsoever. There are no third party beneficiaries other than Indemnified
Parties under the applicable indemnity provisions.

Section 9.19 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 9.19 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 9.19, or otherwise
under this Agreement, voidable under

 

115



--------------------------------------------------------------------------------

applicable Legal Requirement relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
termination of all Commitments and payment in full of all Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the Issuing Lender
have been made). Each Qualified ECP Guarantor intends that this Section 9.19
constitute, and this Section 9.19 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 9.20 Independent Effect of Covenants. Borrower expressly acknowledges
and agrees that each covenant contained in Articles V or VI hereof shall be
given independent effect. Accordingly, no Loan Party shall engage in any
transaction or other act otherwise permitted under any covenant contained in
Articles V or VI, before or after giving effect to such transaction or act, or
the Borrower shall or would be in breach of any other covenant contained in
Articles V or VI.

Section 9.21 Injunctive Relief. Each Loan Party hereto recognizes that, in the
event such Loan Party fails to perform, observe or discharge any of its
obligations or liabilities under this Agreement, any remedy of law may prove to
be inadequate relief to the Lenders. Therefore, each Loan Party hereto agrees
that the Lenders, at the Lenders’ option, shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages.

Section 9.22 No Advisory or Fiduciary Responsibility.

(a) In connection with all aspects of each transaction contemplated hereby, each
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Issuing
Lenders and the Lenders, on the other hand, and each Loan Party is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Issuing Lenders and the Lenders is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person, (iii) none of the Administrative Agent, the
Issuing Lenders or the Lenders has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of any Loan Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any Lender Party has advised or is
currently advising the Borrower or any of its Affiliates on other matters) and
none of the Administrative Agent, the Issuing Lender or the Lenders has any
obligation to the Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents, (iv) the Issuing Lenders, the
Administrative Agent, the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from, and
may conflict with, those of the Borrower and its Affiliates, and none of the
Administrative Agent, the Issuing Lenders or the Lenders has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship and (v) the Administrative Agent, the Issuing Lenders and the
Lenders have not provided and will not provide any legal, accounting, regulatory
or Tax advice with respect to any of the transactions contemplated hereby
(including any amendment, waiver or other modification hereof or of any other
Loan Document) and the Loan Parties have consulted their own legal, accounting,
regulatory and Tax advisors to the extent they have deemed appropriate.

 

116



--------------------------------------------------------------------------------

(b) Each Loan Party acknowledges and agrees that each Lender, the Issuing
Lenders, the Administrative Agent and any Affiliate thereof may lend money to,
invest in, and generally engage in any kind of business with, any of the
Borrower, any Affiliate thereof or any other person or entity that may do
business with or own securities of any of the foregoing, all as if such Lender,
Issuing Lender, the Administrative Agent or Affiliate thereof were not a Lender,
Issuing Lender, Administrative Agent or an Affiliate thereof (or an agent or any
other Person with any similar role under the credit facilities evidenced hereby)
and without any duty to account therefor to any other Lender, the Issuing
Lender, the Administrative Agent, the Borrower or any Affiliate of the
foregoing. Each Lender, each Issuing Lender, the Administrative Agent and any
Affiliate thereof may accept fees and other consideration from the Borrower or
any Affiliate thereof for services in connection with this Agreement, the credit
facilities evidenced hereby or otherwise without having to account for the same
to any other Lender, the Issuing Lender, the Administrative Agent, the Borrower
or any Affiliate of the foregoing.

Section 9.23 Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Instruments which imposes additional burdens on the Borrower or any of
its Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries or gives the Administrative Agent, the Issuing Lenders or Lenders
additional rights shall not be deemed to be in conflict or inconsistent with
this Agreement and shall be given full force and effect.

Section 9.24 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 9.25 USA Patriot Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Patriot
Act.

 

117



--------------------------------------------------------------------------------

Section 9.26 Flood Insurance Regulations. Wells Fargo has adopted internal
policies and procedures that address requirements placed on federally regulated
lenders under the Flood Insurance Regulations (defined below). If applicable,
Wells Fargo, as administrative agent, will post on the applicable electronic
platform (or otherwise distribute to each Lender) documents that it receives in
connection with the Flood Insurance Regulations; however, Wells Fargo reminds
each Lender and Participant that, pursuant to the Flood Insurance Regulations,
each federally regulated lender (whether acting as a Lender or Participant) is
responsible for assuring its own compliance with the Flood Insurance
Regulations. Notwithstanding the foregoing or any other provision in this
Agreement to the contrary, in no event is any Building (as defined in the
applicable Flood Insurance Regulation) or Manufactured (Mobile) Home (as defined
in the applicable Flood Insurance Regulation) included in the definition of
“Collateral” and no Building or Manufactured (Mobile) Home is intended to be
encumbered by any Mortgage. As used herein, “Flood Insurance Regulations” shall
mean (a) the National Flood Insurance Act of 1968 as now or hereafter in effect
or any successor statute thereto, (b) the Flood Disaster Protection Act of 1973
as now or hereafter in effect or any successor statue thereto, (c) the National
Flood Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same
may be amended or recodified from time to time, and (d) the Flood Insurance
Reform Act of 2004 and any regulations promulgated thereunder.

Section 9.27 NON-RELIANCE. IN EXECUTING THIS AGREEMENT, THE BORROWER HEREBY
WARRANTS AND REPRESENTS IT IS NOT RELYING ON ANY STATEMENT OR REPRESENTATION
OTHER THAN THOSE IN THIS AGREEMENT AND IS RELYING UPON ITS OWN JUDGMENT AND
ADVICE OF ITS ATTORNEYS.

Section 9.28 PRIOR OR ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE LOAN
DOCUMENTS, AS DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN
OR ORAL, RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN.
ADDITIONALLY, THIS AGREEMENT AND THE LOAN DOCUMENTS MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

IN EXECUTING THIS AGREEMENT, THE BORROWER HEREBY WARRANTS AND REPRESENTS IT IS
NOT RELYING ON ANY STATEMENT OR REPRESENTATION OTHER THAN THOSE IN THIS
AGREEMENT AND IS RELYING UPON ITS OWN JUDGMENT AND ADVICE OF ITS ATTORNEYS.

[Remainder of this page intentionally left blank. Signature page follows.]

 

118



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

BORROWER: ALTA MESA HOLDINGS, LP By:  

Alta Mesa Holdings GP, LLC,

its general partner

        By:  

/s/ Harlan H. Chappelle

  Harlan H. Chappelle   President

 

Signature Page to Eighth Amended and Restated Credit Agreement

(Alta Mesa Holdings, LP)



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent, as Issuing
Lender and Lender By:  

/s/ Shiloh Davila

       Shiloh Davila        Director

 

Signature Page to Eighth Amended and Restated Credit Agreement

(Alta Mesa Holdings, LP)



--------------------------------------------------------------------------------

TORONTO DOMINION (NEW YORK) LLC By:  

/s/ Savo Bozic

Name:   Savo Bozic Title:   Authorized Signatory

 

Signature Page to Eighth Amended and Restated Credit Agreement

(Alta Mesa Holdings, LP)



--------------------------------------------------------------------------------

ING CAPITAL LLC By:  

/s/ Josh Strong

Name:   Josh Strong Title:   Director By:  

/s/ Charles Hall

Name:   Charles Hall Title:   Managing Director

 

Signature Page to Eighth Amended and Restated Credit Agreement

(Alta Mesa Holdings, LP)



--------------------------------------------------------------------------------

CITIBANK, N.A. By:  

/s/ William B. McNeely

Name:   William B. McNeely Title:   Senior Vice President

 

Signature Page to Eighth Amended and Restated Credit Agreement

(Alta Mesa Holdings, LP)



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION By:  

/s/ Matthew Brice

Name:   Matthew Brice Title:   Vice President

 

Signature Page to Eighth Amended and Restated Credit Agreement

(Alta Mesa Holdings, LP)



--------------------------------------------------------------------------------

BOKF, NA dba Bank of Texas By:  

/s/ Martin W. Wilson

Name:   Martin W. Wilson Title:   Senior Vice President

 

Signature Page to Eighth Amended and Restated Credit Agreement

(Alta Mesa Holdings, LP)



--------------------------------------------------------------------------------

NATIXIS By:  

/s/ Carlos Quinteros

Name:   Carlos Quinteros Title:   Managing Director By:  

/s/ Brice Le Foyer

Name:   Brice Le Foyer Title:   Director

 

Signature Page to Eighth Amended and Restated Credit Agreement

(Alta Mesa Holdings, LP)



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory

 

Signature Page to Eighth Amended and Restated Credit Agreement

(Alta Mesa Holdings, LP)



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC. By:  

/s/ Michael King

Name:   Michael King Title:   Vice President

 

Signature Page to Eighth Amended and Restated Credit Agreement

(Alta Mesa Holdings, LP)